 

--------------------------------------------------------------------------------


EXECUTION VERSION
 
Published CUSIP Number: 18976DAA1
 
REVOLVING CREDIT
AGREEMENT
 
Dated as of July 26, 2007
 
among
 
COACH, INC.,
 
THE LENDERS LISTED ON SCHEDULE I HERETO
 
and
 
BANK OF AMERICA, N.A., as Administrative Agent
 
and
 
HSBC BANK USA, NATIONAL ASSOCIATION, as Syndication Agent
 
and
 
JPMORGAN CHASE BANK, N.A., as Documentation Agent
 
with
 
BANC OF AMERICA SECURITIES LLC, as Arranger
 

--------------------------------------------------------------------------------


 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS



       
Page
     
1.
DEFINITIONS AND RULES OF INTERPRETATION
1
         
1.1
Definitions
1
 
1.2
Rules of Interpretation
15
 
1.3
Letter of Credit Amounts
15
     
2.
THE REVOLVING CREDIT FACILITY
16
         
2.1
Commitment to Lend
16
 
2.2
Commitment Fee
18
 
2.3
Reduction of Total Commitment
18
 
2.4
The Revolving Credit Notes
19
 
2.5
Interest on Revolving Credit Loans
19
 
2.6
Requests for Revolving Credit Loans
20
             
2.6.1
General
20
   
2.6.2
Swing Line
20
         
2.7
Conversion Options
20
             
2.7.1
Conversion to Different Type of Revolving Credit Loan
20
   
2.7.2
Continuation of Type of Revolving Credit Loan
21
   
2.7.3
Eurodollar Rate Loans
21
   
2.7.4
Applicability of Conversion and Continuation Provisions
21
         
2.8
Funds for Revolving Credit Loan
21
             
2.8.1
Funding Procedures
21
   
2.8.2
Advances by Administrative Agent
22
         
2.9
Settlements
22
             
2.9.1
General
22
   
2.9.2
Failure to Make Funds Available
23
   
2.9.3
No Effect on Other Lenders
23
     
3.
REPAYMENT OF THE REVOLVING CREDIT LOANS
23
         
3.1
Maturity
23
 
3.2
Mandatory Repayments of Revolving Credit Loans
24
 
3.3
Optional Repayments of Revolving Credit Loans
24
     
4.
LETTERS OF CREDIT
24
         
4.1
Letter of Credit Commitments
24
             
4.1.1
Commitment to Issue Letters of Credit
24
   
4.1.2
Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit
26
   
4.1.3
Drawings and Reimbursements; Funding of Participations
27
   
4.1.4
Repayment of Participations
28
   
4.1.5
Obligations Absolute
28
   
4.1.6
Role of Issuing Lender
29
   
4.1.7
Cash Collateral
30

 
 
i

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)

 

       
Page
             
4.1.8
Applicability ISP and UCP
30
         
4.2
Letter of Credit Fees
31
 
4.3
Conflict with Issuer Documents
31
     
5.
CERTAIN GENERAL PROVISIONS
31
         
5.1
Arrangement Fee
31
 
5.2
Administrative Agent's Fee
31
 
5.3
Funds for Payments
31
             
5.3.1
Payments to Administrative Agent
31
   
5.3.2
No Offset, etc
32
         
5.4
Computations
32
 
5.5
Inability to Determine Eurodollar Rate
32
 
5.6
Illegality
32
 
5.7
Additional Costs, etc
33
 
5.8
Capital Adequacy
34
 
5.9
Certificate
34
 
5.10
Indemnity
34
 
5.11
Interest After Default
35
             
5.11.1
Overdue Amounts
35
   
5.11.2
Amounts Not Overdue
35
     
6.
GUARANTIES
35
         
6.1
Guaranties of Significant Subsidiaries
35
     
7.
REPRESENTATIONS AND WARRANTIES
35
         
7.1
Corporate Authority
35
             
7.1.1
Incorporation; Good Standing
35
   
7.1.2
Authorization
35
   
7.1.3
Enforceability
36
         
7.2
Governmental Approvals
36
 
7.3
Title to Properties
36
 
7.4
Financial Statements
36
             
7.4.1
Fiscal Year
36
   
7.4.2
Financial Statements
36
         
7.5
No Material Adverse Changes, etc
36
 
7.6
Franchises, Patents, Copyrights, etc
37
 
7.7
Litigation
37
 
7.8
No Materially Adverse Contracts, etc
37
 
7.9
Tax Status
37
 
7.10
No Event of Default
37
 
7.11
Holding Company and Investment Company Acts
37
 
7.12
Absence of Financing Statements, etc
37
 
7.13
Certain Transactions
38

 
 
ii

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)

 

     
Page
         
7.14
Employee Benefit Plans
38
             
7.14.1
In General
38
   
7.14.2
Terminability of Welfare Plans
38
   
7.14.3
Guaranteed Pension Plans
38
   
7.14.4
Multiemployer Plans
39
         
7.15
Use of Proceeds
39
             
7.15.1
General
39
   
7.15.2
Regulations U and X
39
   
7.15.3
Ineligible Securities
39
         
7.16
Environmental Compliance
39
 
7.17
Subsidiaries, etc
40
 
7.18
Disclosure
40
 
7.19
Foreign Assets Control Regulations, Etc
40
     
8.
AFFIRMATIVE COVENANTS
41
         
8.1
Punctual Payment
41
 
8.2
Records and Accounts
41
 
8.3
Financial Statements, Certificates and Information
41
 
8.4
Notices
43
             
8.4.1
Defaults
43
   
8.4.2
Environmental Events
43
   
8.4.3
Notice of Litigation and Judgments
43
   
8.4.4
ERISA Events
43
   
8.4.5
Notice of Change of Fiscal Year End
43
         
8.5
Legal Existence; Maintenance of Properties
43
 
8.6
Insurance
44
 
8.7
Taxes
44
 
8.8
Inspection of Properties and Books, etc
44
             
8.8.1
General
44
   
8.8.2
Communications with Accountants
44
         
8.9
Compliance with Laws
45
 
8.10
Use of Proceeds
45
 
8.11
Subsidiaries
45
             
8.11.1
Additional Subsidiaries
45
   
8.11.2
New Guarantors
45
         
8.12
Further Assurances
45
     
9.
CERTAIN NEGATIVE COVENANTS
45
         
9.1
Restrictions on Indebtedness
45
 
9.2
Restrictions on Liens
46
             
9.2.1
Permitted Liens
46
   
9.2.2
Restrictions on Negative Pledges and Upstream Limitations
48


 
iii

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)

 

     
Page
         
9.3
Restrictions on Investments
48
 
9.4
Restricted Payments
49
 
9.5
Merger, Consolidation and Disposition of Assets
49
             
9.5.1
Mergers and Acquisitions
49
   
9.5.2
Disposition of Assets
50
         
9.6
Sale and Leaseback
50
 
9.7
Compliance with Environmental Laws
50
 
9.8
Employee Benefit Plans
51
 
9.9
Transactions with Affiliates
51
     
10.
FINANCIAL COVENANT
51
         
10.1
Fixed Charge Ratio
52
     
11.
CLOSING CONDITIONS
52
         
11.1
Loan Documents
52
 
11.2
Certified Copies of Governing Documents
52
 
11.3
Corporate or Other Action
52
 
11.4
Incumbency Certificate
52
 
11.5
Certificates of Location and UCC Search Results
52
 
11.6
Certificates of Insurance
52
 
11.7
Opinion of Counsel
52
 
11.8
Payment of Fees
53
 
11.9
Termination of Existing Credit Facility
53
 
11.10
Closing Certificate
53
 
11.11
Pro Forma Compliance Certificate
53
     
12.
CONDITIONS TO ALL BORROWINGS
53
         
12.1
Representations True; No Event of Default
53
 
12.2
No Legal Impediment
54
 
12.3
Proceedings and Documents
54
     
13.
EVENTS OF DEFAULT; ACCELERATION; ETC
54
         
13.1
Events of Default and Acceleration
54
 
13.2
Termination of Commitments
56
 
13.3
Remedies
56
     
14.
THE AGENT
57
         
14.1
Authorization
57
 
14.2
Employees and Administrative Agents
57
 
14.3
No Liability
57
 
14.4
No Representations
58
             
14.4.1
General
58
   
14.4.2
Closing Documentation, etc
58
         
14.5
Payments
58

 
 
iv

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)

 

     
Page
             
14.5.1
Payments to Administrative Agent
58
   
14.5.2
Distribution by Administrative Agent
58
   
14.5.3
Delinquent Lenders
59
         
14.6
Holders of Notes
60
 
14.7
Indemnity
60
 
14.8
Administrative Agent as Lender
60
 
14.9
Resignation
60
 
14.10
Notification of Defaults and Events of Default
60
     
15.
ASSIGNMENT AND PARTICIPATION
61
         
15.1
Conditions to Assignment by Lenders
61
 
15.2
Certain Representations and Warranties; Limitations; Covenants
61
 
15.3
Register
61
 
15.4
New Notes
61
 
15.5
Participations
62
 
15.6
Assignee or Participant Affiliated with the Borrower
62
 
15.7
Miscellaneous Assignment Provisions
62
 
15.8
Assignment by Borrower
62
 
15.9
Electronic Execution of Assignments
63
     
16.
PROVISIONS OF GENERAL APPLICATION
63
         
16.1
Setoff
63
 
16.2
Expenses
63
 
16.3
Indemnification
64
 
16.4
Treatment of Certain Confidential Information
65
             
16.4.1
Confidentiality
65
   
16.4.2
Prior Notification
66
   
16.4.3
Other
66
         
16.5
Survival of Covenants, Etc
66
 
16.6
Notices
66
 
16.7
Governing Law
68
 
16.8
Headings
69
 
16.9
Counterparts
69
 
16.10
Entire Agreement, Etc
69
 
16.11
WAIVER OF JURY TRIAL
69
 
16.12
Consents, Amendments, Waivers, Etc
69
 
16.13
Severability
71
 
16.14
USA Patriot Act Notice
71
 
16.15
No Advisory or Fiduciary Responsibility
71

 
 
v

--------------------------------------------------------------------------------

 

Exhibits
 
Exhibit A
Form of Revolving Credit Note
Exhibit B
Form of Loan Request
Exhibit C
Form of Compliance Certificate
Exhibit D
Assignment and Acceptance
Exhibit E
Form of Guaranty
Exhibit F
Form of Subsidiary Reimbursement Agreement



Schedules

 
Schedule 1
Lenders and Commitments
Schedule 4.1.1
Existing Letters of Credit
Schedule 7.3
Title to Properties
Schedule 7.7
Litigation
Schedule 7.16
Environmental Compliance
Schedule 7.17(a)
Subsidiaries
Schedule 7.17(b)
Significant Subsidiaries
Schedule 9.1
Existing Indebtedness
Schedule 9.2
Existing Liens
Schedule 9.3
Existing Investments

 
 
 

--------------------------------------------------------------------------------

 

REVOLVING CREDIT
AGREEMENT
 
This REVOLVING CREDIT AGREEMENT is made as of July 26, 2007, by and among COACH,
INC. (the “Borrower”), a Maryland corporation having its principal place of
business at 516 West 34th Street, New York, New York 10001, BANK OF AMERICA,
N.A, a national banking association (“Bank of America”), the other lending
institutions listed on Schedule 1 and Bank of America, as administrative agent
(the “Administrative Agent”) for itself and such other lending institutions.
 
1.           DEFINITIONS AND RULES OF INTERPRETATION.
 
1.1           Definitions. The following terms shall have the meanings set forth
in this Section 1 or elsewhere in the provisions of this Credit Agreement
referred to below:
 
Act. See Section 16.14.
 
Adjustment Date. With respect to any quarter, the second Business Day following
the Administrative Agent's receipt of the Compliance Certificate required to be
delivered pursuant to Section 8.3(c) for such quarter; provided, however, that
in the event that the Borrower fails to deliver any Compliance Certificate to
the Administrative Agent within the time period set forth in Section 8.3(c), the
Adjustment Date shall be the second Business Day following the date on which
such Compliance Certificate was required to be delivered pursuant to Section
8.3(c).
 
Administrative Agent. Bank of America, N.A., a national banking association
organized and existing under the laws of the United States of America, acting as
administrative agent for the Lenders and each other Person appointed as the
successor Administrative Agent in accordance with Section 14.9.
 
Administrative Agent's Fee. See Section 5.2.
 
Administrative Agent's Office. The Administrative Agent’s office located at 2001
Clayton Rd, Concord, CA 94520, or at such other location as the Administrative
Agent may designate from time to time.
 
Administrative Agent's Special Counsel. Bingham McCutchen LLP or such other
counsel as may be approved by the Administrative Agent.
 
Administrative Questionnaire. An administrative questionnaire in a form supplied
by the Administrative Agent.
 
Affiliate. Any Person that would be considered to be an affiliate of any other
Person under Rule 144(a) of the Rules and Regulations of the Securities and
Exchange Commission, as in effect on the date hereof, if such other Person were
issuing securities.
 
Applicable Margin. Subject to the last paragraph of this definition and with
respect to each period commencing on an Adjustment Date through the date
immediately preceding the next Adjustment Date (each a “Rate Adjustment
Period”), the Applicable Margin with respect to Base Rate Loans, Eurodollar Rate
Loans, Standby Letter of Credit Fees, Documentary Letter of Credit Fees or
Commitment Fees, as the case may be, shall be the applicable margin set forth
below for each such category with respect to the Fixed Charge Ratio, as
determined for the Reference Period of the Borrower and its Subsidiaries ending
on the last day of the fiscal quarter of the Borrower and its Subsidiaries ended
immediately prior to the applicable Rate Adjustment Period.

 
1

--------------------------------------------------------------------------------

 
 
Level
 
Fixed Charge
Ratio
 
Base Rate
Loans
   
Eurodollar
Rate Loans
   
Standby
Letter of
Credit Fees
   
Documentary
Letter of Credit
Fees
   
Commitment
Fee
  I  
Greater than or equal to 7.50:1.00
    0.000 %     0.200 %     0.200 %     0.100 %     0.060 %
II
 
Less than 7.50:1.00 but greater than or equal to 6.50:1.00
    0.000 %     0.300 %     0.300 %     0.150 %     0.070 %
III
 
Less than 6.50:1.00 but greater than or equal to 5.50:1.00
    0.000 %     0.350 %     0.350 %     0.175 %     0.080 %
IV
 
Less than 5.50:1.00 but greater than or equal to 4.00:1.00
    0.000 %     0.400 %     0.400 %     0.200 %     0.090 % V  
Less than 4.00:1.00
    0.000 %     0.550 %     0.550 %     0.275 %     0.125 %

 
During the period commencing on the Closing Date through the date immediately
preceding the first Adjustment Date to occur after the fiscal quarter ending on
or about June 30, 2007, the Applicable Margin with respect to the Loans
outstanding and the Letter of Credit Fees and the Commitment Fee payable shall
be the Applicable Margin set forth in Level I above. Notwithstanding the
foregoing, (a) if the Borrower fails to deliver any Compliance Certificate
required under Section 8.3(c) hereof, then, for the period commencing on the
next Adjustment Date to occur subsequent to such failure through the date
immediately following the date on which such Compliance Certificate is
delivered, the Applicable Margin shall be the Applicable Margin set forth in
Level V above, and (b) at all times while an Event of Default shall have
occurred and be continuing, the Applicable Margin to be included in the
calculations set forth in Section 5.11 shall be the Applicable Margin set forth
in Level V above. In the event either the Borrower or the Administrative Agent
determines, in good faith, that the calculation of the Fixed Charge Ratio on
which the Applicable Margin for any particular period was determined is
inaccurate and, as a consequence thereof, the Applicable Margin was lower than
it would have been, the Borrower shall immediately deliver to the Administrative
Agent a correct Compliance Certificate for such period. The Administrative Agent
shall determine and notify the Borrower of the amount of interest or fees, as
applicable, that would have been due in respect of any outstanding Obligations
during such period had the Applicable Margin been calculated based on the
correct Fixed Charge Ratio, and the Borrower shall promptly pay to the
Administrative Agent the difference between that amount and the amount actually
paid in respect of such period. In the event either the Borrower or the
Administrative Agent determines, in good faith, that the calculation of the
Fixed Charge Ratio on which the Applicable Margin for any particular period was
determined is inaccurate and, as a consequence thereof, the Applicable Margin
was higher than it would have been, the Borrower shall immediately deliver to
the Administrative Agent a correct Compliance Certificate for such period. The
Administrative Agent shall determine and notify the existing Lenders who were
party to the Credit Agreement during the applicable period for which such higher
Applicable Margin was paid of the amount of interest or fees, as applicable,
that would have been due in respect of any outstanding Obligations during such
period had the Applicable Margin been calculated based on the correct Fixed
Charge Ratio, and such Lenders shall promptly reimburse the Borrower by paying
to the Administrative Agent the difference between that amount and the amount
actually paid in respect of such period; provided, that in no event shall the
Administrative Agent be responsible for any amounts for which the Borrower is
not so reimbursed by such Lenders.

 
2

--------------------------------------------------------------------------------

 

Applicable Pension Legislation. At any time, any pension or retirement benefits
legislation (be it national, federal, provincial, territorial or otherwise) then
applicable to the Borrower or any of its Subsidiaries.
 
Arrangement Fee. See Section 5.1.
 
Arranger. Banc of America Securities LLC.
 
Assignment and Acceptance. An assignment and acceptance agreement entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 15.1) and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.
 
Auto-Renewal Letter of Credit. See Section 4.1.2.
 
Balance Sheet Date. June 28, 2006.
 
Bank of America. Bank of America, N.A., a national banking association, in its
individual capacity.
 
Base Rate. For any day a fluctuating rate per annum equal to the higher of (a)
the rate of interest in effect for such day as publicly announced from time to
time by Bank of America as its “prime rate” and (b) the Federal Funds Rate plus
one-half of one percent (0.5%). The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.
 
Base Rate Loans. Revolving Credit Loans bearing interest calculated by reference
to the Base Rate.
 
BBA LIBOR. See definition of “Eurodollar Rate”.
 
Borrower. As defined in the preamble hereto.
 
Borrower Materials. See Section 8.3.
 
Business Day. Any day on which banking institutions in the state of New York or
the state where the Administrative Agent’s Office is located, are open for the
transaction of banking business and, in the case of Eurodollar Rate Loans, also
a day which is a Eurodollar Business Day.
 
Capital Expenditures. Amounts paid or Indebtedness incurred by the Borrower or
any of its Subsidiaries in connection with (i) additions to property, plant and
equipment and other capital expenditures of the Borrower or any of its
Subsidiaries that are (or would be required to be) set forth in a consolidated
statement of cash flows of the Borrower for such period prepared in accordance
with GAAP, and (ii) without duplication, obligations with respect to Capitalized
Leases and Synthetic Leases (had the Synthetic Lease been treated for accounting
purposes as a Capitalized Lease) incurred by the Borrower or any of its
Subsidiaries during such period.

 
3

--------------------------------------------------------------------------------

 

Capitalized Leases. Leases under which the Borrower or any of its Subsidiaries
is the lessee or obligor, the discounted future rental payment obligations under
which are required to be capitalized on the balance sheet of the lessee or
obligor in accordance with GAAP.
 
Capital Stock. Any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
 
CERCLA. The Comprehensive Environmental Response, Compensation and Liability Act
of 1980 as amended.
 
Change of Control. An event or series of events by which any person or group of
persons (within the meaning of Section 13 or 14 of the Securities Exchange Act
of 1934) shall have acquired beneficial ownership (within the meaning of Rule
13d-3 promulgated by the Securities and Exchange Commission under said Act),
directly or indirectly, of twenty percent (20%) or more of the outstanding
shares of Capital Stock of the Borrower; or, during any period of twelve
consecutive calendar months, individuals who were directors of the Borrower on
the first day of such period (together with any new directors whose election by
such board or whose nomination for election by the shareholders of the Borrower
was approved by a vote of a majority of the directors still in office who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved) shall cease to constitute a majority of
the board of directors of the Borrower.
 
CJI. Coach Japan, Inc., a Subsidiary of the Borrower.
 
Closing Date. The first date on which the conditions set forth in Section 11
have been satisfied and any Revolving Credit Loans are to be made or any Letter
of Credit is to be issued hereunder.
 
Code. The Internal Revenue Code of 1986.
 
Commitment. With respect to each Lender, the amount set forth on Schedule 1
hereto as the amount of such Lender's commitment to make Revolving Credit Loans
to, and to participate in the issuance, extension, amendment and renewal of
Letters of Credit for the account of, the Borrower, as the same may be reduced
from time to time; or if such commitment is terminated pursuant to the
provisions hereof, zero.
 
Commitment Fee. See Section 2.2.
 
Commitment Percentage. With respect to each Lender, the percentage set forth on
Schedule 1 hereto as such Lender's percentage of the aggregate Commitments of
all of the Lenders.
 
Compliance Certificate. See Section 8.3(c).
 
Consolidated or consolidated. With reference to any term defined herein, shall
mean that term as applied to the accounts of the Borrower and its Subsidiaries,
consolidated in accordance with GAAP.
 
Consolidated EBIT. Consolidated Net Income, plus, to the extent deducted in
determining Consolidated Net Income, consolidated income taxes and Consolidated
Total Interest Expense, in each case as determined in accordance with GAAP.

 
4

--------------------------------------------------------------------------------

 

Consolidated EBITDA. With respect to any fiscal period, an amount equal to the
sum of (a) Consolidated EBIT for such period plus (b) consolidated depreciation
and consolidated amortization for such period as determined in accordance with
GAAP.
 
Consolidated EBITDAR. With respect to any fiscal period, an amount equal to the
sum of (a) Consolidated EBITDA for such period plus (b) Rental Expense for such
period as determined in accordance with GAAP.
 
Consolidated Net Income. The consolidated net income (or loss) of the Borrower
and its Subsidiaries determined in accordance with GAAP.
 
Consolidated Total Assets. All assets of the Borrower and its Subsidiaries
determined on a consolidated basis in accordance with GAAP.
 
Consolidated Total Interest Expense. For any period, interest expense (without
deduction of interest income) of the Borrower and its Subsidiaries, determined
on a consolidated basis in accordance with GAAP.
 
Conversion Request. A notice given by the Borrower to the Administrative Agent
of the Borrower's election to convert or continue a Loan in accordance with
Section 2.7.
 
Credit Agreement. This Revolving Credit Agreement, including the Schedules and
Exhibits hereto.
 
Debtor Relief Laws. The Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
Default. See Section 13.1.
 
Delinquent Lender. See Section 14.5.3.
 
Distribution. The declaration or payment of any dividend on or in respect of any
shares of any class of Capital Stock of the Borrower, other than dividends
payable solely in shares of common stock of the Borrower; the purchase,
redemption, defeasance, retirement or other acquisition of, or sinking fund or
other similar payment in respect of, any shares of any class of Capital Stock of
the Borrower, directly or indirectly through a Subsidiary of the Borrower or
otherwise; the return of capital by the Borrower to its shareholders as such; or
any other distribution on or in respect of any shares of any class of Capital
Stock of the Borrower.
 
Documentary Letter of Credit Fee. See Section 4.2.
 
Dollars or $. Dollars in lawful currency of the United States of America.
 
Domestic Lending Office. Initially, the office of each Lender designated as such
in Schedule 1 hereto; thereafter, such other office of such Lender, if any,
located within the United States that will be making or maintaining Base Rate
Loans.
 
Drawdown Date. The date on which any Revolving Credit Loan is made or is to be
made, and the date on which any Revolving Credit Loan is converted or continued
in accordance with Section 2.7.

 
5

--------------------------------------------------------------------------------

 

Eligible Assignee. Any of (a) a commercial bank or other financial institution;
(b) a Lender Affiliate; and (c) if, but only if, any Default or Event of Default
has occurred and is continuing, any other bank, insurance company, commercial
finance company or other financial institution or other Person approved by the
Administrative Agent.
 
Employee Benefit Plan. Any employee benefit plan, whether single-employer or
multiple-employer, within the meaning of Section 3(3) of ERISA maintained or
contributed to by the Borrower or any ERISA Affiliate, other than a Guaranteed
Pension Plan or a Multiemployer Plan.
 
Environmental Laws. Any judgment, decree, order, law, license, rule or
regulation pertaining to environmental matters, including without limitation,
those arising under the Resource Conservation and Recovery Act, CERCLA, the
Superfund Amendments and Reauthorization Act of 1986, the Federal Clean Water
Act, the Federal Clean Air Act, the Toxic Substances Control Act, or any state,
local or foreign law, statute, regulation, ordinance, order or decree relating
to health, safety or the environment.
 
EPA. See Section 7.16(b).
 
ERISA. The Employee Retirement Income Security Act of 1974.
 
ERISA Affiliate. Any Person which is treated as a single employer with the
Borrower under Section 414(b) or (c) of the Code.
 
ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of Section 4043 of ERISA and the regulations promulgated
thereunder.
 
Eurocurrency Reserve Rate. For any day with respect to a Eurodollar Rate Loan,
the maximum rate (expressed as a decimal) at which any bank subject thereto
would be required to maintain reserves under Regulation D of the Board of
Governors of the Federal Reserve System (or any successor or similar regulations
relating to such reserve requirements) against “Eurocurrency Liabilities” (as
that term is used in Regulation D), if such liabilities were outstanding. The
Eurocurrency Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in the Eurocurrency Reserve Rate.
 
Eurodollar Business Day. Any day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London or such
other Eurodollar interbank market as may be selected by the Administrative Agent
in its sole discretion acting in good faith.
 
Eurodollar Lending Office. Initially, the office of each Lender designated as
such in Schedule 1 hereto; thereafter, such other office of such Lender, if any,
that shall be making or maintaining Eurodollar Rate Loans.
 
Eurodollar Rate. For any Interest Period the rate per annum equal to the British
Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the “Eurodollar Rate” for such Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Eurodollar Rate Loan being
made, continued or converted and with a term equivalent to such Interest Period
would be offered by Bank of America's London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

 
6

--------------------------------------------------------------------------------

 

Eurodollar Rate Loans. Revolving Credit Loans bearing interest calculated by
reference to the Eurodollar Rate.
 
Event of Default. See Section 13.1.
 
Executive Order. See Section 7.19.
 
Extension Request. See Section 2.1(c).
 
Federal Funds Rate. For any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
 
Fee Letter. The fee letter dated April 24, 2007, among the Borrower, the
Administrative Agent and the Arranger.
 
Fees. Collectively, the Commitment Fee, the Letter of Credit Fees, the
Administrative Agent's Fee, the Arrangement Fee and any other fee agreed to be
paid by the Borrower pursuant to or in connection with this Credit Agreement.
 
FERC. See Section 7.11.
 
Financial Affiliate. A Subsidiary of the bank holding company controlling any
Lender, which Subsidiary is engaging in any of the activities permitted by
Section 4(e) of the Bank Holding Company Act of 1956 (12 U.S.C. Section 1843).
 
First Extension Request. See Section 2.1(c).
 
Fixed Charge Ratio. As at any date of determination, the ratio of (a) the sum of
Consolidated EBITDAR minus Capital Expenditures for the Reference Period ending
on such date, to (b) the sum of Consolidated Total Interest Expense plus Rental
Expense for such Reference Period.
 
Fixed Rate. With respect to any Swing Line Loan, the fixed rate of interest
quoted by the Swing Line Lender on any date or whenever the Borrower requests a
Swing Line Loan, which rate the Swing Line Lender is willing to charge with
respect to a Swing Line Loan made by it.
 
Fixed Rate Loans. A Swing Line Loan bearing interest at the Fixed Rate for a
period of time agreed to by the Borrower and the Swing Line Lender pursuant to
Section 2.5(c).
 
Foreign Assets Control Regulations. See Section 7.19.

 
7

--------------------------------------------------------------------------------

 

GAAP or generally accepted accounting principles. (a) When used in Section 10,
whether directly or indirectly through reference to a capitalized term used
therein, means (i) principles that are consistent with the principles
promulgated or adopted by the Financial Accounting Standards Board and its
predecessors, in effect for the fiscal year ended on the Balance Sheet Date, and
(ii) to the extent consistent with such principles, the accounting practice of
the Borrower reflected in its financial statements for the year ended on the
Balance Sheet Date, and (b) when used in general, other than as provided above,
means principles that are consistent with the principles promulgated or adopted
by the Financial Accounting Standards Board and its predecessors, which are
applicable to the circumstances as of the date of determination, consistently
applied.
 
Governing Documents. With respect to any Person, its certificate or articles of
incorporation, its by-laws and all shareholder agreements, voting trusts and
similar arrangements applicable to any of its Capital Stock.
 
Governmental Authority. Any foreign, federal, state, regional, local, municipal
or other government, or any department, commission, board, bureau, agency,
public authority or instrumentality thereof, or any court or arbitrator.
 
Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
Section 3(2) of ERISA maintained or contributed to by the Borrower or any ERISA
Affiliate the benefits of which are guaranteed on termination in full or in part
by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.
 
Guarantors. Collectively, each Significant Subsidiary of the Borrower existing
on the Closing Date and each other Person which is required to be or becomes a
guarantor from time to time pursuant to Section 8.11 hereof.
 
Guaranty(ies). Collectively, the guaranties dated as of the date required by
Section 8.11 from each Person required to become a Guarantor pursuant to Section
8.11 in favor of the Administrative Agent and the Lenders, in each case of the
payment and performance of the Obligations, and in the form attached hereto as
Exhibit E.
 
Hazardous Substances. Any hazardous waste, as defined by 42 U.S.C. §6903(5), any
hazardous substances as defined by 42 U.S.C. §9601(14), any pollutant or
contaminant as defined by 42 U.S.C. §9601(33) and any toxic substances, oil or
hazardous materials or other chemicals or substances regulated by any
Environmental Laws.
 
Honor Date. See Section 4.1.3.
 
Indebtedness. As to any Person and whether recourse is secured by or is
otherwise available against all or only a portion of the assets of such Person
and whether or not contingent, but without duplication:
 
(a)           every obligation of such Person for money borrowed,
 
(b)           every obligation of such Person evidenced by bonds, debentures,
notes or other similar instruments, including obligations incurred in connection
with the acquisition of property, assets or businesses,
 
(c)           every reimbursement obligation of such Person with respect to
letters of credit, bankers' acceptances or similar facilities issued for the
account of such Person,

 
8

--------------------------------------------------------------------------------

 

(d)           every obligation of such Person issued or assumed as the deferred
purchase price of property or services (including securities repurchase
agreements but excluding trade accounts payable or accrued liabilities arising
in the ordinary course of business which are not overdue or which are being
contested in good faith),
 
(e)           every obligation of such Person under any Capitalized Lease,
 
(f)           every obligation of such Person under any Synthetic Lease,
 
(g)           all sales by such Person of (i) accounts or general intangibles
for money due or to become due, (ii) chattel paper, instruments or documents
creating or evidencing a right to payment of money or (iii) other receivables
(collectively “receivables”), whether pursuant to a purchase facility or
otherwise, other than in connection with the disposition of the business
operations of such Person relating thereto or a disposition of defaulted
receivables for collection and not as a financing arrangement, and together with
any obligation of such Person to pay any discount, interest, fees, indemnities,
penalties, recourse, expenses or other amounts in connection therewith,
 
(h)           every obligation of such Person under any forward contract,
futures contract, swap, option or other financing agreement or arrangement
(including, without limitation, caps, floors, collars and similar agreements),
the value of which is dependent upon interest rates, currency exchange rates,
commodities or other indices (a “derivative contract”),
 
(i)           every obligation in respect of Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent that such Person is liable therefor as a result of such Person's
ownership interest in or other relationship with such entity, except to the
extent that the terms of such Indebtedness provide that such Person is not
liable therefor and such terms are enforceable under applicable law, and
 
(j)           every obligation, contingent or otherwise, of such Person
guaranteeing, or having the economic effect of guarantying or otherwise acting
as surety for, any obligation of a type described in any of clauses (a) through
(i) of another Person, in any manner, whether directly or indirectly.
 
Ineligible Securities. Securities which may not be underwritten or dealt in by
member banks of the Federal Reserve System under Section 16 of the Banking Act
of 1933 (12 U.S.C. Section 24, Seventh), as amended.
 
Interest Payment Date. (a) As to any Base Rate Loan, the first Business Day of
the next succeeding calendar quarter with respect to interest accrued during
such calendar quarter, including, without limitation, the calendar quarter which
includes the Drawdown Date of such Base Rate Loan; (b) as to any Eurodollar Rate
Loan in respect of which the Interest Period is (i) 3 months or less, the last
day of such Interest Period and (ii) more than 3 months, the date that is 3
months from the first day of such Interest Period and, in addition, the last day
of such Interest Period; and (c) as to any Swing Line Loan which is also a Fixed
Rate Loan, on the first day of the next succeeding calendar quarter with respect
to interest accrued during such calendar quarter.

 
9

--------------------------------------------------------------------------------

 

Interest Period. With respect to each Revolving Credit Loan, (a) initially, the
period commencing on the Drawdown Date of such Loan and ending on the last day
of one of the periods set forth below, as selected by the Borrower in a Loan
Request or as otherwise required by the terms of this Credit Agreement (i) for
any Base Rate Loan, the last day of the calendar quarter; (ii) for any Fixed
Rate Loan, the period (not to exceed ten (10) days) requested by the Borrower
and agreed to by the Swing Line Lender pursuant to Section 2.5(c); and (iii) for
any Eurodollar Rate Loan, 1, 2, 3, or 6 months; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Revolving Credit Loan and ending on the last day of one of the periods set
forth above, as selected by the Borrower in a Conversion Request; provided that
all of the foregoing provisions relating to Interest Periods are subject to the
following:
 
(A)           if any Interest Period with respect to a Eurodollar Rate Loan
would otherwise end on a day that is not a Eurodollar Business Day, that
Interest Period shall be extended to the next succeeding Eurodollar Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month, in which event such Interest Period shall end on the
immediately preceding Eurodollar Business Day;
 
(B)           if any Interest Period with respect to a Base Rate Loan would end
on a day that is not a Business Day, that Interest Period shall end on the next
succeeding Business Day;
 
(C)           if the Borrower shall fail to give notice as provided in Section
2.7, the Borrower shall be deemed to have requested a conversion of the affected
Eurodollar Rate Loan to a Base Rate Loan and the continuance of all Base Rate
Loans as Base Rate Loans on the last day of the then current Interest Period
with respect thereto;
 
(D)           any Interest Period relating to any Eurodollar Rate Loan that
begins on the last Eurodollar Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall end on the last Eurodollar Business Day of a
calendar month; and
 
(E)           any Interest Period that would otherwise extend beyond the
Revolving Credit Loan Maturity Date shall end on the Revolving Credit Loan
Maturity Date.
 
International Standby Practices. With respect to any standby Letter of Credit,
the International Standby Practices (ISP98), International Chamber of Commerce
Publication No. 590, or any successor code of standby letter of credit practices
among banks adopted by the Issuing Lender in the ordinary course of its business
as a standby letter of credit issuer and in effect at the time of issuance of
such Letter of Credit.
 
Investments. All expenditures made and all liabilities incurred (contingently or
otherwise) for the acquisition of stock or Indebtedness of, or for loans,
advances, capital contributions or transfers of property to, or in respect of
any guaranties (or other commitments as described under Indebtedness), or
obligations of, any Person.
 
Issuing Lender. With respect to standby Letters of Credit, Bank of America, and
with respect to documentary Letters of Credit, any Lender acceptable to the
Administrative Agent and the Borrower. As used herein, the term Issuing Lender
shall refer, as the context requires, to the Issuing Lender issuing, extending,
renewing or amending any particular Letter of Credit or collectively to each and
every Lender which acts as an Issuing Lender hereunder.
 
Issuer Documents. With respect to any Letter of Credit, the Letter of Credit
Application, and any other document, agreement and instrument entered into by
the Issuing Lender and the Borrower (or any Subsidiary) or in favor of the
Issuing Lender and relating to such Letter of Credit.

 
10

--------------------------------------------------------------------------------

 

Joint Venture. Any joint venture or other entity in which the Borrower or a
Subsidiary has an interest which is not a Subsidiary.
 
Lender Affiliate. (a) With respect to any Lender, (i) an Affiliate of such
Lender or (ii) for all purposes hereof other than the definition of “Eligible
Assignee”, any entity (whether a corporation, partnership, limited liability
company, trust or legal entity) that is engaged in making, purchasing, holding
or otherwise investing in bank loans and similar extensions of credit in the
ordinary course of its business and is administered or managed by such Lender or
an Affiliate of such Lender, and (b) following a Default or an Event of Default,
with respect to any Lender that is a fund which invests in bank loans and
similar extensions of credit, any other entity (whether a corporation,
partnership, limited liability company, trust or other legal entity) that is a
fund that invests in bank loans and similar extensions of credit and is managed
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
 
Lenders. Bank of America and the other lending institutions listed on Schedule 1
hereto and any other Person who becomes an assignee of any rights and
obligations of a Lender pursuant to Section 15.
 
Letter of Credit. See Section 4.1.1.
 
Letter of Credit Advance. An advance made by the Issuing Lender or any Lender
pursuant to Section 4.1.3.
 
Letter of Credit Application. See Section 4.1.1.
 
Letter of Credit Expiration Date. The day that is seven days prior to the
Revolving Credit Loan Maturity Date then in effect (or, if such day is not a
Business Day, the next preceding Business Day).
 
Letter of Credit Fee. See Section 4.2.
 
Letter of Credit Participation. Each Lender’s obligation to severally reimburse
the Issuing Lender on demand for the amount of each draft paid by the Issuing
Lender under each Letter of Credit to the extent such amount is not reimbursed
by the Borrower pursuant to Section 4.1.3.
 
Lien. Any mortgage, deed of trust, security interest, pledge, hypothecation,
assignment, attachment, deposit arrangement, encumbrance, lien (statutory,
judgment or otherwise), or other security agreement or preferential arrangement
of any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any Capitalized Lease, any Synthetic Lease, any financing
lease involving substantially the same economic effect as any of the foregoing
and the filing of any financing statement under the UCC or comparable law of any
jurisdiction).
 
Loan Documents. This Credit Agreement, the Notes, the Letter of Credit
Applications, the Letters of Credit, the Guaranties and the Fee Letter.
 
Loan Request. See Section 2.6.
 
Loans. The Revolving Credit Loans.
 
Material Adverse Effect. With respect to any change or effect, a material
adverse change in, or a material adverse effect on, as the case may be, (i)
business, properties, condition (economic, financial or otherwise), assets,
operations or income of the Borrower, individually, or the Borrower and its
Subsidiaries, taken as a whole, (ii) the ability of the Borrower or any
Guarantor to perform its obligations under any Loan Document to which it is a
party, or (iii) the ability of the Administrative Agent or any Lender to enforce
the Loan Documents.

 
11

--------------------------------------------------------------------------------

 

Maximum Drawing Amount. The maximum aggregate amount that the beneficiaries may
at any time draw under outstanding Letters of Credit, as such aggregate amount
may be reduced from time to time pursuant to the terms of the Letters of Credit.
 
Moody's. Moody's Investors Services, Inc.
 
Multiemployer Plan. Any multiemployer plan within the meaning of Section 3(37)
of ERISA maintained or contributed to by the Borrower or any ERISA Affiliate.
 
Non-Renewal Notice Date. See Section 4.1.2.
 
Notes. The Revolving Credit Notes.
 
Obligations. All indebtedness, obligations and liabilities of any of the
Borrower and its Subsidiaries to any of the Lenders (including the Swing Line
Lender), any Issuing Lender and the Administrative Agent arising or incurred
under this Credit Agreement or any of the other Loan Documents or in respect of
any of the Loans made or Reimbursement Obligations incurred or any Note, Letter
of Credit Application, Letter of Credit or other instrument at any time
evidencing any thereof, whether any of such indebtedness, obligations or
liabilities (a) arise or are incurred individually or collectively, directly or
indirectly, jointly or severally, absolutely or contingently, (b) arise by
contract, operation of law or otherwise, (c) are matured or unmatured,
liquidated or unliquidated, secured or unsecured, or (d) exist on the date of
this Credit Agreement or arise thereafter.
 
outstanding. With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination.
 
PBGC. The Pension Benefit Guaranty Corporation created by Section 4002 of ERISA
and any successor entity or entities having similar responsibilities.
 
Permitted Liens. Liens permitted by Section 9.2.
 
Person. Any individual, corporation, limited liability company partnership,
limited liability partnership, trust, other unincorporated association,
business, or other legal entity, and any Governmental Authority.
 
Platform. See Section 8.3.
 
Prior Credit Agreement. That certain Revolving Credit Agreement by and among the
Borrower, Bank of America (successor in interest to Fleet National Bank), the
Lenders and the Administrative Agent dated as of October 16, 2003, as amended.
 
Public Lender. See Section 8.3.
 
Real Estate. All real property at any time owned or leased (as lessee or
sublessee of such leasehold interest) by the Borrower or any of its
Subsidiaries.
 
Record. The grid attached to a Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by any Lender with
respect to any Loan referred to in such Note.

 
12

--------------------------------------------------------------------------------

 

Reference Period. As of any date of determination, the period of four (4)
consecutive fiscal quarters of the Borrower and its Subsidiaries ending on the
last day of any fiscal quarter, treated as a single accounting period.
 
Register. See Section 15.3.
 
Reimbursement Obligation. The Borrower's obligation to reimburse the Issuing
Lender and the Lenders on account of any drawing under any Letter of Credit as
provided in Section 4.1.3.
 
Related Parties. With respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.
 
Rental Expense. All rental expenses of the Borrower or any of its Subsidiaries
during any applicable fiscal period with respect to Rental Obligations,
determined on a consolidated basis in accordance with GAAP.
 
Rental Obligations. All obligations of the Borrower or any of its Subsidiaries
under any rental agreements or leases of real or personal property, other than
(a) obligations that can be terminated by the giving of notice without liability
to the Borrower or such Subsidiary in excess of the liability for rent due as of
the date on which such notice is given and under which no penalty or premium is
paid as a result of any such termination, and (b) obligations in respect of any
Capitalized Leases or any Synthetic Leases.
 
Replacement Lender. See Section 2.1(c).
 
Required Lenders. As of any date, the Lender(s) holding greater than fifty
percent (50%) of the outstanding principal amount of the Revolving Credit Notes
on such date; and if no such principal is outstanding, the Lender(s) whose
aggregate Commitment(s) constitute(s) greater than fifty percent (50%) of the
Total Commitment.
 
Restricted Payment. In relation to the Borrower and its Subsidiaries, any (a)
Distribution, or (b) payment by the Borrower or its Subsidiaries (i) to the
Borrower's or any such Subsidiary's shareholders (or other equity holders), in
each case, other than to the Borrower, or (ii) to any Affiliate of the Borrower
or any Subsidiary or any Affiliate of the Borrower's or such Subsidiary's
shareholders (or other equity holders), in each case, other than to the
Borrower.
 
Revolving Credit Loan Maturity Date. July 26, 2012, as the same may be extended
pursuant to Section 2.1(c).
 
Revolving Credit Loans. Revolving credit loans (including the Swing Line Loans)
made or to be made by the Lenders or the Administrative Agent to the Borrower
pursuant to Section 2.
 
Revolving Credit Note Record. A Record with respect to a Revolving Credit Note.
 
Revolving Credit Notes. See Section 2.4.
 
Sale and Leaseback. See Section 9.6.
 
Second Extension Request. See Section 2.1(c).

 
13

--------------------------------------------------------------------------------

 

Settlement. The making or receiving of payments, in immediately available funds,
by the Lenders, to the extent necessary to cause each Lender's actual share of
the outstanding amount of Revolving Credit Loans (after giving effect to any
Loan Request) to be equal to such Lender's Commitment Percentage of the
outstanding amount of such Revolving Credit Loans (after giving effect to any
Loan Request), in any case where, prior to such event or action, the actual
share is not so equal.
 
Settlement Amount. See Section 2.9.1.
 
Settlement Date. (a) The Drawdown Date relating to any Loan Request, (b) the
date which is no more than ten (10) days after the making of a Swing Line Loan
pursuant to Section 2.6.2, (d) at the option of the Administrative Agent, on any
Business Day following a day on which the account officers of the Administrative
Agent active upon the Borrower's account become aware of the existence of an
Event of Default, (e) any day on which any conversion of a Base Rate Loan to a
Eurodollar Rate Loan occurs, or (f) any Business Day on which (i) the amount of
outstanding Revolving Credit Loans decreases and (ii) the amount of the
Administrative Agent's Revolving Credit Loans outstanding equals zero Dollars
($0).
 
Settling Lender. See Section 2.9.1.
 
Significant Subsidiary. The domestic Subsidiaries listed on Schedule 7.17(b) of
the Credit Agreement and any other domestic Subsidiary, which, at any date of
determination, either alone or together with the Subsidiaries of such
Subsidiary, meets either of the following conditions: (a) as of the end of the
most recent fiscal year of the Borrower, the total assets of such Subsidiary
represented 10% or more of the Consolidated Total Assets of the Borrower and its
Subsidiaries, or (b) for the most recent fiscal year of the Borrower, the net
income before taxes of such Subsidiary represented 10% or more of the
consolidated net income before taxes of the Borrower and its Subsidiaries, all
as set forth on the most recently available consolidated and consolidating
financial statements of the Borrower for such fiscal year.
 
S&P. Standard & Poor's Ratings Group.
 
Standby Letter of Credit Fee. See Section 4.2.
 
Subsidiary. At any time and from time to time, any corporation, association,
partnership, limited liability company, joint venture or other business entity
of which the Borrower and/or any Subsidiary of the Borrower, directly or
indirectly at such time, either (a) owns or controls more than fifty percent
(50%) of the Voting Stock, or (b) is entitled to share in more than fifty
percent (50%) of the profits and losses, however determined.
 
Swing Line Lender. Bank of America.
 
Swing Line Loans. Revolving Credit Loans made by Bank of America pursuant to
Section 2.6.2.
 
Synthetic Lease. Any lease of goods or other property, whether real or personal,
which is treated as an operating lease under GAAP and as a loan or financing for
U.S. income tax purposes.
 
Total Commitment. The sum of the Commitments of the Lenders, as in effect from
time to time.
 
Trading with the Enemy Act. See Section 7.19.
 
Type. As to any Revolving Credit Loan which is not a Swing Line Loan, its nature
as a Base Rate Loan or a Eurodollar Rate Loan.

 
14

--------------------------------------------------------------------------------

 

Uniform Customs. With respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits (1993 Revision), International Chamber of
Commerce Publication No. 500 or any successor version thereto adopted by the
Issuing Lender in the ordinary course of its business as a letter of credit
issuer and in effect at the time of issuance of such Letter of Credit.
 
Unpaid Reimbursement Obligation. Any Reimbursement Obligation for which the
Borrower does not reimburse the Administrative Agent, the Issuing Lender and the
Lenders on the date specified in, and in accordance with, Section 4.1.3.
 
Voting Stock. Stock or similar interests, of any class or classes (however
designated), the holders of which are at the time entitled, as such holders, to
vote for the election of a majority of the directors (or persons performing
similar functions) of the corporation, association, trust or other business
entity involved, whether or not the right so to vote exists by reason of the
happening of a contingency.
 
1.2          Rules of Interpretation.
 
(a)           A reference to any document or agreement shall include such
document or agreement as amended, modified or supplemented from time to time in
accordance with its terms and the terms of this Credit Agreement.
 
(b)           The singular includes the plural and the plural includes the
singular.
 
(c)           A reference to any law includes any amendment or modification to
such law.
 
(d)           A reference to any Person includes its permitted successors and
permitted assigns.
 
(e)           Accounting terms not otherwise defined herein have the meanings
assigned to them by GAAP applied on a consistent basis by the accounting entity
to which they refer.
 
(f)           The words “include”, “includes” and “including” are not limiting.
 
(g)           All terms not specifically defined herein or by GAAP, which terms
are defined in the Uniform Commercial Code as in effect in the State of New
York, have the meanings assigned to them therein, with the term “instrument”
being that defined under Article 9 of the Uniform Commercial Code.
 
(h)           Reference to a particular “Section” refers to that section of this
Credit Agreement unless otherwise indicated.
 
(i)            The words “herein”, “hereof”, “hereunder” and words of like
import shall refer to this Credit Agreement as a whole and not to any particular
section or subdivision of this Credit Agreement.
 
(j)            Unless otherwise expressly indicated, in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including,” the words “to” and “until” each mean “to but
excluding,” and the word “through” means “to and including.”
 
1.3           Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 
15

--------------------------------------------------------------------------------

 
 
2.           THE REVOLVING CREDIT FACILITY.
 
2.1           Commitment to Lend.
 
(a)           Subject to the terms and conditions set forth in this Credit
Agreement, each of the Lenders severally agrees to lend to the Borrower and the
Borrower may borrow, repay, and reborrow from time to time from the Closing Date
up to but not including the Revolving Credit Loan Maturity Date upon notice by
the Borrower to the Administrative Agent given in accordance with Section 2.6,
such sums as are requested by the Borrower up to a maximum aggregate amount
outstanding (after giving effect to all amounts requested) at any one time equal
to such Lender's Commitment minus such Lender's Commitment Percentage of the sum
of the Maximum Drawing Amount and all Unpaid Reimbursement Obligations, provided
that the sum of the outstanding amount of the Revolving Credit Loans (after
giving effect to all amounts requested), including the Swing Line Loans, plus
the Maximum Drawing Amount and all Unpaid Reimbursement Obligations shall not at
any time exceed the Total Commitment at such time. The Revolving Credit Loans
shall be made pro rata in accordance with each Lender's Commitment Percentage.
Each request for a Revolving Credit Loan hereunder shall constitute a
representation and warranty by the Borrower that the conditions set forth in
Section 11 and Section 12, in the case of the initial Revolving Credit Loans to
be made on the Closing Date, and Section 12, in the case of all other Revolving
Credit Loans, have been satisfied on the date of such request.
 
(b)           Limited Increase In Total Commitment. Unless a Default or Event of
Default has occurred and is continuing, the Borrower may request, on one or more
occasions, that the Total Commitment in effect on the date of such request be
increased by up to $100,000,000, provided, however, that (i) the aggregate
amount of any and all increases pursuant to this Section 2.1(b) shall not exceed
$100,000,000, (ii) any Lender which is a party to this Credit Agreement prior to
such increase shall have the right to elect to fund its pro rata share of the
increase and any additional amounts allocated by the Administrative Agent,
thereby increasing its Commitment hereunder, but no Lender shall be required to
do so, (iii) in the event that it becomes necessary to include one or more new
Lenders to provide additional funding under this Section 2.1(b) in order to
enable such increase in the Total Commitment to occur, such new Lender must be
reasonably acceptable to the Administrative Agent and the Borrower, (iv) the
Lenders' Commitment Percentages shall be correspondingly adjusted, (v) each new
Lender shall make all (if any) such payments to the other Lenders as may be
necessary to result in the sum of the Revolving Credit Loans to be made by such
new Lender plus such new Lender's proportionate share of the Maximum Drawing
Amount and all Unpaid Reimbursement Obligations being equal to such new Lender's
Commitment Percentage (as then in effect) of the aggregate principal amount of
the sum of all Revolving Credit Loans outstanding to the Borrower as of such
date plus the Maximum Drawing Amount and all Unpaid Reimbursement Obligations as
of such date), and (vi) Revolving Credit Notes issued or amended and such other
changes shall be made to the Loan Documents, as shall be necessary to reflect
any such increase in the Total Commitment. Any such increase in the Total
Commitment (whether by $100,000,000 or by a lesser amount) shall require, among
other things, the satisfaction of such conditions precedent as the
Administrative Agent may require, including, without limitation, the obtaining
by any applicable Lender of requisite internal approvals, the Administrative
Agent's receipt of evidence of applicable corporate authorization and other
corporate documentation from the Borrower and the legal opinion of counsel to
the Borrower, each in form and substance satisfactory to the Administrative
Agent and such Lenders as are participating in such increase. The Borrower shall
prepay Revolving Credit Loans outstanding on the effective date of any such
increase (and any additional amounts required pursuant to Section 5.10) to the
extent necessary to keep the outstanding Revolving Credit Loans ratable with any
revised Commitment Percentages arising from any nonratable increase in the
Commitments under this Section.

 
16

--------------------------------------------------------------------------------

 

(c)           Extension of Revolving Credit Loan Maturity Date. The Borrower
may, provided that no Default or Event of Default has occurred and is
continuing, by written notice delivered to the Administrative Agent no later
than (i) ninety days (90) days prior to July 26, 2012, request that the
Revolving Credit Loan Maturity Date be extended to a date one year after the
then existing Revolving Credit Loan Maturity Date (the “First Extension
Request”) and (ii) provided that the Required Lenders shall have consented to
the First Extension Request and the Borrower shall have otherwise complied with
the conditions set forth in this Section 2.1(c), ninety (90) days prior to July
26, 2013, request that the Revolving Credit Loan Maturity Date be extended to a
date one year after the then existing Revolving Credit Loan Maturity Date as
extended pursuant to the First Extension Request (the “Second Extension Request”
and, together with the First Extension Request each individually, an “Extension
Request” and collectively, the “Extension Requests”). The Administrative Agent
shall notify the Lenders of each such Extension Request promptly after receipt
thereof, and request each Lender to notify the Administrative Agent of its
determination to consent or not to consent to each such Extension Request. If
the Required Lenders consent to the First Extension Request by so notifying the
Administrative Agent in writing no later than thirty (30) Business Days after
notice of such Extension Request, the Revolving Credit Loan Maturity Date shall
be extended to July 26, 2013 with respect to such consenting Lenders. If the
Required Lenders consent to the Second Extension Request by so notifying the
Administrative Agent in writing no later than thirty (30) Business Days after
notice of such Extension Request, the Revolving Credit Loan Maturity Date shall
be extended to July 26, 2014 with respect to such consenting Lenders. The
determination with respect to each Extension Request shall be in the sole
discretion of each Lender. Any Lender which fails to give written notice of its
consent or non-consent within such period shall be deemed not to have consented
to any Extension Request hereunder (a “Dissent”); provided that the Borrower
may, within sixty (60) days of such Dissent, obtain a replacement lender
satisfactory to the Administrative Agent (the “Replacement Lender”) to assume
the dissenting Lender's Loans and Commitments by (i) requesting the
non-dissenting Lenders acquire and assume all of the dissenting Lender’s Loans
and Commitments, as provided herein, but no such Lenders shall be under an
obligation to do so; or (ii) designating a Replacement Lender reasonably
satisfactory to the Administrative Agent. If no satisfactory Replacement Lender
shall be obtained, and/or none of the non-dissenting Lenders shall agree to
acquire and assume all of the dissenting Lender’s Loans and Commitments, then
the Borrower shall repay the full amount of the outstanding Obligations owing to
such dissenting Lender on the then existing Revolving Credit Loan Maturity Date
with respect to such dissenting Lender. If any satisfactory Replacement Lender
shall be obtained, and/or any of the non-dissenting Lenders shall agree to
acquire and assume all of the dissenting Lender’s Loans and Commitment, then
such dissenting Lender shall, so long as no Event of Default shall have occurred
and be continuing, assign, in accordance with Section 15, all of its Commitment,
Loans, or Notes and other rights and obligations under this Credit Agreement and
all other Loan Documents to such Replacement Lender or non-dissenting Lenders,
as the case may be, in exchange for payment of the principal amount so assigned
and all interest and fees accrued on the amount so assigned, plus all other
Obligations then due and payable to the dissenting Lender; provided, however,
that (i) such assignment shall be without recourse, representation or warranty
and shall be on terms and conditions reasonably satisfactory to such dissenting
Lender and such Replacement Lender and/or non-dissenting Lenders, as the case
may be, and (ii) prior to any such assignment, the Borrower shall have paid to
such dissenting Lender all amounts properly demanded and unreimbursed hereunder,
if applicable. Upon the effective date of such assignment, the Borrower shall
issue replacement Notes in favor of such Replacement Lender and/or
non-dissenting Lenders, as the case may be, and such institution shall become a
“Lender” for all purposes under this Credit Agreement and the other Loan
Documents. Any extension of the Revolving Credit Loan Maturity Date shall
require, among other things, the satisfaction of such conditions as the
Administrative Agent may reasonably require, including: (A) all representations
of the Borrower and its Subsidiaries shall be true and correct on and as of the
effective date of such extension; (B) no Default or Event of Default shall have
occurred and be continuing on the date of such extension; (C) since delivery to
the Administrative Agent of the Borrower’s most recent audited financial
statements pursuant to Section 8.3, there shall not have occurred any event or
condition that has had or could reasonably be expected, either individually or
in the aggregate, to have a Material Adverse Effect; and (D) on the then
existing Revolving Credit Loan Maturity Date prior to such extension, the
Borrower shall prepay the outstanding amount of any Loans made available by any
non-dissenting Lender to the extent necessary to keep the Commitments ratable
among such non-dissenting Lenders.

 
17

--------------------------------------------------------------------------------

 

2.2           Commitment Fee. The Borrower agrees to pay to the Administrative
Agent for the accounts of the Lenders in accordance with their respective
Commitment Percentages a commitment fee (the “Commitment Fee”) calculated at the
rate per annum of the Applicable Margin with respect to the Commitment Fee as in
effect from time to time on the actual daily amount during each calendar quarter
or portion thereof from the date hereof to the Revolving Credit Loan Maturity
Date by which the Total Commitment minus the sum of the Maximum Drawing Amount
and all Unpaid Reimbursement Obligations exceeds the outstanding amount of
Revolving Credit Loans (other than Swing Line Loans which shall not be
considered usage for purposes of this calculation only) during such calendar
quarter. The Commitment Fee shall be payable quarterly in arrears on the first
day of each calendar quarter for the immediately preceding calendar quarter
commencing on the first such date following the date hereof, with a final
payment on the Revolving Credit Loan Maturity Date or any earlier date on which
the Commitments shall terminate.
 
2.3           Reduction of Total Commitment. The Borrower shall have the right
at any time and from time to time upon three (3) Business Days prior written
notice to the Administrative Agent to reduce by $5,000,000 or an integral
multiple thereof or to terminate entirely the Total Commitment, whereupon the
Commitments of the Lenders shall be reduced pro rata in accordance with their
respective Commitment Percentages of the amount specified in such notice or, as
the case may be, terminated. Promptly after receiving any notice of the Borrower
delivered pursuant to this Section 2.3, the Administrative Agent will notify the
Lenders of the substance thereof. Upon the effective date of any such reduction
or termination, the Borrower shall pay to the Administrative Agent for the
respective accounts of the Lenders the full amount of any Commitment Fee then
accrued on the amount of the reduction. No reduction or termination of the
Commitments may be reinstated.

 
18

--------------------------------------------------------------------------------

 

2.4          The Revolving Credit Notes. The Revolving Credit Loans shall be
evidenced by separate promissory notes of the Borrower in substantially the form
of Exhibit A hereto (each a “Revolving Credit Note”), dated as of the Closing
Date (or such other date on which a Lender may become a party hereto in
accordance with Section 15 hereof) and completed with appropriate insertions.
One Revolving Credit Note shall be payable to the order of each Lender in a
principal amount equal to such Lender's Commitment or, if less, the outstanding
amount of all Revolving Credit Loans made by such Lender, plus interest accrued
thereon, as set forth below. The Borrower irrevocably authorizes each Lender to
make or cause to be made, at or about the time of the Drawdown Date of any
Revolving Credit Loan or at the time of receipt of any payment of principal on
such Lender's Revolving Credit Note, an appropriate notation on such Lender's
Revolving Credit Note Record reflecting the making of such Revolving Credit Loan
or (as the case may be) the receipt of such payment. The outstanding amount of
the Revolving Credit Loans set forth on such Lender's Revolving Credit Note
Record shall be prima facie evidence, absent manifest error, of the principal
amount thereof owing and unpaid to such Lender, but the failure to record, or
any error in so recording, any such amount on such Lender's Revolving Credit
Note Record shall not limit or otherwise affect the obligations of the Borrower
hereunder or under any Revolving Credit Note to make payments of principal of or
interest on any Revolving Credit Note when due.
 
2.5          Interest on Revolving Credit Loans. Except as otherwise provided in
Section 5.11,
 
(a)           Each Revolving Credit Loan which is a Base Rate Loan shall bear
interest for the period commencing with the Drawdown Date thereof and ending on
the last day of the Interest Period with respect thereto at the rate per annum
equal to the Base Rate plus the Applicable Margin with respect to Base Rate
Loans as in effect from time to time.
 
(b)           Each Revolving Credit Loan which is a Eurodollar Rate Loan shall
bear interest for the period commencing with the Drawdown Date thereof and
ending on the last day of the Interest Period with respect thereto at the rate
per annum equal to the Eurodollar Rate determined for such Interest Period plus
the Applicable Margin with respect to Eurodollar Rate Loans as in effect from
time to time.
 
(c)           Each Swing Line Loan shall bear interest from the period
commencing with the Drawdown Date thereof and ending on the last day of the
Interest Period with respect thereto at a rate per annum equal to, at the
Borrower's option (i) the Base Rate plus the Applicable Margin with respect to
Base Rate Loans in effect from time to time, and (ii) the Fixed Rate, which
interest shall be paid on each Interest Payment Date for Swing Line Loans for
the account of the Swing Line Lender. Interest periods for Swing Line Loans
which are also Fixed Rate Loans shall be for a period of ten (10) days or less.
The Borrower shall give the Swing Line Lender notice no later than 1:00 p.m. on
the last day of the Interest Period that is a Fixed Rate Loan of its intention
to repay such Swing Line Loan or to refund such Swing Line Loan with a Revolving
Credit Loan which is not a Swing Line Loan in accordance with Section 2.9. In
the event that the Borrower fails to give such notice, such Swing Line Loan
shall, on the last day of such Interest Period cease to be a Fixed Rate Loan.
 
The Borrower promises to pay interest on each Revolving Credit Loan in arrears
on each Interest Payment Date with respect thereto.

 
19

--------------------------------------------------------------------------------

 

2.6         Requests for Revolving Credit Loans.
 
2.6.1       General. The Borrower shall give to the Administrative Agent written
notice in the form of Exhibit B hereto (or telephonic notice confirmed promptly
in a writing in the form of Exhibit B hereto) of each Revolving Credit Loan
requested hereunder (a “Loan Request”) (a) by no later than 12:00 p.m. (New York
time) on the proposed Drawdown Date of any Base Rate Loan and (b) by no later
than 12:00 noon (New York time) no less than three (3) Eurodollar Business Days
prior to the proposed Drawdown Date of any Eurodollar Rate Loan. Each such
notice shall specify (i) the principal amount of the Revolving Credit Loan
requested, (ii) the proposed Drawdown Date of such Revolving Credit Loan, (iii)
the Interest Period for such Revolving Credit Loan and (iv) the Type of such
Revolving Credit Loan. Promptly upon receipt of any such notice, the
Administrative Agent shall notify each of the Lenders thereof. Each Loan Request
shall be irrevocable and binding on the Borrower and shall obligate the Borrower
to accept the Revolving Credit Loan requested from the Lenders on the proposed
Drawdown Date. With respect to Eurodollar Rate Loans, each Loan Request shall be
in a minimum aggregate amount of $1,000,000 or an integral multiple of $500,000
in excess thereof, and with respect to Base Rate Loans, each Loan Request shall
be in a minimum aggregate amount of $500,000 or an integral multiple of $100,000
in excess thereof.
 
2.6.2       Swing Line. Notwithstanding the notice and minimum amount
requirements set forth in Section 2.6.1 but otherwise in accordance with the
terms and conditions of this Credit Agreement, the Swing Line Lender may, at the
Borrower’s request and in the Swing Line Lender’s sole discretion and without
conferring with the Lenders, make Revolving Credit Loans (each, a “Swing Line
Loan”) to the Borrower in an amount requested by the Borrower provided, that (a)
each such Swing Line Loan shall be in a minimum aggregate amount of $1,000,000
or an integral multiple of $100,000 in excess thereof, and (b) the aggregate
outstanding amount of all Swing Line Loans made by the Swing Line Lender
pursuant to this Section 2.6.2 shall not exceed $20,000,000 at any one time. The
Borrower hereby requests and authorizes the Swing Line Lender to make from time
to time such Swing Line Loans as may be so requested. The Borrower acknowledges
and agrees that the making of such Swing Line Loans shall, in each case, be
subject in all respects to the provisions of this Credit Agreement as if they
were Swing Line Loans covered by a Loan Request including, without limitation,
the limitations set forth in Section 2.1 and the requirements that the
applicable provisions of Section 11 (in the case of Swing Line Loans made on the
Closing Date) and Section 12 be satisfied. All actions taken by the Swing Line
Lender pursuant to the provisions of this Section 2.6.2 shall be conclusive and
binding on the Borrower and the Lenders absent the Swing Line Lender's gross
negligence or willful misconduct.
 
2.7         Conversion Options.
 
2.7.1       Conversion to Different Type of Revolving Credit Loan. The Borrower
may elect from time to time to convert any outstanding Revolving Credit Loan to
a Revolving Credit Loan of another Type, provided that (a) with respect to any
such conversion of a Eurodollar Rate Loan to a Base Rate Loan, the Borrower
shall give the Administrative Agent at least one (1) Business Day prior written
notice of such election; (b) with respect to any such conversion of a Base Rate
Loan to a Eurodollar Rate Loan, the Borrower shall give the Administrative Agent
at least three (3) Eurodollar Business Days prior written notice of such
election; (c) with respect to any such conversion of a Eurodollar Rate Loan into
a Base Rate Loan, such conversion shall only be made on the last day of the
Interest Period with respect thereto and (d) no Revolving Credit Loan may be
converted into a Eurodollar Rate Loan when any Default or Event of Default has
occurred and is continuing. On the date on which such conversion is being made
each Lender shall take such action as is necessary to transfer its Commitment
Percentage of such Revolving Credit Loans to its Domestic Lending Office or its
Eurodollar Lending Office, as the case may be. All or any part of outstanding
Revolving Credit Loans of any Type may be converted into a Revolving Credit Loan
of another Type as provided herein, provided that any partial conversion to a
Eurodollar Rate Loan shall be in an aggregate principal amount of $1,000,000 or
an integral multiple of $500,000 in excess thereof, and any partial conversion
to a Base Rate Loan shall be in an aggregate principal amount of $500,000 or an
integral multiple of $100,000 in excess thereof. Each Conversion Request
relating to the conversion of a Revolving Credit Loan to a Eurodollar Rate Loan
shall be irrevocable by the Borrower.

 
20

--------------------------------------------------------------------------------

 

2.7.2       Continuation of Type of Revolving Credit Loan. Any Revolving Credit
Loan of any Type may be continued as a Revolving Credit Loan of the same Type
upon the expiration of an Interest Period with respect thereto by compliance by
the Borrower with the notice provisions contained in Section 2.7.1; provided
that no Eurodollar Rate Loan may be continued as such when any Default or Event
of Default has occurred and is continuing, but shall be automatically converted
to a Base Rate Loan on the last day of the first Interest Period relating
thereto ending during the continuance of any Default or Event of Default of
which officers of the Administrative Agent active upon the Borrower's account
have actual knowledge. In the event that the Borrower fails to provide any such
notice with respect to the continuation of any Eurodollar Rate Loan as such,
then such Eurodollar Rate Loan shall be automatically converted to a Base Rate
Loan on the last day of the first Interest Period relating thereto. The
Administrative Agent shall notify the Lenders promptly when any such automatic
conversion contemplated by this Section 2.7 is scheduled to occur.
 
2.7.3       Eurodollar Rate Loans. Any conversion to or from Eurodollar Rate
Loans shall be in such amounts and be made pursuant to such elections so that,
after giving effect thereto, the aggregate principal amount of all Eurodollar
Rate Loans having the same Interest Period shall not be less than $1,000,000 or
an integral multiple of $500,000 in excess thereof. No more than ten (10)
Eurodollar Rate Loans having different Interest Periods may be outstanding at
any time.
 
2.7.4       Applicability of Conversion and Continuation Provisions.
Notwithstanding anything to the contrary herein contained, the provisions of
this Section 2.7 shall not apply to Swing Line Loans.
 
2.8         Funds for Revolving Credit Loan.
 
2.8.1       Funding Procedures. Not later than 3:00 p.m. (New York time) on the
proposed Drawdown Date of any Revolving Credit Loans, each of the Lenders will
make available to the Administrative Agent, at the Administrative Agent's
Office, in immediately available funds, the amount of such Lender's Commitment
Percentage of the amount of the requested Revolving Credit Loans. Upon receipt
from each Lender of such amount, and upon receipt of the documents required by
Sections 11 and 12 and the satisfaction of the other conditions set forth
therein, to the extent applicable, the Administrative Agent will make available
to the Borrower the aggregate amount of such Revolving Credit Loans made
available to the Administrative Agent by the Lenders. The failure or refusal of
any Lender to make available to the Administrative Agent at the aforesaid time
and place on any Drawdown Date the amount of its Commitment Percentage of the
requested Revolving Credit Loans shall not relieve any other Lender from its
several obligation hereunder to make available to the Administrative Agent the
amount of such other Lender's Commitment Percentage of any requested Revolving
Credit Loans.

 
21

--------------------------------------------------------------------------------

 

2.8.2       Advances by Administrative Agent. The Administrative Agent may,
unless notified to the contrary by any Lender prior to a Drawdown Date, assume
that such Lender has made available to the Administrative Agent on such Drawdown
Date the amount of such Lender's Commitment Percentage of the Revolving Credit
Loans to be made on such Drawdown Date, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If any Lender makes available to the Administrative Agent such amount on
a date after such Drawdown Date, such Lender shall pay to the Administrative
Agent on demand such amount in immediately available funds with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing. A
statement of the Administrative Agent submitted to such Lender with respect to
any amounts owing under this paragraph shall be prima facie evidence (absent
manifest error) of the amount due and owing to the Administrative Agent by such
Lender. If the amount of such Lender’s Commitment Percentage of such Revolving
Credit Loans is not made available to the Administrative Agent by such Lender
within three (3) Business Days following such Drawdown Date, the Administrative
Agent shall be entitled to recover such amount from the Borrower on demand, with
interest thereon at the rate per annum applicable to the Revolving Credit Loans
made on such Drawdown Date. If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.
 
2.9         Settlements.
 
2.9.1       General. On each Settlement Date, the Administrative Agent shall,
not later than 1:00 p.m. (New York time), give telephonic, facsimile or
electronic mail notice (a) to the Lenders and the Borrower of the respective
outstanding amount of Revolving Credit Loans made by the Administrative Agent on
behalf of the Lenders or in the form of Swing Line Loans from the immediately
preceding Settlement Date through the close of business on the prior day and the
amount of any Eurodollar Rate Loans to be made (following the giving of notice
pursuant to Section 2.6.1(b)) on such date pursuant to a Loan Request and (b) to
the Lenders of the amount (a “Settlement Amount”) that each Lender (a “Settling
Lender”) shall pay to effect a Settlement of any Revolving Credit Loan. A
statement of the Administrative Agent submitted to the Lenders and the Borrower
or to the Lenders with respect to any amounts owing under this Section 2.9 shall
be prima facie evidence (absent manifest error) of the amount due and owing.
Each Settling Lender shall, not later than 3:00 p.m. (New York time) on such
Settlement Date, effect a wire transfer of immediately available funds to the
Administrative Agent in the amount of the Settlement Amount for such Settling
Lender. All funds advanced by any Lender as a Settling Lender pursuant to this
Section 2.9 shall for all purposes be treated as a Revolving Credit Loan made by
such Settling Lender to the Borrower and all funds received by any Lender
pursuant to this Section 2.9 shall for all purposes be treated as repayment of
amounts owed with respect to Revolving Credit Loans made by such Lender. In the
event that any bankruptcy, reorganization, liquidation, receivership or similar
cases or proceedings in which the Borrower is a debtor prevent a Settling Lender
from making any Revolving Credit Loan to effect a Settlement as contemplated
hereby, such Settling Lender will make such dispositions and arrangements with
the other Lenders with respect to such Revolving Credit Loans, either by way of
purchase of participations, distribution, pro tanto assignment of claims,
subrogation or otherwise as shall result in each Lender's share of the
outstanding Revolving Credit Loans being equal, as nearly as may be, to such
Lender's Commitment Percentage of the outstanding amount of the Revolving Credit
Loans.

 
22

--------------------------------------------------------------------------------

 

2.9.2       Failure to Make Funds Available. The Administrative Agent may,
unless notified to the contrary by any Settling Lender prior to a Settlement
Date, assume that such Settling Lender has made or will make available to the
Administrative Agent on such Settlement Date the amount of such Settling
Lender's Settlement Amount, and the Administrative Agent may, in reliance upon
such assumption, make available to the Borrower a corresponding amount. If any
Settling Lender makes available to the Administrative Agent such amount on a
date after such Settlement Date, then such Settling Lender shall pay to the
Administrative Agent forthwith on demand such amount in immediately available
funds with interest thereon, for each day from and including the Settlement Date
at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing. A
statement of the Administrative Agent submitted to such Settling Lender with
respect to any amounts owing under this Section 2.9.2 shall be prima facie
evidence (absent manifest error) of the amount due and owing to the
Administrative Agent by such Settling Lender. If such Settling Lender's
Settlement Amount is not made available to the Administrative Agent by such
Settling Lender within three (3) Business Days following such Settlement Date,
the Administrative Agent shall be entitled to recover such amount from the
Borrower on demand, with interest thereon at the rate per annum applicable to
the Revolving Credit Loans as of such Settlement Date.
 
2.9.3       No Effect on Other Lenders. The failure or refusal of any Settling
Lender to make available to the Administrative Agent at the aforesaid time and
place on any Settlement Date the amount of such Settling Lender’s Settlement
Amount shall not (a) relieve any other Settling Lender from its several
obligations hereunder to make available to the Administrative Agent the amount
of such other Settling Lender’s Settlement Amount or (b) impose upon any Lender,
other than the Settling Lender so failing or refusing, any liability with
respect to such failure or refusal or otherwise increase the Commitment of such
other Lender.
 
3.           REPAYMENT OF THE REVOLVING CREDIT LOANS.
 
3.1           Maturity. The Borrower promises to pay on the Revolving Credit
Loan Maturity Date, and there shall become absolutely due and payable on the
Revolving Credit Loan Maturity Date, all of the Revolving Credit Loans
outstanding on such date, together with any and all accrued and unpaid interest
thereon. Without limiting the foregoing, the Borrower promises to pay to the
Administrative Agent for its own account, and there shall become absolutely due
and payable, the outstanding principal amount of each Swing Line Loan made to
the Borrower on the earlier of the Settlement Date with respect thereto and the
Revolving Credit Loan Maturity Date.

 
23

--------------------------------------------------------------------------------

 

3.2           Mandatory Repayments of Revolving Credit Loans. If at any time the
sum of the outstanding amount of the Revolving Credit Loans (including the Swing
Line Loans), the Maximum Drawing Amount and all Unpaid Reimbursement Obligations
exceeds the Total Commitment at such time, then the Borrower shall immediately
pay the amount of such excess to the Administrative Agent for the respective
accounts of the Lenders for application: first, to the Swing Line Loans; second,
to any Unpaid Reimbursement Obligations; third, to the Revolving Credit Loans;
and fourth, to provide to the Administrative Agent cash collateral for
Reimbursement Obligations as contemplated by Section 4.1.7.
 
Each payment of any Unpaid Reimbursement Obligations or prepayment of Revolving
Credit Loans (other than Swing Line Loans) shall be allocated among the Lenders,
in proportion, as nearly as practicable, to each Reimbursement Obligation or (as
the case may be) the respective unpaid principal amount of each Lender's
Revolving Credit Note, with adjustments to the extent practicable to equalize
any prior payments or repayments not exactly in proportion. Each payment or
prepayment of Swing Line Loans shall be allocated to the Swing Line Lender.
 
3.3           Optional Repayments of Revolving Credit Loans. The Borrower shall
have the right, at its election, to repay the outstanding amount of the
Revolving Credit Loans and Fixed Rate Loans, as a whole or in part, at any time
without penalty or premium, provided that any full or partial prepayment of the
outstanding amount of any Eurodollar Rate Loans pursuant to this Section 3.3 may
be made only on the last day of the Interest Period relating thereto unless
breakage costs described in Section 5.10 in connection therewith are paid by the
Borrower. The Borrower shall give the Administrative Agent, no later than 11:00
a.m., New York time, on such day written notice of any proposed prepayment
pursuant to this Section 3.3 of Base Rate Loans, and no later than 12:00 noon,
New York time, three (3) Eurodollar Business Days notice of any proposed
prepayment pursuant to this Section 3.3 of Fixed Rate Loans or Eurodollar Rate
Loans, in each case specifying the proposed date of prepayment of Revolving
Credit Loans and the principal amount to be prepaid. Each such partial
prepayment of the Revolving Credit Loans shall be in a minimum aggregate amount
of $1,000,000 or an integral multiple of $500,000 in excess thereof, shall be
accompanied by the payment of accrued interest on the principal prepaid to the
date of prepayment and shall be applied, in the absence of instruction by the
Borrower, first to the principal of Fixed Rate Loans, second to the principal of
Base Rate Loans and third to the principal of Eurodollar Rate Loans. Each
partial prepayment shall be allocated among the Lenders, in proportion, as
nearly as practicable, to the respective unpaid principal amount of each
Lender's Revolving Credit Note, with adjustments to the extent practicable to
equalize any prior repayments not exactly in proportion.
 
4.           LETTERS OF CREDIT.
 
4.1         Letter of Credit Commitments.
 
4.1.1       Commitment to Issue Letters of Credit. (a)  Subject to the terms and
conditions hereof and the execution and delivery by the Borrower of a letter of
credit application on the Issuing Lender's customary form (a “Letter of Credit
Application”), the Issuing Lender on behalf of the Lenders and in reliance upon
the agreement of the Lenders set forth in Section 4.1.4 and upon the
representations and warranties of the Borrower contained herein, agrees, in its
individual capacity, to issue, extend, amend and renew for the account of the
Borrower one or more standby or documentary letters of credit (individually, a
“Letter of Credit”), in such form as may be requested from time to time by the
Borrower and agreed to by the Issuing Lender; provided, however, that, after
giving effect to such request, the sum of (i) the Maximum Drawing Amount on all
Letters of Credit, (ii) all Unpaid Reimbursement Obligations, and (iii) the
amount of all Revolving Credit Loans (including Swing Line Loans) outstanding
shall not exceed the Total Commitment at such time. As of the Closing Date, the
letters of credit existing for the account of the Borrower under the Prior
Credit Agreement set forth on Schedule 4.1.1 attached hereto, shall become a
Letter of Credit under this Credit Agreement for all purposes.

 
24

--------------------------------------------------------------------------------

 
 
(b)           The Issuing Lender shall not issue any Letter of Credit if the
expiry date of such requested Letter of Credit would occur after the Letter of
Credit Expiration Date, unless all the Lenders have approved such expiry date.
 
(c)           The Issuing Lender shall not be under any obligation to issue any
Letter of Credit if:
 
(i)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Lender
from issuing such Letter of Credit, or any law applicable to the Issuing Lender
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Lender shall prohibit,
or request that the Issuing Lender refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon the
Issuing Lender with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Lender is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the Issuing
Lender any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the Issuing Lender in good faith deems material to it.
 
(ii)           the issuance of such Letter of Credit would violate one or more
policies of the Issuing Lender relating to its ability to issue Letters of
Credit; or
 
(iii)           a default of any Lender’s obligations to fund under Section
4.1.3 exists or any Lender is at such time a Delinquent Lender hereunder, unless
the Issuing Lender has entered into satisfactory arrangements with the Borrower
or such Lender to eliminate the Issuing Lender’s risk with respect to such
Lender.
 
Furthermore, the Issuing Lender shall not amend any Letter of Credit if the
Issuing Lender would not be permitted at such time to issue such Letter of
Credit in its amended form under the terms hereof and the Issuing Lender shall
be under no obligation to amend any Letter of Credit if (A) the Issuing Lender
would have no obligation at such time to issue such Letter of Credit in its
amended form under the terms hereof, or (B) the beneficiary of such Letter of
Credit does not accept the proposed amendment to such Letter of Credit.

 
25

--------------------------------------------------------------------------------

 

4.1.2       Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit. (a) Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to the
Issuing Lender (with a copy to the Administrative Agent) in the form of a Letter
of Credit Application, appropriately completed and signed by the Borrower. Such
Letter of Credit Application must be received by the Issuing Lender and the
Administrative Agent not later than 3:00 p.m. (New York time) at least one
Business Day (or such later date and time as the Administrative Agent and the
Issuing Lender may agree in a particular instance in their sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be. In
the case of a request for an initial issuance of a Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the
Issuing Lender: (i) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day); (ii) the Maximum Drawing Amount thereof; (iii)
the expiry date thereof; (iv) the name and address of the beneficiary thereof;
(v) the documents to be presented by such beneficiary in case of any drawing
thereunder; (vi) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (vii) such other matters as
the Issuing Lender may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the Issuing Lender (i) the Letter of Credit to
be amended; (ii) the proposed date of amendment thereof (which shall be a
Business Day); (iii) the nature of the proposed amendment; and (iv) such other
matters as the Issuing Lender may require. Additionally, the Borrower shall
furnish to the Issuing Lender and the Administrative Agent such other documents
and information pertaining to such requested Letter of Credit issuance or
amendment, including any Issuer Documents, as the Issuing Lender or the
Administrative Agent may reasonably require. In the event that any provision of
any Letter of Credit Application shall be inconsistent with any provision of
this Credit Agreement, then the provisions of this Credit Agreement shall, to
the extent of any such inconsistency, govern.
 
(b)           Promptly after receipt of any Letter of Credit Application, the
Issuing Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, the Issuing Lender will
provide the Administrative Agent with a copy thereof. Unless the Issuing Lender
has received written notice from any Lender, the Administrative Agent, the
Borrower or any Guarantor, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Section 12 shall not then be satisfied, then,
subject to the terms and conditions hereof, the Issuing Lender shall, on the
requested date, issue a Letter of Credit for the account of the Borrower or
enter into the applicable amendment, as the case may be, in each case in
accordance with the Issuing Lender’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Issuing Lender a risk participation in such Letter of Credit in an amount
equal to such Lender’s Commitment Percentage of the amount of such Letter of
Credit.
 
(c)           If the Borrower so requests in any applicable Letter of Credit
Application, and subject to the terms and conditions of Section 4.1.1, the
Issuing Lender agrees to issue a Letter of Credit that has automatic renewal
provisions (each, an “Auto-Renewal Letter of Credit”); provided that any such
Auto-Renewal Letter of Credit must permit the Issuing Lender to prevent any such
renewal at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Renewal Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued. Unless otherwise directed by the Issuing Lender, the Borrower shall not
be required to make a specific request to the Issuing Lender for any such
renewal. Once an Auto-Renewal Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the Issuing Lender to
permit the renewal of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the
Issuing Lender shall not permit any such renewal if (A) the Issuing Lender has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its revised form under the terms hereof
(by reason of the provisions of clause (b) or (c) of Section 4.1.1 or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven (7) Business Days before the
Non-Renewal Notice Date from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 12
is not then satisfied, and in each such case directing the Issuing Lender not to
permit such renewal.

 
26

--------------------------------------------------------------------------------

 

(d)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the Issuing Lender will also deliver to the Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.
 
4.1.3       Drawings and Reimbursements; Funding of Participations. (a) Upon
payment by the Issuing Lender of a drawing under any Letter of Credit, the
Issuing Lender shall notify the Borrower and the Administrative Agent thereof
not later than 11:00 a.m. (New York time) on the date of such payment (each such
date, an “Honor Date”). Not later than 1:00 p.m. (New York time) on the Honor
Date, the Borrower shall reimburse the Issuing Lender through the Administrative
Agent in an amount equal to the amount of such payment. If the Borrower fails to
so reimburse the Issuing Lender by such time, the Administrative Agent shall
promptly notify each Lender of the Honor Date, the amount of the Unpaid
Reimbursement Obligations, and the amount of such Lender’s pro rata share
thereof. In such event, the Borrower shall be deemed to have made a Loan Request
which shall be for a Base Rate Loan to be disbursed on the Honor Date in an
amount equal to the Unpaid Reimbursement Obligation, without regard to the
minimum and multiples specified herein for the principal amount of Base Rate
Loans, but subject to the amount of the unutilized portion of the Total
Commitment and the conditions set forth in Section 12. Any notice given by the
Issuing Lender or the Administrative Agent pursuant to this Section 4.1.3(a)
must be given in writing to such Persons as may from time to time be designated
by the Borrower in accordance with Section 16.6.
 
(b)           Each Lender shall upon any notice pursuant to Section 4.1.3(a)
make funds available to the Administrative Agent for the account of the Issuing
Lender at the Administrative Agent’s Office in an amount equal to its Commitment
Percentage of the Unpaid Reimbursement Obligations not later than 3:00 p.m. (New
York time) on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 4.1.3(c), each Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Issuing Lender.
 
(c)           With respect to any Unpaid Reimbursement Obligation that is not
fully refinanced by a Loan which is a Base Rate Loan because the conditions set
forth in Section 12 cannot be satisfied or for any other reason, the Borrower
shall be deemed to have incurred from the Issuing Lender a Letter of Credit
Advance in the amount of the Unpaid Reimbursement Obligation that is not so
refinanced, which Letter of Credit Advance shall be due and payable on demand
(together with interest) and shall bear interest at the rate set forth in
Section 5.11. In such event, each Lender’s payment to the Administrative Agent
for the account of the Issuing Lender pursuant to Section 4.1.3(b) shall be
deemed payment in respect of its participation in such Letter of Credit Advance
and shall constitute a Letter of Credit Advance from such Lender in satisfaction
of its participation obligation under this Section 4.1.3.
 
(d)           Until each Lender funds its Letter of Credit Advance pursuant to
this Section 4.1.3 to reimburse the Issuing Lender for any amount drawn under
any Letter of Credit, interest in respect of such Lender’s pro rata share of
such amount shall be solely for the account of the Issuing Lender.

 
27

--------------------------------------------------------------------------------

 

(e)           Each Lender’s obligation to make Letter of Credit Advances to
reimburse the Issuing Lender for amounts drawn under Letters of Credit, as
contemplated by this Section 4.1.3, shall be absolute and unconditional and
shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the Issuing Lender, the Borrower or any other Person for any reason
whatsoever; (ii) the occurrence or continuance of a Default, or (iii) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Letter of Credit
Advances pursuant to this Section 4.1.3 is subject to the conditions set forth
in Section 12. No such making of a Letter of Credit Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the Issuing Lender
for the amount of any payment made by the Issuing Lender under any Letter of
Credit, together with interest as provided herein.
 
(f)           If any Lender fails to make available to the Administrative Agent
for the account of the Issuing Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 4.1.3 by the time
specified in Section 4.1.3(b), the Issuing Lender shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the Issuing Lender in accordance with banking
industry rules on interbank compensation. A certificate of the Issuing Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.
 
4.1.4       Repayment of Participations. (a) At any time after the Issuing
Lender has made a payment under any Letter of Credit and has received from any
Lender such Lender’s Letter of Credit Advance in respect of such payment in
accordance with Section 4.1.3, if the Administrative Agent receives for the
account of the Issuing Lender any payment in respect of the related Unpaid
Reimbursement Obligations or interest thereon (whether directly from the
Borrower or otherwise), the Administrative Agent will distribute to such Lender
its pro rata share thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s Letter of
Credit Advance was outstanding) in the same funds as those received by the
Administrative Agent.
 
(b)          If any payment received by the Administrative Agent for the account
of the Issuing Lender pursuant to Section 4.1.3(a) is required to be returned
under any circumstances (including pursuant to any settlement entered into by
the Issuing Lender in its discretion), each Lender shall pay to the
Administrative Agent for the account of the Issuing Lender its pro rata thereof
on demand of the Administrative Agent, plus interest thereon from the date of
such demand to the date such amount is returned by such Lender, at a rate per
annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Credit Agreement.
 
4.1.5       Obligations Absolute. The obligation of the Borrower to reimburse
the Issuing Lender for each drawing under each Letter of Credit and to repay
each Letter of Credit Advance shall be absolute, unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Credit Agreement
under all circumstances, including the following:

 
28

--------------------------------------------------------------------------------

 

(a)           any lack of validity or enforceability of such Letter of Credit,
this Credit Agreement, or any other Loan Document;
 
(b)           the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the Issuing Lender
or any other Person, whether in connection with this Credit Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;
 
(c)           any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent or invalid in any respect
or any statement therein being untrue or inaccurate in any respect; or any loss
or delay in the transmission or otherwise of any document required in order to
make a drawing under such Letter of Credit; or
 
(d)           any payment by the Issuing Lender under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit (so long as such draft or certificate
complies in all material respects with the terms of such Letter of Credit); or
any payment made by the Issuing Lender under such Letter of Credit to any Person
purporting to be a trustee in bankruptcy, debtor-in-possession, assignee for the
benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under any Debtor Relief
Law.
 
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the Issuing Lender. The Borrower shall be
conclusively deemed to have waived any such claim against the Issuing Lender and
its correspondents unless such notice is given as aforesaid.
 
4.1.6       Role of Issuing Lender. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the Issuing Lender shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
Issuing Lender, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the Issuing Lender
shall be liable to any Lender for (a) any action taken or omitted in connection
herewith at the request or with the approval of the Lenders or the Required
Lenders, as applicable; (b) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (c) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower from pursuing such rights and remedies as
it may have against the beneficiary or transferee at law or under any other
agreement. None of the Issuing Lender, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
Issuing Lender shall be liable or responsible for any of the matters described
in clauses (a) through (e) of Section 4.1.5; provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against the Issuing Lender, and the Issuing Lender may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by the Issuing Lender’s willful misconduct or gross
negligence or the Issuing Lender’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the Issuing
Lender may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the Issuing Lender shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
 

 
29

--------------------------------------------------------------------------------

 

4.1.7      Cash Collateral.
 
(a)           Upon the reduction (but not termination) of the Total Commitment
to an amount less than the Maximum Drawing Amount, the Administrative Agent may
require, and at the direction of the Required Lenders shall require, that the
Borrower shall immediately cash collateralize an amount equal to 100% of such
difference, to be held by the Issuing Lender as cash collateral for any drawing
under the Letters of Credit then outstanding.
 
(b)           Upon the termination of the Total Commitment or the acceleration
of the Reimbursement Obligations with respect to all Letters of Credit in
accordance with Section 13, the Administrative Agent may require, and at the
direction of the Required Lenders shall require, that the Borrower shall
immediately cash collateralize an amount equal to 100% of the aggregate Maximum
Drawing Amount of all such Letters of Credit, to be held by the Issuing Lender
as cash collateral for any drawing under any such Letter of Credit; provided,
that upon acceleration of the Reimbursement Obligations with respect to all
Letters of Credit pursuant to Sections 13(h) or (i), the Borrower’s obligations
to immediately cash collateralize an amount equal to 100% of the aggregate
Maximum Drawing Amount of all such Letters of Credit as aforesaid shall
automatically become effective without further act by the Administrative Agent
or any Lender.
 
For purposes of this Section 4.1.7 herein, “cash collateralize” means to pledge
and deposit with or deliver to the Administrative Agent, for the benefit of the
Issuing Lender and the Lenders, as collateral for the Maximum Drawing Amount of
the Letters of Credit then outstanding (or, in the case of clause (a) above, the
difference between the Total Commitment and the Maximum Drawing Amount of the
Letters of Credit then outstanding), cash or deposit account balances pursuant
to documentation in form and substance satisfactory to the Administrative Agent
and the Issuing Lender (which documents are hereby consented to by the Lenders).
The Borrower hereby grants to the Administrative Agent, for the benefit of the
Issuing Lender and the Lenders, a security interest in all such cash, deposit
accounts and all balances therein and all proceeds of the foregoing. Cash
collateral shall be maintained in blocked, interest bearing deposit accounts at
Bank of America.
 
4.1.8      Applicability ISP and UCP. Unless otherwise expressly agreed by the
Issuing Lender and the Borrower when a Letter of Credit is issued (a) the rules
of the ISP shall apply to each standby Letter of Credit, and (b) the rules of
the Uniform Customs and Practice for Documentary Credits, as most recently
published by the International Chamber of Commerce at the time of issuance shall
apply to each commercial Letter of Credit.

 
30

--------------------------------------------------------------------------------

 

4.2           Letter of Credit Fees. The Borrower shall pay a fee (in each case,
a “Letter of Credit Fee”) to the Administrative Agent (a) quarterly in arrears
on the first day of each fiscal quarter of the Borrower for the immediately
preceding fiscal quarter of the Borrower, in respect of each standby Letter of
Credit, an amount equal to the Applicable Margin per annum with respect to
Standby Letter of Credit Fees multiplied by the result of (i) the average daily
face amount of such standby Letter of Credit during such period, multiplied by
the number of days such standby Letter of Credit is outstanding and divided by
(ii) three hundred and sixty (360) (a “Standby Letter of Credit Fee”), and (b)
quarterly in arrears on the first day of each fiscal quarter of the Borrower for
the immediately preceding fiscal quarter of the Borrower, in respect of each
documentary Letter of Credit, an amount equal to the Applicable Margin per annum
with respect to documentary Letter of Credit Fees multiplied by the result of
(i) the average daily face amount of such documentary Letter of Credit during
such period, multiplied by the number of days such documentary Letter of Credit
is outstanding, divided by (B) three hundred and sixty (360) (a “Documentary
Letter of Credit Fee”), in each case which Letter of Credit Fee shall be for the
accounts of the Lenders in accordance with their respective Commitment
Percentages. In respect of each Letter of Credit, the Borrower shall also pay to
the Issuing Lender for the Issuing Lender's own account, at such other time or
times as such charges are customarily made by the Issuing Lender, the Issuing
Lender's customary fronting, issuance, amendment, negotiation or document
examination and other administrative fees as in effect from time to time.
 
4.3           Conflict with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.
 
5.           CERTAIN GENERAL PROVISIONS.
 
5.1         Arrangement Fee. The Borrower agrees to pay to the Arranger for its
own account, on the Closing Date an arrangement fee (the “Arrangement Fee”) as
set forth in the Fee Letter.
 
5.2         Administrative Agent's Fee. The Borrower agrees to pay to the
Administrative Agent for its own account, on the Closing Date and on each
anniversary thereof, an administrative agent’s fee (the “Administrative Agent's
Fee) as set forth in the Fee Letter.
 
5.3         Funds for Payments.
 
5.3.1       Payments to Administrative Agent. All payments of principal,
interest, Reimbursement Obligations, Fees and any other amounts due hereunder or
under any of the other Loan Documents shall be made on the due date thereof to
the Administrative Agent in Dollars, for the respective accounts of the Lenders
and the Administrative Agent, at the Administrative Agent's Office or at such
other place that the Administrative Agent may from time to time designate, in
each case at or about 3:00 p.m. (New York time or other local time at the place
of payment) and in immediately available funds.
 

 
31

--------------------------------------------------------------------------------

 

5.3.2       No Offset, etc. All payments by the Borrower hereunder and under any
of the other Loan Documents shall be made without recoupment, setoff or
counterclaim and free and clear of and without deduction for any taxes, levies,
imposts, duties, charges, fees, deductions, withholdings, compulsory loans,
restrictions or conditions of any nature now or hereafter imposed or levied by
any jurisdiction or any political subdivision thereof or taxing or other
authority therein unless the Borrower is compelled by law to make such deduction
or withholding. If any such obligation is imposed upon the Borrower with respect
to any amount payable by it hereunder or under any of the other Loan Documents,
the Borrower will pay to the Administrative Agent, for the account of the
Lenders or (as the case may be) the Administrative Agent, on the date on which
such amount is due and payable hereunder or under such other Loan Document, such
additional amount in Dollars as shall be necessary to enable the Lenders or the
Administrative Agent to receive the same net amount which the Lenders or the
Administrative Agent would have received on such due date had no such obligation
been imposed upon the Borrower. The Borrower will deliver promptly to the
Administrative Agent certificates or other valid vouchers for all taxes or other
charges deducted from or paid with respect to payments made by the Borrower
hereunder or under such other Loan Document.
 
5.4           Computations. All computations of interest on (a) the Loans (other
than Eurodollar Rate Loans) and of Fees shall, unless otherwise expressly
provided herein, be based on a 365/366-day year and (b) Eurodollar Rate Loans
shall be based on a 360-day year and, in each case, paid for the actual number
of days elapsed. Except as otherwise provided in the definition of the term
“Interest Period” with respect to Eurodollar Rate Loans, whenever a payment
hereunder or under any of the other Loan Documents becomes due on a day that is
not a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and interest and Fees shall accrue during such
extension. The outstanding amount of the Loans as reflected on the Revolving
Credit Note Records from time to time shall be considered correct and binding on
the Borrower unless within five (5) Business Days after receipt of any notice by
the Administrative Agent or any of the Lenders of such outstanding amount, the
Administrative Agent or such Lender shall notify the Borrower to the contrary.
 
5.5           Inability to Determine Eurodollar Rate. In the event, prior to the
commencement of any Interest Period relating to any Eurodollar Rate Loan, the
Administrative Agent shall determine or be notified by the Required Lenders that
adequate and reasonable methods do not exist for ascertaining the Eurodollar
Rate that would otherwise determine the rate of interest to be applicable to any
Eurodollar Rate Loan during any Interest Period, the Administrative Agent shall
forthwith give notice of such determination (which shall be conclusive and
binding on the Borrower and the Lenders) to the Borrower and the Lenders. In
such event (a) any Loan Request or Conversion Request with respect to Eurodollar
Rate Loans shall be automatically withdrawn and shall be deemed a request for
Base Rate Loans, (b) each Eurodollar Rate Loan will automatically, on the last
day of the then current Interest Period relating thereto, become a Base Rate
Loan, and (c) the obligations of the Lenders to make Eurodollar Rate Loans shall
be suspended until the Administrative Agent or the Required
Lenders determine that the circumstances giving rise to such suspension no
longer exist, whereupon the Administrative Agent or, as the case may be, the
Administrative Agent upon the instruction of the Required Lenders, shall so
notify the Borrower and the Lenders.
 
5.6           Illegality. Notwithstanding any other provisions herein, if any
present or future law, regulation, treaty or directive or in the interpretation
or application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Rate Loans, such Lender shall forthwith give notice of such
circumstances to the Borrower and the other Lenders and thereupon (a) the
commitment of such Lender to make Eurodollar Rate Loans or convert Base Rate
Loans to Eurodollar Rate Loans shall forthwith be suspended and (b) such
Lender's Revolving Credit Loans then outstanding as Eurodollar Rate Loans, if
any, shall be converted automatically to Base Rate Loans on the last day of each
Interest Period applicable to such Eurodollar Rate Loans or within such earlier
period as may be required by law. The Borrower hereby agrees promptly to pay the
Administrative Agent for the account of such Lender, upon demand by such Lender,
any additional amounts necessary to compensate such Lender for any costs
incurred by such Lender in making any conversion in accordance with this Section
5.6, including any interest or fees payable by such Lender to lenders of funds
obtained by it in order to make or maintain its Eurodollar Rate Loans hereunder.

 
32

--------------------------------------------------------------------------------

 

5.7          Additional Costs, etc. If any present or future applicable law,
which expression, as used herein, includes statutes, rules and regulations
thereunder and interpretations thereof by any competent court or by any
governmental or other regulatory body or official charged with the
administration or the interpretation thereof and requests, directives,
instructions and notices at any time or from time to time hereafter made upon or
otherwise issued to any Lender or the Administrative Agent by any central bank
or other fiscal, monetary or other authority (whether or not having the force of
law), shall:
 
(a)           subject any Lender or the Administrative Agent to any tax, levy,
impost, duty, charge, fee, deduction or withholding of any nature with respect
to this Credit Agreement, the other Loan Documents, any Letters of Credit, such
Lender's Commitment or the Loans (other than taxes based upon or measured by the
income or profits of such Lender or the Administrative Agent), or
 
(b)           materially change the basis of taxation (except for changes in
taxes on income or profits) of payments to any Lender of the principal of or the
interest on any Loans or any other amounts payable to any Lender or the
Administrative Agent under this Credit Agreement or any of the other Loan
Documents, or
 
(c)           impose or increase or render applicable (other than to the extent
specifically provided for elsewhere in this Credit Agreement) any special
deposit, reserve, assessment, liquidity, capital adequacy or other similar
requirements (whether or not having the force of law) against assets held by, or
deposits in or for the account of, or loans by, or letters of credit issued by,
or commitments of an office of any Lender, or
 
(d)           impose on any Lender or the Administrative Agent any other
conditions or requirements with respect to this Credit Agreement, the other Loan
Documents, any Letters of Credit, the Loans, such Lender's Commitment, or any
class of loans, letters of credit or commitments of which any of the Loans or
such Lender's Commitment forms a part, and the result of any of the foregoing is
 
(i)            to increase the cost to any Lender of making, funding, issuing,
renewing, extending or maintaining any of the Loans or such Lender's Commitment
or any Letter of Credit, or
 
(ii)           to reduce the amount of principal, interest, Reimbursement
Obligation or other amount payable to such Lender or the Administrative Agent
hereunder on account of such Lender's Commitment, any Letter of Credit or any of
the Loans, or
 
(iii)           to require such Lender or the Administrative Agent to make any
payment or to forego any interest or Reimbursement Obligation or other sum
payable hereunder, the amount of which payment or foregone interest or
Reimbursement Obligation or other sum is calculated by reference to the gross
amount of any sum receivable or deemed received by such Lender or the
Administrative Agent from the Borrower hereunder,

 
33

--------------------------------------------------------------------------------

 

then, and in each such case, the Borrower will, upon demand made by such Lender
or (as the case may be) the Administrative Agent at any time and from time to
time and as often as the occasion therefor may arise, pay to such Lender or the
Administrative Agent such additional amounts as will be sufficient to compensate
such Lender or the Administrative Agent for such additional cost, reduction,
payment or foregone interest or Reimbursement Obligation or other sum.
 
5.8           Capital Adequacy. If after the date hereof any Lender or the
Administrative Agent determines that (a) the adoption of or change in any law,
governmental rule, regulation, policy, guideline or directive (whether or not
having the force of law) regarding capital requirements for Lenders or Lender
holding companies or any change in the interpretation or application thereof by
a Governmental Authority with appropriate jurisdiction, or (b) compliance by
such Lender or the Administrative Agent or any corporation controlling such
Lender or the Administrative Agent with any law, governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law) of any
such entity regarding capital adequacy, has the effect of reducing the return on
such Lender's or the Administrative Agent's commitment with respect to any Loans
to a level below that which such Lender or the Administrative Agent could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender's or the Administrative Agent's then existing policies with respect
to capital adequacy and assuming full utilization of such entity's capital) by
any amount deemed by such Lender or (as the case may be) the Administrative
Agent to be material, then such Lender or the Administrative Agent may notify
the Borrower of such fact. To the extent that the amount of such reduction in
the return on capital is not reflected in the Base Rate, the Borrower agrees to
pay such Lender or (as the case may be) the Administrative Agent for the amount
of such reduction in the return on capital as and when such reduction is
determined upon presentation by such Lender or (as the case may be) the
Administrative Agent of a certificate in accordance with Section 5.9 hereof.
Each Lender shall allocate such cost increases among its customers in good faith
and on an equitable basis.
 
5.9           Certificate. A certificate setting forth any additional amounts
payable pursuant to Sections 5.7 or 5.8 and a brief explanation of such amounts
which are due, submitted by any Lender or the Administrative Agent to the
Borrower, shall be conclusive, absent manifest error, that such amounts are due
and owing.
 
5.10        Indemnity. The Borrower agrees to indemnify each Lender and to hold
each Lender harmless from and against any loss, cost or expense actually
incurred (excluding loss of anticipated profits) that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in payment of the
principal amount of or any interest on any Eurodollar Rate Loans or Fixed Rate
Loans as and when due and payable, including any such loss or expense arising
from interest or fees payable by such Lender to banks of funds obtained by it in
order to maintain its Eurodollar Rate Loans or Fixed Rate Loans, (b) default by
the Borrower in making a borrowing or conversion after the Borrower has given
(or is deemed to have given) a Loan Request or a Conversion Request relating
thereto in accordance with Section 2.6 or Section 2.7, or (c) the making of any
payment of a Eurodollar Rate Loan or a Fixed Rate Loan or the making of any
conversion of any such Loan which is not a Swing Line Loan or any such Fixed
Rate Loan to a Base Rate Loan on a day that is not the last day of the
applicable Interest Period with respect thereto, including interest or fees
payable by such Lender to lenders of funds obtained by it in order to maintain
any such Loans.

 
34

--------------------------------------------------------------------------------

 

5.11      Interest After Default.
 
5.11.1     Overdue Amounts. Overdue principal and (to the extent permitted by
applicable law) interest on the Loans and all other overdue amounts payable
hereunder (including Unpaid Reimbursement Obligations) or under any of the other
Loan Documents shall bear interest (or fees in the case of Unpaid Reimbursement
Obligations) compounded monthly and payable on demand at a rate per annum equal
to two percent (2.00%) above the rate of interest or Letter of Credit Fee
(including the Applicable Margin) then applicable thereto (or, if no rate of
interest is then applicable thereto, the Base Rate) until such amount shall be
paid in full (after as well as before judgment).
 
5.11.2     Amounts Not Overdue. During the continuance of a Default or an Event
of Default, until such Default or Event of Default has been cured or remedied or
such Default or Event of Default has been waived by the Lenders or the Required
Lenders pursuant to Section 16.12, (a) the principal of the Revolving Credit
Loans not overdue shall, bear interest at a rate per annum equal to two percent
(2.00%) above the rate of interest otherwise applicable, and (b) the Applicable
Margin applicable to Letter of Credit Fees shall be equal to two percent (2.00%)
above the Letter of Credit Fee otherwise applicable.
 
6.           GUARANTIES.
 
6.1         Guaranties of Significant Subsidiaries. The Obligations shall also
be guaranteed by the Significant Subsidiaries pursuant to the terms of the
Guaranties.
 
7.           REPRESENTATIONS AND WARRANTIES.
 
The Borrower represents and warrants to the Lenders and the Administrative Agent
as follows:
 
7.1         Corporate Authority.
 
7.1.1       Incorporation; Good Standing. Each of the Borrower and its
Subsidiaries (a) is a corporation (or similar business entity) duly organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation or formation except, solely with respect to Subsidiaries of the
Borrower which are not Significant Subsidiaries, where a failure to be so
organized, existing or formed would not have a Material Adverse Effect, (b) has
all requisite corporate (or the equivalent entity) power to own its property and
conduct its business as now conducted and as presently contemplated except,
solely with respect to Subsidiaries of the Borrower which are not Significant
Subsidiaries, where such a failure would not have a Material Adverse Effect, and
(c) is in good standing as a foreign corporation (or similar business entity)
and is duly authorized to do business in each jurisdiction where such
qualification is necessary except, solely with respect to Subsidiaries of the
Borrower which are not Significant Subsidiaries, where a failure to be so
qualified would not have a Material Adverse Effect.
 
7.1.2       Authorization. The execution, delivery and performance of this
Credit Agreement and the other Loan Documents to which the Borrower or any of
its Significant Subsidiaries is or is to become a party and the transactions
contemplated hereby and thereby (a) are within the corporate (or the equivalent
entity) authority of such Person, (b) have been duly authorized by all necessary
corporate (or the equivalent entity) proceedings, (c) do not and will not
conflict with or result in any breach or contravention of any provision of law,
statute, rule or regulation to which the Borrower or any of its Significant
Subsidiaries is subject or any judgment, order, writ, injunction, license or
permit applicable to the Borrower or any of its Significant Subsidiaries and (d)
do not conflict with any provision of the Governing Documents of, or any
agreement or other instrument binding upon, the Borrower or any of its
Significant Subsidiaries.

 
35

--------------------------------------------------------------------------------

 

7.1.3       Enforceability. The execution and delivery of this Credit Agreement
and the other Loan Documents to which the Borrower or any of its Significant
Subsidiaries is or is to become a party will result in valid and legally binding
obligations of such Person enforceable against it in accordance with the
respective terms and provisions hereof and thereof, except as enforceability is
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors' rights and
except to the extent that availability of the remedy of specific performance or
injunctive relief is subject to the discretion of the court before which any
proceeding therefor may be brought.
 
7.2         Governmental Approvals. The execution, delivery and performance by
the Borrower and any of its Significant Subsidiaries of this Credit Agreement
and the other Loan Documents to which the Borrower or any of its Significant
Subsidiaries is or is to become a party and the transactions contemplated hereby
and thereby do not require the approval or consent of, or filing with, any
governmental agency or authority other than those already obtained.
 
7.3         Title to Properties. Except as indicated on Schedule 7.3 hereto, the
Borrower and its Subsidiaries own all of the assets reflected in the
consolidated and combined balance sheet of the Borrower and its Subsidiaries as
at the Balance Sheet Date or acquired since that date (except property and
assets sold or otherwise disposed of in the ordinary course of business since
that date and Real Estate leased by the Borrower or its Subsidiaries), subject
to no Liens or other rights of others, except Permitted Liens.
 
7.4         Financial Statements.
 
7.4.1       Fiscal Year. The Borrower and each of its Subsidiaries has a fiscal
or financial year which is the twelve months ending on or about June 30 of each
calendar year.
 
7.4.2       Financial Statements. There has been furnished to each of the
Lenders an audited consolidated and combined balance sheet of the Borrower and
its Subsidiaries as at the Balance Sheet Date, an audited consolidated and
combined statement of income of the Borrower and its Subsidiaries for the fiscal
year then ended, and an audited consolidated and combined cash flow statement
for the fiscal year then ended. Such balance sheet and statements of income have
been prepared in accordance with GAAP and fairly present the financial condition
of the Borrower as at the close of business on the date thereof and the results
of operations for the fiscal year then ended. There are no contingent
liabilities of the Borrower or any of its Subsidiaries as of such date involving
material amounts, known to the officers of the Borrower, which were not
disclosed in such balance sheet and the notes related thereto.
 
7.5         No Material Adverse Changes, etc. Since the Balance Sheet Date there
has been no event or occurrence which has had a Material Adverse Effect. Since
the Balance Sheet Date, the Borrower has not made any Restricted Payment other
than those permitted under Section 9.4.

 
36

--------------------------------------------------------------------------------

 

7.6         Franchises, Patents, Copyrights, etc. The Borrower and each of its
Subsidiaries possesses all franchises, patents, copyrights, trademarks, trade
names, licenses and permits, and rights in respect of the foregoing, adequate
for the conduct of its business substantially as now conducted without known
conflict with any rights of others, except any franchises, patents, copyrights,
trademarks, trade names, licenses and permits, and rights in respect of the
foregoing, where the lack of such would not result in a Material Adverse Effect.
 
7.7         Litigation. Except as set forth in Schedule 7.7 hereto, there are no
actions, suits, proceedings or investigations of any kind pending or, to the
best knowledge of the Borrower and its Subsidiaries, threatened against the
Borrower or any of its Subsidiaries before any Governmental Authority, that, (a)
if adversely determined, might, either in any case or in the aggregate, (i) have
a Material Adverse Effect or (ii) materially impair the right of the Borrower
and its Subsidiaries, considered as a whole, to carry on business substantially
as now conducted by them, or (b) which question the validity of this Credit
Agreement or any of the other Loan Documents, or any action taken or to be taken
pursuant hereto or thereto.
 
7.8         No Materially Adverse Contracts, etc. Neither the Borrower nor any
of its Subsidiaries (a) is in violation of any provision of, or subject to, any
Governing Document, or any applicable judgment, decree, order, law, statute,
license, rule or regulation in a manner that has or is expected in the future to
have a Material Adverse Effect, or (b) is a party to any contract or agreement
that has or is expected, in the judgment of the Borrower's officers, to have any
Material Adverse Effect, or is in violation of any provision of any agreement or
instrument to which it may be subject or by which it or any of its properties
may be bound, in any of the foregoing cases in a manner that could have a
Material Adverse Effect.
 
7.9         Tax Status. To the extent required, the Borrower and its
Subsidiaries (a) have made or filed all federal, state and foreign income and
all other tax returns, reports and declarations required by any jurisdiction to
which any of them is subject, (b) have paid all taxes and other governmental
assessments and charges shown or determined to be due on such returns, reports
and declarations, except those being contested in good faith and by appropriate
proceedings and (c) have, in the reasonable opinion of management, set aside on
their books adequate reserves in accordance with GAAP for the payment of all
taxes for periods subsequent to the periods to which such returns, reports or
declarations apply. There are no unpaid taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction, and none of the officers of
the Borrower know of any basis for any such claim.
 
7.10       No Event of Default. No Default or Event of Default has occurred and
is continuing.
 
7.11       Holding Company and Investment Company Acts. Neither the Borrower nor
any of its Subsidiaries is a “public utility”, as that term is defined under the
Federal Power Act, as amended, and the regulations of the Federal Energy
Regulatory Commission (“FERC”) promulgated thereunder. Neither the Borrower nor
any of its Subsidiaries (i) is subject to any of the accounting or
cost-allocation requirements of the Public Utility Holding Company Act of 2005,
or the regulations or orders of the FERC promulgated thereunder or (ii) is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940.
 
7.12       Absence of Financing Statements, etc. Except with respect to
Permitted Liens, there is no financing statement, security agreement, chattel
mortgage, real estate mortgage or other document filed or recorded with any
filing records, registry or other public office, that purports to cover, affect
or give notice of any present or possible future Lien on any assets or property
of the Borrower or any of its Subsidiaries or any rights relating thereto.

 
37

--------------------------------------------------------------------------------

 

7.13       Certain Transactions. To the best knowledge of the Borrower and its
Subsidiaries, none of the officers, directors, or employees of the Borrower or
any of its Subsidiaries is presently a party to any transaction with the
Borrower or any of its Subsidiaries (other than for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Borrower, any
corporation, partnership, trust or other entity in which any officer, director,
or any such employee has a substantial interest or is an officer, director,
trustee or partner.
 
7.14       Employee Benefit Plans.
 
7.14.1     In General. Each Employee Benefit Plan and each Guaranteed Pension
Plan has been maintained and operated in compliance in all material respects
with the provisions of ERISA and all Applicable Pension Legislation and, to the
extent applicable, the Code, including but not limited to the provisions
thereunder respecting prohibited transactions and the bonding of fiduciaries and
other persons handling plan funds as required by Section 412 of ERISA, unless
noncompliance could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.
 
7.14.2     Terminability of Welfare Plans. No Employee Benefit Plan, which is an
employee welfare benefit plan within the meaning of Section 3(1) or Section
3(2)(B) of ERISA, provides benefit coverage subsequent to termination of
employment, except as required by Title I, Part 6 of ERISA or the applicable
state insurance laws. The Borrower may terminate, to the extent sponsored by it,
each such Plan at any time (or at any time subsequent to the expiration of any
applicable bargaining agreement) in the discretion of the Borrower without
liability to any Person other than for claims arising prior to termination.
 
7.14.3     Guaranteed Pension Plans. Except as could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, (a)
each contribution required to be made to a Guaranteed Pension Plan, whether
required to be made to avoid the incurrence of an accumulated funding
deficiency, the notice or lien provisions of Section 302(f) of ERISA, or
otherwise, has been timely made; and (b) no waiver of an accumulated funding
deficiency or extension of amortization periods has been received with respect
to any Guaranteed Pension Plan, and neither the Borrower nor any ERISA Affiliate
is obligated to or has posted security in connection with an amendment to a
Guaranteed Pension Plan pursuant to Section 307 of ERISA or Section 401(a)(29)
of the Code. Based on the latest valuation of each Guaranteed Pension Plan
(which in each case occurred within twelve months of the date of this
representation), and on the actuarial methods and assumptions employed for that
valuation, the aggregate benefit liabilities of all such Guaranteed Pension
Plans within the meaning of Section 4001 of ERISA did not exceed the aggregate
value of the assets of all such Guaranteed Pension Plans, disregarding for this
purpose the benefit liabilities and assets of any Guaranteed Pension Plan with
assets in excess of benefit liabilities, except as could not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

 
38

--------------------------------------------------------------------------------

 

7.14.4     Multiemployer Plans. Except as could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect,
neither the Borrower nor any ERISA Affiliate has incurred any liability
(including secondary liability) to any Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan under Section 4201
of ERISA or as a result of a sale of assets described in Section 4204 of ERISA.
After due inquiry, the Borrower is not aware that any Multiemployer Plan is in
reorganization or insolvent under and within the meaning of Section 4241 or
Section 4245 of ERISA or is at risk of entering reorganization or becoming
insolvent, or that any Multiemployer Plan intends to terminate or has been
terminated under Section 4041A of ERISA.
 
7.15       Use of Proceeds.
 
7.15.1     General. The proceeds of the Loans shall be used for working capital,
stock repurchases and dividends permitted by Section 9.4 and general corporate
purposes. The Borrower will obtain Letters of Credit solely for general
corporate purposes.
 
7.15.2     Regulations U and X. No portion of any Loan is to be used, and no
portion of any Letter of Credit is to be obtained, for the purpose of purchasing
or carrying any “margin security” or “margin stock” as such terms are used in
Regulations U and X of the Board of Governors of the Federal Reserve System, 12
C.F.R. Parts 221 and 224.
 
7.15.3     Ineligible Securities. No portion of the proceeds of any Loans is to
be used, and no portion of any Letter of Credit is to be obtained, for the
purpose of knowingly purchasing, or providing credit support for the purchase
of, during the underwriting or placement period or within thirty (30) days
thereafter, any Ineligible Securities underwritten or privately placed by a
Financial Affiliate.
 
7.16       Environmental Compliance.
 
(a)           None of the Borrower, its Subsidiaries or, to the best knowledge
of the Borrower or any of its Subsidiaries, any operator of the Real Estate or
any operations thereon is in violation, or has notice of an alleged violation,
of any judgment, decree, order, law, license, rule or regulation pertaining to
environmental matters, including without limitation, those arising under
Environmental Laws, which violation would have a Material Adverse Effect;
 
(b)           neither the Borrower nor any of its Subsidiaries has received
written notice from any Governmental Authority, or, to the best of the
Borrower's and any of its Subsidiaries' knowledge, any other third party, (i)
that any one of them has been identified by the United States Environmental
Protection Agency (“EPA”) as a potentially responsible party under CERCLA with
respect to a site listed on the National Priorities List, 40 C.F.R. Part 300
Appendix B; (ii) that any Hazardous Substances which any one of them has
generated, transported or disposed of has been found at any site at which a
Governmental Authority has conducted or has ordered that any Borrower or any of
its Subsidiaries conduct a remedial investigation, removal or other response
action pursuant to any Environmental Law; or (iii) that it is or shall be a
named party to any claim, action, cause of action, complaint, or legal or
administrative proceeding (in each case, contingent or otherwise), the result of
which could have a Material Adverse Effect, arising out of any third party's
incurrence of costs, expenses, losses or damages of any kind whatsoever in
connection with the release of Hazardous Substances;

 
39

--------------------------------------------------------------------------------

 

(c)           except as set forth on Schedule 7.16 attached hereto, to the best
of the Borrower's knowledge: (i) no underground tank or other underground
storage receptacle for Hazardous Substances is located on any portion of the
Real Estate in violation of applicable Environmental Laws; (ii) in the course of
any activities conducted by the Borrower, its Subsidiaries or operators of its
properties, no Hazardous Substances have been generated or are being used on the
Real Estate except in accordance with applicable Environmental Laws; (iii) there
have been no releases (i.e. any past or present releasing, spilling, leaking,
pumping, pouring, emitting, emptying, discharging, injecting, escaping,
disposing or dumping) or threatened releases of Hazardous Substances on, upon,
into or from the properties of the Borrower or its Subsidiaries, which releases
would have a Material Adverse Effect; and (iv) any Hazardous Substances that
have been generated on any of the Real Estate have been transported offsite only
by carriers having an identification number issued by the EPA (or the equivalent
thereof in any foreign jurisdiction), treated or disposed of only by treatment
or disposal facilities maintaining valid permits as required under applicable
Environmental Laws, which transporters and facilities have been and are, to the
best of the Borrower's knowledge, operating in compliance with such permits and
applicable Environmental Laws; and
 
(d)           neither the Borrower nor any of its Subsidiaries has received
written notice that it is required to conduct an environmental clean-up under
any Environmental Law by virtue of the transactions set forth herein and
contemplated hereby.
 
7.17        Subsidiaries, etc. Schedule 7.17(a) (as amended and in effect from
time to time pursuant to Section 8.11) sets forth a complete and accurate list
of all of the Subsidiaries of the Borrower. Schedule 7.17(b) (as amended and in
effect from time to time pursuant to Section 8.11) sets forth a complete and
accurate list of all of the Significant Subsidiaries of the Borrower.
 
7.18        Disclosure. None of this Credit Agreement or any of the other Loan
Documents contains any untrue statement of a material fact or omits to state a
material fact (known to the Borrower or any of its Subsidiaries in the case of
any document or information not furnished by it or any of its Subsidiaries)
necessary in order to make the statements herein or therein not misleading.
There is no fact known to the Borrower or any of its Subsidiaries which has a
Material Adverse Effect, or which is reasonably likely in the future to have a
Material Adverse Effect, exclusive of effects resulting from changes in general
economic conditions, legal standards or regulatory conditions.
 
7.19        Foreign Assets Control Regulations, Etc. None of the requesting or
borrowing of the Loans, the requesting or issuance, extension or renewal of any
Letters of Credit or the use of the proceeds of any thereof will violate the
Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading
With the Enemy Act”) or any of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
(the “Foreign Assets Control Regulations”) or any enabling legislation or
executive order relating thereto (which for the avoidance of doubt shall
include, but shall not be limited to (a) Executive Order 13224 of September 21,
2001 Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) (the
“Executive Order”) and (b) the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Public Law 107-56)). Furthermore, neither the Borrower nor any of its
Subsidiaries or other Affiliates (a) is or will become a “blocked person” as
described in the Executive Order, the Trading With the Enemy Act or the Foreign
Assets Control Regulations or (b) engages or will engage in any dealings or
transactions, or be otherwise associated, with any such “blocked person”.
 

 
40

--------------------------------------------------------------------------------

 

8.           AFFIRMATIVE COVENANTS.
 
The Borrower covenants and agrees that, so long as any Loan, Unpaid
Reimbursement Obligation, Letter of Credit or Note is outstanding or any Lender
has any obligation to make any Loans or the Issuing Lender has any obligation to
issue, extend, amend or renew any Letters of Credit:
 
8.1          Punctual Payment. Subject to the grace periods set forth in
Sections 13.1(b) and (c), the Borrower will duly and punctually pay or cause to
be paid the principal and interest on the Loans, all Reimbursement Obligations,
the Letter of Credit Fees, the commitment fees, the Administrative Agent's fee
and all other amounts provided for in this Credit Agreement and the other Loan
Documents to which the Borrower or any of its Subsidiaries is a party, all in
accordance with the terms of this Credit Agreement and such other Loan
Documents.
 
8.2           Records and Accounts. The Borrower will (a) keep, and cause each
of its Subsidiaries to keep, true and accurate records and books of account in
which full, true and correct entries will be made in accordance with GAAP, (b)
maintain adequate accounts and reserves for all taxes (including income taxes),
depreciation, depletion, obsolescence and amortization of its properties and the
properties of its Subsidiaries, contingencies, and other reserves, and (c) at
all times engage an independent certified public accountant.
 
8.3           Financial Statements, Certificates and Information. The Borrower
will deliver to the Administrative Agent:
 
(a)           as soon as practicable, but in any event not later than ninety
(90) days after the end of each fiscal year of the Borrower, the consolidated
and combined balance sheet of the Borrower and its Subsidiaries as at the end of
such year, and the related consolidated and combined statement of income and
consolidated and combined statement of cash flow for such year, each setting
forth in comparative form the figures for the previous fiscal year and all such
consolidated and combined statements to be in reasonable detail, prepared in
accordance with GAAP, and audited by an independent certified public accountant;
 
(b)           as soon as practicable, but in any event not later than forty-five
(45) days after the end of each of the fiscal quarters of the Borrower, copies
of the unaudited consolidated and combined balance sheet of the Borrower and its
Subsidiaries as at the end of such quarter, and the related consolidated and
combined statement of income and consolidated and combined statement of cash
flow for the portion of the Borrower's fiscal year then elapsed, all in
reasonable detail and prepared in accordance with GAAP, together with a
certification by the chief financial officer or treasurer of the Borrower that
the information contained in such financial statements fairly presents the
financial position of the Borrower and its Subsidiaries on the date thereof
(subject to year-end adjustments);
 
(c)           simultaneously with the delivery of the financial statements
referred to in subsections (a) and (b) above, a statement certified by the chief
financial officer or treasurer of the Borrower in substantially the form of
Exhibit C hereto (a “Compliance Certificate”) and setting forth in reasonable
detail computations evidencing compliance with the covenant contained in Section
10;
 
(d)           as soon as practicable after the filing or mailing thereof, copies
of all financial statements, disclosure statements, reports and proxies filed
with the Securities and Exchange Commission or sent to the stockholders of the
Borrower;

 
41

--------------------------------------------------------------------------------

 

(e)           as soon as practicable, but in any event not later than thirty
(30) days after the filing of the 10K of the Borrower, annual income statements,
balance sheets and cash flow statements for the immediately succeeding fiscal
year of the Borrower and its Subsidiaries delivered to the Administrative Agent;
and
 
(f)           from time to time such other additional information regarding the
financial position of the Borrower and its Subsidiaries as the Administrative
Agent may reasonably request;
 
Documents required to be delivered pursuant to this Section 8.3 may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided, that the Borrower shall notify the
Administrative Agent (by telecopier or electronic mail) of the posting of any
such documents. Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the Compliance Certificate
required by Section 8.3(c) to the Administrative Agent. Except for such
Compliance Certificate, the Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery from the Administrative Agent to it or
maintaining its copies of such documents.
 
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the Issuing Lender materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Borrower or its
securities) (each a “Public Lender”). The Borrower hereby agrees that (i) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (ii) by
marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arranger, the Issuing Lender and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute confidential information,
they shall be treated as set forth in Section 16.4 hereof); (iii) all Borrower
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Investor”; and (iv) the Administrative Agent
and the Arranger shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Investor.
 

 
42

--------------------------------------------------------------------------------

 

8.4         Notices.
 
8.4.1       Defaults. The Borrower will promptly notify the Administrative Agent
and each of the Lenders in writing of the occurrence of any Default or Event of
Default, together with a reasonably detailed description thereof, and the
actions the Borrower proposes to take with respect thereto. If any Person shall
give any notice to the Borrower or any of its Affiliates or, to the best
knowledge of the Borrower, take any other action in respect of a claimed default
(whether or not constituting an Event of Default) under this Credit Agreement or
any other note, evidence of indebtedness, indenture or other obligation to which
or with respect to which the Borrower or any of its Subsidiaries is a party or
obligor, whether as principal, guarantor, surety or otherwise, the Borrower
shall forthwith give written notice thereof to the Administrative Agent and each
of the Lenders, describing the notice or action and the nature of the claimed
default.
 
8.4.2       Environmental Events. The Borrower will promptly give notice to the
Administrative Agent (a) of any violation of any Environmental Law that the
Borrower or any of its Subsidiaries reports in writing (or for which any written
report supplemental to any oral report is made) to any Governmental Authority
and (b) upon receipt of notice thereof, of any inquiry, proceeding,
investigation, or other action, including a notice from any agency or any
Governmental Authority of potential environmental liability, that could have a
Material Adverse Effect.
 
8.4.3       Notice of Litigation and Judgments. The Borrower will, and will
cause each of its Subsidiaries to, give notice to the Administrative Agent and
each of the Lenders in writing promptly of becoming aware of any litigation or
proceedings threatened in writing or any pending litigation and proceedings
affecting the Borrower or any of its Subsidiaries or to which the Borrower or
any of its Subsidiaries is or becomes a party involving an uninsured claim
against the Borrower or any of its Subsidiaries that could reasonably be
expected to have a Material Adverse Effect on the Borrower or any of its
Subsidiaries and stating the nature and status of such litigation or
proceedings. The Borrower will, and will cause each of its Subsidiaries to, give
notice to the Administrative Agent and each of the Lenders, in writing, in form
and detail reasonably satisfactory to the Administrative Agent, within ten (10)
days of any judgment not covered by insurance, final or otherwise, against the
Borrower or any of its Subsidiaries in an amount in excess of $5,000,000.
 
8.4.4       ERISA Events. The Borrower will (a) promptly upon receipt or
dispatch, furnish to the Administrative Agent any notice, report or demand sent
or received in respect of a Guaranteed Pension Plan under Sections 302, 4041,
4042, 4043, 4063, 4065, 4066 and 4068 of ERISA, or in respect of a Multiemployer
Plan, under Sections 4041A, 4202, 4219, 4242, or 4245 of ERISA and (b) upon the
request of the Administrative Agent, promptly furnish to the Administrative
Agent a copy of all actuarial statements required to be submitted under all
Applicable Pension Legislation.
 
8.4.5       Notice of Change of Fiscal Year End. The Borrower will, and will
cause each of its Subsidiaries to, give notice to the Administrative Agent in
writing thirty (30) days prior to any change of the date of the end of its
fiscal or financial year from that set forth in Section 7.4.1.
 
8.5        Legal Existence; Maintenance of Properties. The Borrower will do or
cause to be done all things reasonably necessary to preserve and keep in full
force and effect its legal existence, rights and franchises and that of its
Subsidiaries. It (i) will cause all of its properties and those of its
Subsidiaries used or useful in the conduct of its business or the business of
its Subsidiaries to be maintained and kept in good condition, repair and working
order and supplied with all necessary equipment, (ii) will cause to be made all
necessary repairs, renewals, replacements, betterments and improvements thereof,
all as in the judgment of the Borrower may be necessary so that the business
carried on in connection therewith may be properly and advantageously conducted
at all times, and (iii) will, and will cause each of its Subsidiaries to,
continue to engage primarily in the businesses now conducted by them and in
related businesses; provided that nothing in this Section 8.5 shall prevent the
Borrower from discontinuing the operation and maintenance of any of its
properties or any of those of its Subsidiaries if such discontinuance is, in the
judgment of the Borrower, desirable in the conduct of its or their business and
that do not in the aggregate have a Material Adverse Effect.

 
43

--------------------------------------------------------------------------------

 

8.6         Insurance. The Borrower will, and will cause each of its
Subsidiaries to, maintain with financially sound and reputable insurers
insurance with respect to its properties and business against such casualties
and contingencies as shall be in accordance with the general practices of
businesses engaged in similar activities in similar geographic areas and in
amounts, containing such terms, in such forms and for such periods as may be
reasonable and prudent.
 
8.7         Taxes. The Borrower will, and will cause each of its Subsidiaries
to, duly pay and discharge, or cause to be paid and discharged, before the same
shall become overdue, all taxes, assessments and other governmental charges
imposed upon it and its Real Estate, sales and activities, or any part thereof,
or upon the income or profits therefrom, as well as all claims for labor,
materials, or supplies that if unpaid might by law become a Lien or charge upon
any of its property; provided that any such tax, assessment, charge, levy or
claim need not be paid if the validity or amount thereof shall currently be
contested in good faith by appropriate proceedings and if the Borrower or such
Subsidiary shall have set aside on its books adequate reserves with respect
thereto; and provided further that the Borrower and each Subsidiary of the
Borrower will pay all such taxes, assessments, charges, levies or claims
forthwith upon the commencement of proceedings to foreclose any Lien that may
have attached as security therefor.
 
8.8         Inspection of Properties and Books, etc.
 
8.8.1       General. The Borrower will keep, and will cause each Subsidiary to
keep, proper books of record and account in which full, true and correct entries
shall be made of all dealings and transactions in relation to its business and
activities; and will permit, and will cause each Subsidiary to permit,
representatives of the Administrative Agent and any Lender (prior to the
occurrence or continuation of a Default or an Event of Default, at the
Administrative Agent's or such Lender's expense, as applicable, unless otherwise
agreed to by the Administrative Agent or such Lender, as applicable, and the
Borrower, and following the occurrence or continuation of a Default or an Event
of Default, at the Borrower's expense) to visit and inspect any of their
respective properties, to examine and make abstracts from any of their
respective books and records and to discuss their respective affairs, finances
and accounts with their respective officers, employees and independent public
accountants, all at such reasonable times, upon reasonable notice and as often
as may reasonably be desired.
 
8.8.2       Communications with Accountants. If a Default or Event of Default
shall have occurred or be continuing, the Borrower authorizes the Administrative
Agent and, if accompanied by the Administrative Agent, the Lenders to
communicate directly with the Borrower's independent certified public
accountants and authorizes such accountants to disclose to the Administrative
Agent and the Lenders any and all financial statements and other supporting
financial documents and schedules including copies of any management letter with
respect to the business, financial condition and other affairs of the Borrower
or any of its Subsidiaries.

 
44

--------------------------------------------------------------------------------

 

8.9         Compliance with Laws. The Borrower will, and will cause each of its
Subsidiaries to, comply with (a) the applicable laws and regulations wherever
its business is conducted, including all Environmental Laws, (b) the provisions
of its Governing Documents, (c) all agreements and instruments by which it or
any of its properties may be bound and (d) all applicable decrees, orders, and
judgments.
 
8.10       Use of Proceeds. The Borrower will use the proceeds of the Loans and
obtain Letters of Credit solely for the purposes set forth in Section 7.15.1.
 
8.11       Subsidiaries.
 
8.11.1     Additional Subsidiaries. If, after the Closing Date, the Borrower or
any of its Subsidiaries creates or acquires, either directly or indirectly, any
Subsidiary, (a) it will promptly notify the Administrative Agent of such
creation or acquisition, as the case may be, and provide the Administrative
Agent (for itself and the Lenders) with an updated Schedule 7.17, and (b)
contemporaneously with the formation of such Subsidiary, the Borrower shall, or
shall cause such Subsidiary to, take all other action required by this Section
8.11. In the event that any Subsidiary becomes a Significant Subsidiary, the
Borrower shall promptly notify the Administrative Agent of such Significant
Subsidiary and provide the Administrative Agent (for itself and the Lenders)
with an updated Schedule 7.17(b).
 
8.11.2     New Guarantors. The Borrower (a) will cause each Significant
Subsidiary (including any Subsidiary which, on or after the Closing Date,
becomes a Significant Subsidiary) created, acquired (including any Significant
Subsidiary acquired pursuant to Section 9.5.1 hereof) or otherwise existing, on
or after the Closing Date to promptly become a Guarantor, provided that such
Significant Subsidiary satisfies the definition of “Guarantor” hereunder, (b)
shall cause such Significant Subsidiary to execute and deliver to the
Administrative Agent, for the benefit of the Administrative Agent and the
Lenders, a Guaranty in the form of Exhibit E hereto and to comply with all
conditions precedent set forth therein, and (c) shall, simultaneously with the
delivery of such Guaranty, provide the Administrative Agent (for itself and the
Lenders) with an updated Schedule 7.17(b).
 
8.12       Further Assurances. The Borrower will, and will cause each of its
Subsidiaries to, cooperate with the Lenders and the Administrative Agent and
execute such further instruments and documents as the Lenders or the
Administrative Agent shall reasonably request to carry out to their satisfaction
the transactions contemplated by this Credit Agreement and the other Loan
Documents.
 
9.           CERTAIN NEGATIVE COVENANTS.
 
The Borrower covenants and agrees that, so long as any Loan, Unpaid
Reimbursement Obligation, Letter of Credit or Note is outstanding or any Lender
has any obligation to make any Loans or the Issuing Lender has any obligations
to issue, extend, amend or renew any Letters of Credit:
 
9.1         Restrictions on Indebtedness. The Borrower will not, and will not
permit any of its Subsidiaries to, create, incur, assume, guarantee or be or
remain liable, contingently or otherwise, with respect to any Indebtedness other
than:

 
45

--------------------------------------------------------------------------------

 

(a)           Indebtedness to the Lenders, the Issuing Lender and the
Administrative Agent arising under any of the Loan Documents;
 
(b)           endorsements for collection, deposit or negotiation and warranties
of products or services, in each case incurred in the ordinary course of
business;
 
(c)           Indebtedness existing on the date hereof and listed and described
on Schedule 9.1 hereto;
 
(d)           Indebtedness incurred in connection with guarantees and/or comfort
letters issued by the Borrower in respect of obligations of its Subsidiaries or
Joint Ventures, provided that the aggregate amount of such Indebtedness of the
Borrower shall not exceed $50,000,000 at any one time;
 
(e)           Indebtedness in respect of (i) derivative contracts described in
clause (h) of the definition of the term “Indebtedness” consisting of foreign
exchange contracts entered into in the ordinary course of business and for
non-speculative purposes, and (ii) any guarantees made by the Borrower of the
contracts described in clause (i) of this Section 9.1(e) entered into by
Subsidiaries;
 
(f)           Indebtedness in respect of Capitalized Leases and Synthetic
Leases, provided that the aggregate principal amount of such Indebtedness of the
Borrower shall not exceed the aggregate amount of $25,000,000 at any one time;
 
(g)           Indebtedness in respect of letters of credit in the ordinary
course of business (other than Letters of Credit);
 
(h)           Indebtedness in respect of Investments permitted pursuant to
Section 9.3(g) and Section 9.3(h) hereof;
 
(i)            Indebtedness of the type described in clause (g) of the
definition of “Indebtedness” in an aggregate amount not to exceed $50,000,000 at
any time; and
 
(j)            other Indebtedness of the Borrower and its Subsidiaries, provided
that the aggregate principal amount of such Indebtedness of the Borrower and its
Subsidiaries shall not exceed the aggregate amount of $100,000,000 at any one
time, and provided further that any intercompany Indebtedness incurred solely
among the Borrower and its Subsidiaries which would otherwise be permitted under
Section 9.1(h) shall not be included for the purposes of the limit on
Indebtedness set forth in this Section 9.1(j).
 
9.2         Restrictions on Liens.
 
9.2.1       Permitted Liens. The Borrower will not, and will not permit any of
its Subsidiaries to, (a) create or incur or suffer to be created or incurred or
to exist any Lien upon any of its property or assets of any character whether
now owned or hereafter acquired, or upon the income or profits therefrom; (b)
transfer any of such property or assets or the income or profits therefrom for
the purpose of subjecting the same to the payment of Indebtedness or performance
of any other obligation in priority to payment of its general creditors; (c)
acquire, or agree or have an option to acquire, any property or assets upon
conditional sale or other title retention or purchase money security agreement,
device or arrangement; (d) suffer to exist for a period of more than thirty (30)
days after the same shall have been incurred any Indebtedness or claim or demand
against it that if unpaid might by law or upon bankruptcy or insolvency, or
otherwise, be given any priority whatsoever over its general creditors; or (e)
sell, assign, pledge or otherwise transfer any “receivables” as defined in
clause (g) of the definition of the term “Indebtedness,” with or without
recourse; provided that the Borrower or any of its Subsidiaries may create or
incur or suffer to be created or incurred or to exist:

 
46

--------------------------------------------------------------------------------

 

(i)            Liens in favor of the Borrower on all or part of the assets of
Subsidiaries of the Borrower securing Indebtedness owing by Subsidiaries of the
Borrower to the Borrower;
 
(ii)           Liens to secure taxes, assessments and other government charges
in respect of obligations not overdue or Liens on properties to secure claims
for labor, material or supplies in respect of obligations not overdue;
 
(iii)          deposits or pledges made in connection with, or to secure payment
of, workmen's compensation, unemployment insurance, old age pensions or other
social security obligations;
 
(iv)          Liens on properties in respect of judgments or awards that have
been in force for less than the applicable period for taking an appeal so long
as execution is not levied thereunder or in respect of which the Borrower or
such Subsidiary shall at the time in good faith be prosecuting an appeal or
proceedings for review and in respect of which a stay of execution shall have
been obtained pending such appeal or review;
 
(v)           Liens of carriers, warehousemen, mechanics and materialmen, and
other like Liens on properties, in respect of obligations not overdue or which
the Borrower is diligently contesting in good faith;
 
(vi)          encumbrances on Real Estate consisting of easements, rights of
way, zoning restrictions, restrictions on the use of real property and defects
and irregularities in the title thereto, landlord's or lessor's liens and other
minor Liens, provided that none of such Liens (A) interferes materially with the
use of the property affected in the ordinary conduct of the business of the
Borrower and its Subsidiaries, and (B) individually or in the aggregate have a
Material Adverse Effect;
 
(vii)         Liens existing on the date hereof and listed on Schedule 9.2
hereto;
 
(viii)        Liens to secure the performance of bids, tenders, contracts (other
than contracts for the payment of Indebtedness), leases, statutory obligations,
surety, customs, appeal, performance and payment bonds and other obligations of
like nature, in each such case arising in the ordinary course of business;
 
(ix)           Liens with respect to Indebtedness permitted under Sections
9.1(f) and (i) hereof; and
 
(x)           other Liens not otherwise permitted hereunder, provided that such
Liens do not secure Indebtedness in an aggregate amount outstanding or committed
in excess of $25,000,000, which Indebtedness is also permitted under Section 9.1
hereof.

 
47

--------------------------------------------------------------------------------

 

9.2.2       Restrictions on Negative Pledges and Upstream Limitations. The
Borrower will not, nor will it permit any of its Subsidiaries to (a) enter into
or permit to exist any arrangement or agreement (other than the Credit Agreement
and the other Loan Documents) which directly or indirectly prohibits the
Borrower or any of its Subsidiaries from creating, assuming or incurring any
Lien upon its properties, revenues or assets or those of any of its Subsidiaries
whether now owned or hereafter acquired, or (b) enter into any agreement,
contract or arrangement (other than the Credit Agreement and the other Loan
Documents) restricting the ability of any Subsidiary of the Borrower to pay or
make dividends or distributions in cash or kind to the Borrower, to make loans,
advances or other payments of whatsoever nature to the Borrower, or to make
transfers or distributions of all or any part of its assets to the Borrower, in
each case other than customary anti-assignment provisions contained in leases
and licensing agreements entered into by the Borrower or such Subsidiary in the
ordinary course of its business.
 
9.3         Restrictions on Investments. The Borrower will not, and will not
permit any of its Subsidiaries to, make or permit to exist or to remain
outstanding any Investment except Investments in:
 
(a)          marketable direct or guaranteed obligations of the United States of
America or any agency or instrumentality thereof;
 
(b)          demand deposits, certificates of deposit, bank acceptances and time
deposits of (i) United States banks having total assets in excess of
$1,000,000,000, (ii) any Lender or (iii) a commercial bank organized under the
laws of any other country which is a member of the Organization for Economic
Cooperation and Development (the “OECD”), or a political subdivision of such
country, and having total assets in excess of $1,000,000,000; provided that such
bank is acting through a branch or agency located in the country in which it is
organized or another country which is a member of the OECD;
 
(c)          securities commonly known as “commercial paper” issued by a
corporation organized and existing under the laws of the United States of
America or any state thereof that at the time of purchase have been rated and
the ratings for which are not less than “P 1” if rated by Moody's, and not less
than “A 1” if rated by S&P;
 
(d)          repurchase obligations with a term of not more than seven (7) days
for underlying securities of the types described in Sections 9.3(a) and (b);
 
(e)          mutual funds which invest primarily in the items described in
Sections 9.3(a) – (d);
 
(f)           Investments existing on the date hereof and listed on Schedule 9.3
hereto;
 
(g)          (i) Investments consisting of the Guaranties, (ii) Investments by
the Borrower in any Guarantor hereunder or by any Guarantor in the Borrower or
any other Guarantor, (iii) Investments in Subsidiaries other than CJI which are
not Guarantors provided that the aggregate of such Investments of the Borrower
in Subsidiaries which are not Guarantors shall not exceed the aggregate amount
of $50,000,000, and (iv) Investments in Joint Ventures not to exceed the
aggregate amount of $30,000,000;
 
(h)          Investments in CJI, provided that at the time of and after giving
effect to any such Investment no Default or Event of Default has occurred and is
continuing;

 
48

--------------------------------------------------------------------------------

 

(i)           Investments consisting of promissory notes received as proceeds of
asset dispositions permitted by Section 9.5.2;
 
(j)           Investments consisting of loans and advances to employees for
moving, entertainment, travel and other similar expenses in the ordinary course
of business not to exceed $5,000,000 in the aggregate at any time outstanding;
 
(k)          Investments in Permitted Acquisitions (other than Joint Ventures)
permitted by Section 9.5.1(a) hereof; and
 
(l)           other Investments of the Borrower and its Subsidiaries, such
Investments not to exceed at any time in the aggregate the greater of (i)
$125,000,000 or (ii) ten percent (10%) of the aggregate outstanding amount of
Investments of the Borrower and its Subsidiaries outstanding at such time;
 
(m)         Investments consisting of auction rate securities which have a long
term rating of at least “A-” or “A3” and a short term rating of at least “A1” or
“P1” by S&P or Moody’s; provided that if such auction rate securities offer tax
exempt dividends or interest, such securities shall maintain a rating of at
least “Aa2” or “AA” by S&P or Moody’s, and such securities may include municipal
issues (including without limitation, hospitals and toll roads) and student loan
issues (including without limitation, universities and colleges), in each case,
made in accordance with the Borrower’s corporate investment policy as then in
effect; and
 
(n)          Investments consisting of long term corporate debt securities
having a rating of “A-” or better by S&P, or the equivalent rating by Moody’s,
and made in accordance with the Borrower’s corporate investment policy in effect
at the time such Investments are made.
 
9.4         Restricted Payments. The Borrower will not make any Restricted
Payments; provided, however, that so long as no Default or Event of Default has
occurred and is continuing or would exist as a result thereof, the Borrower
shall be permitted to make repurchases of or pay dividends with respect to its
Capital Stock, so long as immediately prior to and immediately after giving
effect to any such Distribution, the Borrower and its Subsidiaries on a
consolidated basis shall be in pro forma compliance with the financial covenant
set forth in Section 10 hereof.
 
9.5         Merger, Consolidation and Disposition of Assets.
 
9.5.1       Mergers and Acquisitions. The Borrower will not, and will not permit
any of its Subsidiaries to, become a party to any merger, amalgamation or
consolidation, or agree to or effect any asset acquisition or stock acquisition
(other than the acquisition of assets in the ordinary course of business
consistent with past practices) except (a) the merger or consolidation of one or
more of the Subsidiaries of the Borrower with and into the Borrower; (b) the
merger or consolidation of two or more Subsidiaries of the Borrower; and (c) any
asset or stock or other equity interest acquisition by the Borrower or any of
its Subsidiaries of Persons in the same or similar line of business as the
Borrower (a “Permitted Acquisition”) where (1) the Borrower has notified the
Administrative Agent of such Permitted Acquisition; (2) the business to be
acquired would not subject the Administrative Agent or the Lenders to any
additional regulatory or third party approvals in connection with the exercise
of its rights and remedies under this Credit Agreement or any other Loan
Document; (3) no contingent liabilities will be incurred or assumed in
connection with such Permitted Acquisition which could reasonably be expected to
have a Material Adverse Effect, and any Indebtedness incurred or assumed in
connection with such Permitted Acquisition shall have been permitted to be
incurred or assumed pursuant to Section 9.1 hereof; (4) the Borrower has
provided the Administrative Agent with such other information as was reasonably
requested by the Administrative Agent; (5) after the consummation of the
Permitted Acquisition (other than with respect to a Joint Venture), to the
extent such acquisition was a stock acquisition, the Person so acquired is
merged with and into the Borrower or its Subsidiary, with the Borrower or such
Subsidiary, as the case may be, being the survivor of such merger; (6) the board
of directors and the shareholders (if required by applicable law), or the
equivalent, of each of the Borrower and the Person to be acquired has approved
such merger, consolidation or acquisition and such Permitted Acquisition is
otherwise considered “friendly”; (7) if the Permitted Acquisition is of a
Significant Subsidiary, the Borrower complies with the requirements of Section
8.11 hereof with respect to the Significant Subsidiary so acquired; and (8) the
Borrower has delivered to the Administrative Agent and the Lenders a certificate
of the chief financial officer or treasurer of the Borrower (A) to the effect
that the Borrower and its Subsidiaries, on a consolidated basis, will be solvent
upon the consummation of the Permitted Acquisition; (B) certifying and attaching
a pro forma Compliance Certificate evidencing compliance with Section 10 hereof
immediately prior to and immediately after giving effect to such Permitted
Acquisition, and fairly presenting the financial condition of the Borrower and
its Subsidiaries as of the date thereof and after giving effect to such
Permitted Acquisition; and (C) to the effect that no Default or Event of Default
then exists or would result after giving effect to the Permitted Acquisition.

 
49

--------------------------------------------------------------------------------

 

9.5.2       Disposition of Assets. The Borrower will not, and will not permit
any of its Subsidiaries to, become a party to or agree to or effect any
disposition of assets, other than (a) the sale of inventory, the licensing of
intellectual property and the disposition of obsolete assets, in each case in
the ordinary course of business consistent with past practices; (b) the
disposition of individual stores in the ordinary course of business consistent
with past practices; and (c) dispositions with respect to Indebtedness permitted
under Section 9.1(i) hereof.
 
9.6         Sale and Leaseback. The Borrower will not, and will not permit any
of its Subsidiaries to, enter into any arrangement, directly or indirectly,
whereby the Borrower or any Subsidiary of the Borrower shall sell or transfer
any assets owned by it in order then or thereafter to lease such assets that the
Borrower or any Subsidiary of the Borrower intends to use for substantially the
same purpose as the assets being sold or transferred (each such arrangement, a
“Sale and Leaseback”), other than any Sale and Leaseback where (i) the sale or
transfer of assets would not have a Material Adverse Effect, (ii) the assets to
be sold have an aggregate net book value for all such sales for the period from
the Closing Date through the date of any such sale of less than twenty five
percent (25%) of the value of the Consolidated Total Assets of the Borrower and
its Subsidiaries on the date of such sale, (iii) the assets are sold in an arm’s
length transaction for fair market value (after giving effect to all tax
benefits associated with such sale, if any) and (iv) immediately prior to and
immediately after giving effect to any such sale, the Borrower and its
Subsidiaries on a consolidated basis shall be in pro forma compliance with the
financial covenant set forth in Section 10 hereof.
 
9.7         Compliance with Environmental Laws. The Borrower will not, and will
not permit any of its Subsidiaries to, in any manner that would violate any
Environmental Law or bring such Real Estate in violation of any Environmental
Law, (a) use any of the Real Estate or any portion thereof for the handling,
processing, storage or disposal of Hazardous Substances, (b) cause or permit to
be located on any of the Real Estate any underground tank or other underground
storage receptacle for Hazardous Substances, (c) generate any Hazardous
Substances on any of the Real Estate, (d) conduct any activity at any Real
Estate or use any Real Estate in any manner so as to cause a release or
threatened release of Hazardous Substances on, upon or into the Real Estate or
(e) otherwise violate any Environmental Law or bring such Real Estate in
violation of any Environmental Law, in each case which would have a Material
Adverse Effect.

 
50

--------------------------------------------------------------------------------

 

9.8         Employee Benefit Plans. Except as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, neither the
Borrower nor any ERISA Affiliate will:
 
(a)          engage in any “prohibited transaction” within the meaning of
Section 406 of ERISA or Section 4975 of the Code which could result in a
material liability for the Borrower or any of its Subsidiaries; or
 
(b)          permit any Guaranteed Pension Plan to incur an “accumulated funding
deficiency”, as such term is defined in Section 302 of ERISA, whether or not
such deficiency is or may be waived; or
 
(c)           fail to contribute to any Guaranteed Pension Plan to an extent
which, or terminate any Guaranteed Pension Plan in a manner which, could result
in the imposition of a lien or encumbrance on the assets of the Borrower or any
of its Subsidiaries pursuant to Section 302(f) or Section 4068 of ERISA; or
 
(d)          amend any Guaranteed Pension Plan in circumstances requiring the
posting of security pursuant to Section 307 of ERISA or Section 401(a)(29) of
the Code;
 
(e)          permit or take any action which would result in the aggregate
benefit liabilities (with the meaning of Section 4001 of ERISA) of all
Guaranteed Pension Plans exceeding the value of the aggregate assets of such
Plans, disregarding for this purpose the benefit liabilities and assets of any
such Plan with assets in excess of benefit liabilities; or
 
(f)           permit or take any action which would contravene any Applicable
Pension Legislation.
 
9.9         Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, engage in any transaction with any Affiliate
(other than for services as employees, officers and directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any such Affiliate or, to the
knowledge of the Borrower, any corporation, partnership, trust or other entity
in which any such Affiliate has a substantial interest or is an officer,
director, trustee or partner, on terms more favorable to such Person than would
have been obtainable on an arm's-length basis in the ordinary course of
business.
 
10.         FINANCIAL COVENANT.
 
The Borrower covenants and agrees that, so long as any Loan, Unpaid
Reimbursement Obligation, Letter of Credit or Note is outstanding or any Lender
has any obligation to make any Loans or the Issuing Lender has any obligation to
issue, extend, amend or renew any Letters of Credit:

 
51

--------------------------------------------------------------------------------

 

10.1       Fixed Charge Ratio. The Borrower will not permit the Fixed Charge
Ratio at the end of any Reference Period to be less than 2.50 to 1.
 
11.         CLOSING CONDITIONS.
 
The obligations of the Lenders to make the initial Revolving Credit Loans and of
the Issuing Lender to issue any initial Letters of Credit shall be subject to
the satisfaction of the following conditions precedent on or prior to July 26,
2007:
 
11.1       Loan Documents. Each of the Loan Documents shall have been duly
executed and delivered by the respective parties thereto, shall be in full force
and effect and shall be in form and substance satisfactory to each of the
Lenders. The Administrative Agent shall have received fully executed copies of
each such document in sufficient quantities to deliver one (1) fully executed
original of each such document to each Lender.
 
11.2       Certified Copies of Governing Documents. The Administrative Agent
shall have received from the Borrower and each of the Guarantors copies,
certified by a duly authorized officer of such Person to be true and complete on
the Closing Date, of each of its Governing Documents as in effect on such date
of certification.
 
11.3       Corporate or Other Action. All corporate (or other) action necessary
for the valid execution, delivery and performance by the Borrower and each of
the Guarantors of this Credit Agreement and the other Loan Documents to which it
is or is to become a party shall have been duly and effectively taken, and
evidence thereof satisfactory to the Lenders shall have been provided to the
Administrative Agent.
 
11.4       Incumbency Certificate. The Administrative Agent shall have received
from the Borrower and each of the Guarantors an incumbency certificate, dated as
of the Closing Date, signed by a duly authorized officer of the Borrower or such
Guarantor, and giving the name and bearing a specimen signature of each
individual who shall be authorized: (a) to sign, in the name and on behalf of
each of the Borrower or such Guarantor, each of the Loan Documents to which the
Borrower or such Guarantor is or is to become a party; (b) in the case of the
Borrower, to make Loan Requests and Conversion Requests and to apply for Letters
of Credit; and (c) to give notices and to take other action on its behalf under
the Loan Documents.
 
11.5       Certificates of Location and UCC Search Results. The Administrative
Agent shall have received a completed and fully executed certificate of location
and the results of UCC searches (and the equivalent thereof in all applicable
foreign jurisdictions), indicating no Liens other than Permitted Liens and
otherwise in form and substance satisfactory to the Administrative Agent.
 
11.6       Certificates of Insurance. The Administrative Agent shall have
received a certificate of insurance from an independent insurance broker dated
on or before the Closing Date and/or such other evidence of insurance as is
satisfactory to the Administrative Agent, identifying insurers, types of
insurance, insurance limits, and policy terms, and otherwise describing the
insurance obtained in accordance with the provisions of the Loan Documents.
 
11.7       Opinion of Counsel. The Administrative Agent shall have received a
favorable legal opinion addressed to the Lenders and the Administrative Agent,
dated as of the Closing Date and in sufficient quantities to deliver one (1)
original of each such opinion to each Lender, in form and substance satisfactory
to the Administrative Agent, from

 
52

--------------------------------------------------------------------------------

 

(a)          Latham & Watkins, counsel to the Borrower and the Guarantors; and
 
(b)          Venable LLP, Maryland counsel to the Borrower.
 
11.8       Payment of Fees. The Borrower shall have paid to the Lenders or the
Administrative Agent, as appropriate, the Fees pursuant to Sections 5.1 and 5.2,
as well as the fees and expenses of the Administrative Agent, the Arranger and
the Administrative Agent’s Special Counsel as set forth in the Fee Letter.
 
11.9       Termination of Existing Credit Facility. The Administrative Agent
shall have received evidence that the Prior Credit Agreement has been terminated
and all obligations thereunder have been discharged.
 
11.10    Closing Certificate. The Borrower shall have delivered to the
Administrative Agent a certificate, dated as of the Closing Date, stating that,
as of such date (a) the representations and warranties set forth herein or in
any other Loan Document are true and correct, and (b) no Default or Event of
Default has occurred and is continuing.
 
11.11    Pro Forma Compliance Certificate. The Borrower shall have delivered to
the Administrative Agent a statement certified by the chief financial officer or
treasurer of the Borrower in substantially the form of Exhibit C hereto (a
“Compliance Certificate”) and setting forth in reasonable detail computations
evidencing pro forma compliance as of the fiscal quarter ending March 31, 2007
with the covenant contained in Section 10.
 
           Without limiting the generality of the provisions of the last
paragraph of Section 14.3, for purposes of determining compliance with the
conditions specified in this Section 11, each Lender that has signed this Credit
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.
 
12.         CONDITIONS TO ALL BORROWINGS.
 
The obligations of the Lenders to make any Loan and of the Issuing Lender to
issue, extend, amend or renew any Letter of Credit, in each case whether on or
after the Closing Date, shall also be subject to the satisfaction of the
following conditions precedent:
 
12.1       Representations True; No Event of Default. Each of the
representations and warranties of any of the Borrower and its Subsidiaries
contained in this Credit Agreement, the other Loan Documents or in any document
or instrument delivered pursuant to or in connection with this Credit Agreement
shall be true as of the date as of which they were made and shall also be true
at and as of the time of the making of such Loan or the issuance, extension,
amendment or renewal of such Letter of Credit, with the same effect as if made
at and as of that time (except to the extent of changes resulting from
transactions contemplated or permitted by this Credit Agreement and the other
Loan Documents and changes occurring in the ordinary course of business that
singly or in the aggregate are not materially adverse, and to the extent that
such representations and warranties relate expressly to an earlier date) and no
Default or Event of Default shall have occurred and be continuing.

 
53

--------------------------------------------------------------------------------

 

12.2       No Legal Impediment. No change shall have occurred in any law or
regulations thereunder or interpretations thereof that in the reasonable opinion
of any Lender would make it illegal for such Lender to make such Loan or to
participate in the issuance, extension, amendment or renewal of such Letter of
Credit or in the reasonable opinion of the Administrative Agent would make it
illegal for the Issuing Lender to issue, extend, amend or renew such Letter of
Credit.
 
12.3       Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Credit Agreement, the other Loan Documents and
all other documents incident thereto shall be satisfactory in substance and in
form to the Lenders and to the Administrative Agent and the Administrative
Agent's Special Counsel, and the Lenders, the Administrative Agent and such
counsel shall have received all information and such counterpart originals or
certified or other copies of such documents as the Administrative Agent may
reasonably request.
 
13.         EVENTS OF DEFAULT; ACCELERATION; ETC.
 
13.1       Events of Default and Acceleration. If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:
 
(a)          the Borrower shall fail to pay any principal of the Loans or any
Reimbursement Obligation when the same shall become due and payable (including,
without limitation, under and pursuant to Section 3.2(a) and (b)) within five
(5) Business Days after the same shall become due and payable, whether at the
stated date of maturity or any accelerated date of maturity or at any other date
fixed for payment;
 
(b)          the Borrower or any of its Subsidiaries shall fail to pay any
interest on the Loans, within five (5) Business Days after the same shall become
due and payable, whether at the stated date of maturity or any accelerated date
of maturity or at any other date fixed for payment;
 
(c)          the Borrower or any of its Subsidiaries shall fail to pay any fees
or other sums due hereunder or under any of the other Loan Documents, within
five (5) Business Days after the same shall become due and payable, whether at
the stated date of maturity or any accelerated date of maturity or at any other
date fixed for payment; provided, that with respect to any fees or other sums
due hereunder or under any of the other Loan Documents for which an invoice has
been provided by the Administrative Agent but has not been received by the
Borrower, the Borrower or any of its Subsidiaries shall fail to pay such fees or
other sums within five (5) Business Days after notice of such failure has been
given to the Borrower by the Administrative Agent;
 
(d)          the Borrower shall fail to comply with any of its covenants
contained in Section 8.1, the first sentence of Section 8.4.1, the first
sentence of Section 8.5, Sections 9.1 through 9.6 or Section 10;
 
(e)          the Borrower or any of its Subsidiaries shall fail to perform any
term, covenant or agreement contained herein or in any of the other Loan
Documents (other than those specified elsewhere in this Section 13.1) for thirty
(30) days after written notice of such failure has been given to the Borrower by
the Administrative Agent;
 
(f)           any representation or warranty of the Borrower or any of its
Subsidiaries (whether in this Credit Agreement or any of the other Loan
Documents or in any other document or instrument delivered pursuant to or in
connection with this Credit Agreement) shall prove to have been false in any
material respect upon the date when made or deemed to have been made or
repeated;

 
54

--------------------------------------------------------------------------------

 

(g)          the Borrower or any of its Subsidiaries shall fail to pay at
maturity, or within any applicable period of grace, any obligation for borrowed
money or credit received or in respect of any Capitalized Leases, in an
aggregate principal amount in excess of $25,000,000, or fail to observe or
perform any material term, covenant or agreement contained in any agreement by
which it is bound, evidencing or securing borrowed money or credit received or
in respect of any Capitalized Leases, in an aggregate principal amount in excess
of $25,000,000, for such period of time as would permit (assuming the giving of
appropriate notice if required) the holder or holders thereof or of any
obligations issued thereunder to accelerate the maturity thereof, or any such
holder or holders shall rescind or shall have a right to rescind the purchase of
any such obligations;
 
(h)          the Borrower or any of its Subsidiaries shall make an assignment
for the benefit of creditors, or admit in writing its inability to pay or
generally fail to pay its debts as they mature or become due, or shall petition
or apply for the appointment of a trustee or other custodian, liquidator or
receiver of the Borrower or any of its Subsidiaries or of any substantial part
of the assets of the Borrower or any of its Subsidiaries or shall commence any
case or other proceeding relating to the Borrower or any of its Subsidiaries
under any bankruptcy, reorganization, arrangement, insolvency, readjustment of
debt, dissolution or liquidation or similar law of any jurisdiction, now or
hereafter in effect, or shall take any action to authorize or in furtherance of
any of the foregoing, or if any such petition or application shall be filed or
any such case or other proceeding shall be commenced against the Borrower or any
of its Subsidiaries and the Borrower or any of its Subsidiaries shall indicate
its approval thereof, consent thereto or acquiescence therein or such petition
or application shall not have been dismissed within sixty (60) days following
the filing thereof;
 
(i)           a decree or order is entered appointing any such trustee,
custodian, liquidator or receiver or adjudicating the Borrower or any of its
Subsidiaries bankrupt or insolvent, or approving a petition in any such case or
other proceeding, or a decree or order for relief is entered in respect of the
Borrower or any Subsidiary of the Borrower in an involuntary case under federal
bankruptcy laws as now or hereafter constituted;
 
(j)           there shall remain in force, undischarged, unsatisfied and
unstayed, for more than sixty days, whether or not consecutive, any final
judgment against the Borrower or any of its Subsidiaries that, with other
outstanding final judgments, undischarged, against the Borrower or any of its
Subsidiaries exceeds in the aggregate $25,000,000;
 
(k)          if any of the Loan Documents shall be cancelled, terminated,
revoked or rescinded, in each case otherwise than in accordance with the terms
thereof or with the express prior written agreement, consent or approval of the
Lenders, or any action at law, suit or in equity or other legal proceeding to
cancel, revoke or rescind any of the Loan Documents shall be commenced by or on
behalf of the Borrower or any of its Subsidiaries party thereto or any of their
respective stockholders, or any court or any other governmental or regulatory
authority or agency of competent jurisdiction shall make a determination that,
or issue a judgment, order, decree or ruling to the effect that, any one or more
of the Loan Documents is illegal, invalid or unenforceable in accordance with
the terms thereof;

 
55

--------------------------------------------------------------------------------

 

(l)           the Borrower or any ERISA Affiliate incurs any liability to the
PBGC or a Guaranteed Pension Plan pursuant to Title IV of ERISA in an aggregate
amount exceeding $25,000,000, or the Borrower or any ERISA Affiliate is assessed
withdrawal liability pursuant to Title IV of ERISA by a Multiemployer Plan
requiring aggregate annual payments exceeding $25,000,000, or any of the
following occurs with respect to a Guaranteed Pension Plan: (i) an ERISA
Reportable Event, or a failure to make a required installment or other payment
(within the meaning of Section 302(f)(1) of ERISA), provided that the
Administrative Agent determines in its reasonable discretion that such event (A)
could be expected to result in liability of the Borrower or any of its
Subsidiaries to the PBGC or such Guaranteed Pension Plan in an aggregate amount
exceeding $25,000,000 and (B) could constitute grounds for the termination of
such Guaranteed Pension Plan by the PBGC, for the appointment by the appropriate
United States District Court of a trustee to administer such Guaranteed Pension
Plan or for the imposition of a lien in favor of such Guaranteed Pension Plan;
or (ii) the appointment by a United States District Court of a trustee to
administer such Guaranteed Pension Plan; or (iii) the institution by the PBGC of
proceedings to terminate such Guaranteed Pension Plan;
 
(m)         the Borrower or any of its Subsidiaries is obligated to repurchase
$25,000,000 or more of receivables of the type described in clause (g) of the
definition of “Indebtedness” hereof, whether sold under a purchase facility or
otherwise, or a termination event occurs in connection with any such sale or
with respect to any such facility; or
 
(n)          a Change of Control shall occur;
 
then, and in any such event, so long as the same may be continuing, the
Administrative Agent may, and upon the request of the Required Lenders shall, by
notice in writing to the Borrower declare all amounts owing with respect to this
Credit Agreement, the Notes and the other Loan Documents and all Reimbursement
Obligations to be, and they shall thereupon forthwith become, immediately due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby expressly waived by the Borrower; provided that in the
event of any Event of Default specified in Sections 13.1(h) or 13.1(i), all such
amounts shall become immediately due and payable automatically and without any
requirement of notice from the Administrative Agent or any Lender.
 
13.2       Termination of Commitments. If any one or more of the Events of
Default specified in Section 13.1(h) or Section 13.1(i) shall occur, any unused
portion of the credit hereunder shall forthwith terminate and each of the
Lenders shall be relieved of all further obligations to make Loans to the
Borrower and the Issuing Lender shall be relieved of all further obligations to
issue, extend, amend or renew Letters of Credit. If any other Event of Default
shall have occurred and be continuing, the Administrative Agent may and, upon
the request of the Required Lenders, shall, by notice to the Borrower, terminate
the unused portion of the credit hereunder, and upon such notice being given
such unused portion of the credit hereunder shall terminate immediately and each
of the Lenders shall be relieved of all further obligations to make Loans and
the Issuing Lender shall be relieved of all further obligations to issue,
extend, amend or renew Letters of Credit. No termination of the credit hereunder
shall relieve the Borrower or any of its Subsidiaries of any of the Obligations.
 
13.3       Remedies. In case any one or more of the Events of Default shall have
occurred and be continuing, and whether or not the Lenders shall have
accelerated the maturity of the Loans pursuant to Section 13.1, each Lender, if
owed any amount with respect to the Loans or the Reimbursement Obligations, may,
with the consent of the Administrative Agent and the Required Lenders but not
otherwise, proceed to protect and enforce its rights by suit in equity, action
at law or other appropriate proceeding, whether for the specific performance of
any covenant or agreement contained in this Credit Agreement and the other Loan
Documents or any instrument pursuant to which the Obligations to such Lender are
evidenced, including as permitted by applicable law the obtaining of the ex
parte appointment of a receiver, and, if such amount shall have become due, by
declaration or otherwise, proceed to enforce the payment thereof or any other
legal or equitable right of such Lender. No remedy herein conferred upon any
Lender or the Administrative Agent or the holder of any Note or purchaser of any
Letter of Credit Participation is intended to be exclusive of any other remedy
and each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute or any other provision of law.

 
56

--------------------------------------------------------------------------------

 

14.         THE AGENT.
 
14.1       Authorization.
 
(a)          The Administrative Agent is authorized to take such action on
behalf of each of the Lenders and to exercise all such powers as are hereunder
and under any of the other Loan Documents and any related documents delegated to
the Administrative Agent, together with such powers as are reasonably incident
thereto, provided that no duties or responsibilities not expressly assumed
herein or therein shall be implied to have been assumed by the Administrative
Agent.
 
(b)          The relationship between the Administrative Agent and each of the
Lenders is that of an independent contractor. The use of the term
“Administrative Agent” is for convenience only and is used to describe, as a
form of convention, the independent contractual relationship between the
Administrative Agent and each of the Lenders. Nothing contained in this Credit
Agreement nor the other Loan Documents shall be construed to create an agency,
trust or other fiduciary relationship between the Administrative Agent and any
of the Lenders.
 
(c)          As an independent contractor empowered by the Lenders to exercise
certain rights and perform certain duties and responsibilities hereunder and
under the other Loan Documents, the Administrative Agent is nevertheless a
“representative” of the Lenders, as that term is defined in Article 1 of the
Uniform Commercial Code, for purposes of actions for the benefit of the Lenders
and the Administrative Agent with respect to all cash collateral for Letters of
Credit described in Section 4.1.7 hereof and guaranties contemplated by the Loan
Documents.
 
14.2       Employees and Administrative Agents. The Administrative Agent may
exercise its powers and execute its duties by or through employees or agents and
shall be entitled to take, and to rely on, advice of counsel concerning all
matters pertaining to its rights and duties under this Credit Agreement and the
other Loan Documents. Prior to the existence of a Default or an Event of
Default, the Administrative Agent may utilize the services of such Persons as
the Administrative Agent in consultation with the Borrower may reasonably
determine, and all reasonable fees and expenses of any such Persons shall be
paid by the Borrower. Following the occurrence and during the continuation of a
Default or an Event of Default, the Administrative Agent may utilize the
services of such Persons as the Administrative Agent in its sole discretion may
reasonably determine, and all reasonable fees and expenses of any such Persons
shall be paid by the Borrower.
 
14.3       No Liability. Neither the Administrative Agent nor any of its
shareholders, directors, officers or employees nor any other Person assisting
them in their duties nor any agent or employee thereof, shall be liable for any
waiver, consent or approval given or any action taken, or omitted to be taken,
in good faith by it or them hereunder or under any of the other Loan Documents,
or in connection herewith or therewith, or be responsible for the consequences
of any oversight or error of judgment whatsoever, except that the Administrative
Agent or such other Person, as the case may be, may be liable for losses due to
its willful misconduct or gross negligence.

 
57

--------------------------------------------------------------------------------

 

14.4       No Representations.
 
14.4.1    General. The Administrative Agent shall not be responsible for the
execution or validity or enforceability of this Credit Agreement, the Notes, the
Letters of Credit, any of the other Loan Documents or any instrument at any time
constituting, or intended to constitute, cash collateral for Letters of Credit
described in Section 4.1.7 hereof, or for the value of any such cash collateral
for Letters of Credit or for the validity, enforceability or collectability of
any such amounts owing with respect to the Notes, or for any recitals or
statements, warranties or representations made herein or in any of the other
Loan Documents or in any certificate or instrument hereafter furnished to it by
or on behalf of the Borrower or any of its Subsidiaries, or be bound to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, covenants or agreements herein or in any instrument at any time
constituting, or intended to constitute, cash collateral for Letters of Credit
described in Section 4.1.7 hereof or to inspect any of the properties, books or
records of the Borrower or any of its Subsidiaries. The Administrative Agent
shall not be bound to ascertain whether any notice, consent, waiver or request
delivered to it by the Borrower or any holder of any of the Notes shall have
been duly authorized or is true, accurate and complete. The Administrative Agent
has not made nor does it now make any representations or warranties, express or
implied, nor does it assume any liability to the Lenders, with respect to the
credit worthiness or financial conditions of the Borrower or any of its
Subsidiaries. Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender, and based upon such
information and documents as it has deemed appropriate, made its own credit
analysis and decision to enter into this Credit Agreement.
 
14.4.2   Closing Documentation, etc. For purposes of determining compliance with
the conditions set forth in Section 11, each Lender that has executed this
Credit Agreement shall be deemed to have consented to, approved or accepted, or
to be satisfied with, each document and matter either sent, or made available,
by the Administrative Agent or the Arranger to such Lender for consent,
approval, acceptance or satisfaction, or required thereunder to be to be consent
to or approved by or acceptable or satisfactory to such Lender, unless an
officer of the Administrative Agent or the Arranger active upon the Borrower’s
account shall have received notice from such Lender prior to the Closing Date
specifying such Lender’s objection thereto and such objection shall not have
been withdrawn by notice to the Administrative Agent or the Arranger to such
effect on or prior to the Closing Date.
 
14.5       Payments.
 
14.5.1   Payments to Administrative Agent. A payment by the Borrower to the
Administrative Agent hereunder or any of the other Loan Documents for the
account of any Lender shall constitute a payment to such Lender. The
Administrative Agent agrees promptly to distribute to each Lender such Lender’s
pro rata share of payments received by the Administrative Agent for the account
of the Lenders except as otherwise expressly provided herein or in any of the
other Loan Documents.
 
14.5.2   Distribution by Administrative Agent. If in the opinion of the
Administrative Agent the distribution of any amount received by it in such
capacity hereunder, under the Notes or under any of the other Loan Documents
might involve it in liability, it may refrain from making distribution until its
right to make distribution shall have been adjudicated by a court of competent
jurisdiction. If a court of competent jurisdiction shall adjudge that any amount
received and distributed by the Administrative Agent is to be repaid, each
Person to whom any such distribution shall have been made shall either repay to
the Administrative Agent its proportionate share of the amount so adjudged to be
repaid or shall pay over the same in such manner and to such Persons as shall be
determined by such court.

 
58

--------------------------------------------------------------------------------

 

14.5.3   Delinquent Lenders.
 
(a)          Notwithstanding anything to the contrary contained in this Credit
Agreement or any of the other Loan Documents, any Lender that fails (i) to make
available to the Administrative Agent its pro rata share of any Loan or to
purchase any Letter of Credit Participation or (ii) to comply with the
provisions of Section 16.1 with respect to making dispositions and arrangements
with the other Lenders, where such Lender’s share of any payment received,
whether by setoff or otherwise, is in excess of its pro rata share of such
payments due and payable to all of the Lenders, in each case as, when and to the
full extent required by the provisions of this Credit Agreement, shall be deemed
delinquent (a “Delinquent Lender”) and shall be deemed a Delinquent Lender until
such time as such delinquency is satisfied. A Delinquent Lender shall be deemed
to have assigned any and all payments due to it from the Borrower, whether on
account of outstanding Loans, Unpaid Reimbursement Obligations, interest, fees
or otherwise, to the remaining nondelinquent Lenders for application to, and
reduction of, their respective pro rata shares of all outstanding Loans and
Unpaid Reimbursement Obligations. The Delinquent Lender hereby authorizes the
Administrative Agent to distribute such payments to the nondelinquent Lenders in
proportion to their respective pro rata shares of all outstanding Loans and
Unpaid Reimbursement Obligations. A Delinquent Lender shall be deemed to have
satisfied in full a delinquency when and if, as a result of application of the
assigned payments to all outstanding Loans and Unpaid Reimbursement Obligations
of the nondelinquent Lenders, the Lenders’ respective pro rata shares of all
outstanding Loans and Unpaid Reimbursement Obligations have returned to those in
effect immediately prior to such delinquency and without giving effect to the
nonpayment causing such delinquency.
 
(b)          If any Lender is a Delinquent Lender, then the Borrower may, at its
cost and expense (other than with respect to payment of the assignment fee
referred to in Section 14.5.3(b)(i) and payment of the breakage costs referred
to in the proviso to Section 14.5.3(b)(ii) below), upon notice to such
Delinquent Lender and the Administrative Agent, require such Delinquent Lender
to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 15.1), all of its
interests, rights and obligations under this Credit Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided, however,
that:
 
(i)           such Delinquent Lender shall pay to the Administrative Agent the
assignment fee specified in Section 15.3;
 
(ii)           such Delinquent Lender shall have received payment of an amount
equal to the outstanding principal of its Loans and Letter of Credit Advances,
accrued interest thereon, accrued fees and all other amounts payable to such
Delinquent Lender hereunder or under any of the other Loan Documents (including
any amounts payable under Section 5.10) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts); provided, however, that the Borrower shall not be
responsible for any breakage costs incurred by such Delinquent Lender as a
direct result of the Borrower’s decision to replace such Delinquent Lender
pursuant to this Section 14.5.3(b); and

 
59

--------------------------------------------------------------------------------

 

(iii)           such assignment does not conflict with any applicable laws,
statutes, regulations or guidelines, directives or requests of, or agreements
with, any Governmental Authority (whether or not having the force of law).
 
14.6       Holders of Notes. The Administrative Agent may deem and treat the
payee of any Note or the purchaser of any Letter of Credit Participation as the
absolute owner or purchaser thereof for all purposes hereof until it shall have
been furnished in writing with a different name by such payee or by a subsequent
holder, assignee or transferee.
 
14.7       Indemnity. The Lenders ratably agree hereby to indemnify and hold
harmless the Administrative Agent and its affiliates from and against any and
all claims, actions and suits (whether groundless or otherwise), losses,
damages, costs, expenses (including any expenses for which the Administrative
Agent or such affiliate has not been reimbursed by the Borrower as required by
Section 16.2), and liabilities of every nature and character arising out of or
related to this Credit Agreement, the Notes, or any of the other Loan Documents
or the transactions contemplated or evidenced hereby or thereby, or the
Administrative Agent’s actions taken hereunder or thereunder, except to the
extent that any of the same shall be directly caused by the Administrative
Agent’s willful misconduct or gross negligence.
 
14.8       Administrative Agent as Lender. In its individual capacity, Bank of
America shall have the same obligations and the same rights, powers and
privileges in respect to its Commitment and the Loans made by it, and as the
holder of any of the Notes and as the purchaser of any Letter of Credit
Participations, as it would have were it not also the Administrative Agent.
 
14.9       Resignation. The Administrative Agent may resign at any time by
giving sixty (60) days prior written notice thereof to the Lenders and the
Borrower. Upon any such resignation, the Required Lenders shall have the right
to appoint a successor Administrative Agent. Unless a Default or Event of
Default shall have occurred and be continuing, such successor Administrative
Agent shall be reasonably acceptable to the Borrower. If no successor
Administrative Agent shall have been so appointed by the Required Lenders and
shall have accepted such appointment within thirty (30) days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a financial institution having a rating of
not less than A or its equivalent by S&P. Upon the acceptance of any appointment
as Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. After any retiring Administrative Agent’s
resignation, the provisions of this Credit Agreement and the other Loan
Documents shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as Administrative Agent.
 
14.10     Notification of Defaults and Events of Default. Each Lender hereby
agrees that, upon learning of the existence of a Default or an Event of Default,
it shall promptly notify the Administrative Agent thereof. The Administrative
Agent hereby agrees that upon receipt of any notice under this Section 14.10 it
shall promptly notify the other Lenders of the existence of such Default or
Event of Default.

 
60

--------------------------------------------------------------------------------

 

15.         ASSIGNMENT AND PARTICIPATION.
 
15.1        Conditions to Assignment by Lenders. Except as provided herein, each
Lender may assign to one or more Eligible Assignees, all or a portion of its
interests, rights and obligations under this Credit Agreement (including all or
a portion of its Commitment Percentage and Commitment and the same portion of
the Loans at the time owing to it, the Notes held by it and its participating
interest in the risk relating to any Letters of Credit); provided that (a) each
of the Administrative Agent and, unless a Default or Event of Default shall have
occurred and be continuing, the Borrower shall have given its prior written
consent to such assignment, including, without limitation, an assignment to a
Lender Affiliate, which consent, in the case of the Borrower, will not be
unreasonably withheld; except that the consent of the Borrower or the
Administrative Agent shall not be required in connection with any assignment by
a Lender to an existing Lender, (b) each assignment shall be in an amount which,
if less than all of such assigning Lender’s rights and obligations under this
Credit Agreement, is a whole multiple of $5,000,000 or a lesser amount agreed to
by the Administrative Agent, the Borrower and such assigning Lender, except that
in the case of an assignment to a Lender, no minimum amount need be assigned and
(c) the parties to such assignment shall execute and deliver to the
Administrative Agent, for recording in the Register (as hereinafter defined), an
Assignment and Acceptance, substantially in the form of Exhibit D hereto (an
“Assignment and Acceptance”), together with any Notes subject to such
assignment. Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in each Assignment and Acceptance, which
effective date shall be at least five (5) Business Days after the execution
thereof, (y) the assignee thereunder shall be a party hereto and, to the extent
provided in such Assignment and Acceptance, have the rights and obligations of a
Lender hereunder, and (z) the assigning Lender shall, to the extent provided in
such assignment and upon payment to the Administrative Agent of the registration
fee referred to in Section 15.3, be released from its obligations under this
Credit Agreement.
 
15.2        Certain Representations and Warranties; Limitations; Covenants. By
executing and delivering an Assignment and Acceptance, the parties to the
assignment thereunder confirm to and agree with each other and the other parties
hereto that the representations and warranties and agreements set forth in
Section 3 of the Assignment and Acceptance are true and correct as of the date
such Assignment and Acceptance is executed.
 
15.3        Register. The Administrative Agent shall maintain a copy of each
Assignment and Acceptance delivered to it and a register or similar list (the
“Register”) for the recordation of the names and addresses of the Lenders and
the Commitment Percentage of, and principal amount of the Revolving Credit Loans
owing to and Letter of Credit Participations purchased by, the Lenders from time
to time. The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes of this Credit Agreement. The Register shall be available for
inspection by the Borrower and the Lenders at any reasonable time and from time
to time upon reasonable prior notice. Upon each such recordation, the assigning
Lender agrees to pay to the Administrative Agent a registration fee in the sum
of $3,500; provided, however, that the Administrative Agent may, in its sole
discretion, elect to waive such registration fee in the case of any assignment.
The assignee, if it is not a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire.
 
15.4        New Notes. Upon its receipt of an Assignment and Acceptance executed
by the parties to such assignment, together with each Note subject to such
assignment, the Administrative Agent shall record the information contained
therein in the Register. Promptly upon the request of the assignee or the
assignor thereunder, the Borrower, at its own expense, shall execute and deliver
to the Administrative Agent, in exchange for each surrendered Note, a new Note
to the order of such assignee in an amount equal to the amount assumed by such
assignee pursuant to such Assignment and Acceptance and, if the assigning Lender
has retained some portion of its obligations hereunder, a new Note to the order
of the assigning Lender in an amount equal to the amount retained by it
hereunder. Such new Notes shall provide that they are replacements for the
surrendered Note(s), shall be in an aggregate principal amount equal to the
aggregate principal amount of the surrendered Note(s), shall be dated the
effective date of such Assignment and Acceptance and shall otherwise be in
substantially the form of the assigned Notes. The surrendered Note(s) shall be
cancelled and returned to the Borrower.

 
61

--------------------------------------------------------------------------------

 

15.5        Participations. Each Lender may sell participations to one or more
Lenders or other entities in all or a portion of such Lender’s rights and
obligations under this Credit Agreement and the other Loan Documents; provided
that (a) each such participation shall be in an amount of not less than
$2,500,000, (b) any such sale or participation shall not affect the rights and
duties of the selling Lender hereunder to the Borrower and (c) the only rights
granted to the participant pursuant to such participation arrangements with
respect to waivers, amendments or modifications of the Loan Documents shall be
the rights to approve waivers, amendments or modifications that would reduce the
principal of or the interest rate on any Loans, extend the term or increase the
amount of the Commitment of such Lender as it relates to such participant,
reduce the amount of any Commitment Fee or Letter of Credit Fees to which such
participant is entitled or extend any regularly scheduled payment date for
principal or interest.
 
15.6        Assignee or Participant Affiliated with the Borrower. If any
assignee Lender is an Affiliate of the Borrower, then any such assignee Lender
shall have no right to vote as a Lender hereunder or under any of the other Loan
Documents for purposes of granting consents or waivers or for purposes of
agreeing to amendments or other modifications to any of the Loan Documents or
for purposes of making requests to the Administrative Agent pursuant to Section
13.1 or Section 13.2, and the determination of the Required Lenders shall for
all purposes of this Credit Agreement and the other Loan Documents be made
without regard to such assignee Lender’s interest in any of the Loans or
Reimbursement Obligations. If any Lender sells a participating interest in any
of the Loans or Reimbursement Obligations to a participant, and such participant
is the Borrower or an Affiliate of the Borrower, then such transferor Lender
shall promptly notify the Administrative Agent of the sale of such
participation. A transferor Lender shall have no right to vote as a Lender
hereunder or under any of the other Loan Documents for purposes of granting
consents or waivers or for purposes of agreeing to amendments or modifications
to any of the Loan Documents or for purposes of making requests to the
Administrative Agent pursuant to Section 13.1 or Section 13.2 to the extent that
such participation is beneficially owned by the Borrower or any Affiliate of the
Borrower, and the determination of the Required Lenders shall for all purposes
of this Credit Agreement and the other Loan Documents be made without regard to
the interest of such transferor Lender in the Loans or Reimbursement Obligations
to the extent of such participation.
 
15.7        Miscellaneous Assignment Provisions. Any assigning Lender shall
retain its rights to be indemnified pursuant to Section 16.3 with respect to any
claims or actions arising prior to the date of such assignment. If any assignee
Lender is not incorporated under the laws of the United States of America or any
state thereof, it shall, prior to the date on which any interest or fees are
payable hereunder or under any of the other Loan Documents for its account,
deliver to the Borrower and the Administrative Agent certification satisfactory
in form and substance to the Administrative Agent as to its exemption from
deduction or withholding of any United States federal income taxes. Anything
contained in this Section 15 to the contrary notwithstanding, any Lender may at
any time pledge or assign a security interest in all or any portion of its
interest and rights under this Credit Agreement (including all or any portion of
its Notes) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to any of the twelve Federal Reserve Banks
organized under Section 4 of the Federal Reserve Act, 12 U.S.C. Section 341. Any
foreclosure or similar action by any Person in respect of such pledge or
assignment shall be subject to the other provisions of this Section 15. No such
pledge or the enforcement thereof shall release the pledgor Lender from its
obligations hereunder or under any of the other Loan Documents, provide any
voting rights hereunder to the pledgee thereof, or affect any rights or
obligations of the Borrower or Administrative Agent hereunder.
 
15.8        Assignment by Borrower. The Borrower shall not assign or transfer
any of its rights or obligations under any of the Loan Documents without the
prior written consent of each of the Lenders.

 
62

--------------------------------------------------------------------------------

 

15.9        Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Acceptance
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
16.         PROVISIONS OF GENERAL APPLICATION.
 
16.1       Setoff. Regardless of the adequacy of any cash collateral for Letters
of Credit described in Sections 4.2(b) and (c) hereof, following the occurrence
and during the continuation of an Event of Default, any deposits or other sums
credited by or due from any of the Lenders to the Borrower in the possession of
such Lender may be applied to or set off against the payment of Obligations of
the Borrower to such Lender. Each of the Lenders agree with each other Lender
that (a) if an amount to be set off is to be applied to Indebtedness of the
Borrower to such Lender, other than Indebtedness evidenced by the Notes held by
such Lender or constituting Reimbursement Obligations owed to such Lender, such
amount shall be applied ratably to such other Indebtedness and to the
Indebtedness evidenced by all such Notes held by such Lender or constituting
Reimbursement Obligations owed to such Lender, and (b) if such Lender shall
receive from the Borrower, whether by voluntary payment, exercise of the right
of setoff, counterclaim, cross action, enforcement of the claim evidenced by the
Notes held by, or constituting Reimbursement Obligations owed to, such Lender by
proceedings against the Borrower at law or in equity or by proof thereof in
bankruptcy, reorganization, liquidation, receivership or similar proceedings, or
otherwise, and shall retain and apply to the payment of the Note or Notes held
by, or Reimbursement Obligations owed to, such Lender any amount in excess of
its ratable portion of the payments received by all of the Lenders with respect
to the Notes held by, and Reimbursement Obligations owed to, all of the Lenders,
such Lender will make such disposition and arrangements with the other Lenders
with respect to such excess, either by way of distribution, pro tanto assignment
of claims, subrogation or otherwise as shall result in each Lender receiving in
respect of the Notes held by it or Reimbursement Obligations owed it, its
proportionate payment as contemplated by this Credit Agreement; provided that if
all or any part of such excess payment is thereafter recovered from such Lender,
such disposition and arrangements shall be rescinded and the amount restored to
the extent of such recovery, but without interest.
 
16.2       Expenses. The Borrower agrees to pay (a) any taxes (including any
interest and penalties in respect thereto) payable by the Administrative Agent,
any Issuing Lender, the Swing Line Lender or any of the Lenders (other than
taxes based upon or measured by the income or profits of the Administrative
Agent, any Issuing Lender, the Swing Line Lender or any Lender) on or with
respect to the transactions contemplated by this Credit Agreement (the Borrower
hereby agreeing to indemnify the Administrative Agent, each Issuing Lender, the
Swing Line Lender and each Lender with respect thereto), (b) the reasonable
fees, expenses and disbursements of the Administrative Agent’s Special Counsel
or any local counsel to the Administrative Agent incurred in connection with the
preparation, syndication or administration of the Loan Documents and other
instruments mentioned herein, each closing hereunder, any amendments,
modifications, approvals, consents or waivers hereto or hereunder, or the
cancellation of any Loan Document upon payment in full in cash of all of the
Obligations or pursuant to any terms of such Loan Document for providing for
such cancellation, (c) the reasonable fees, expenses and disbursements of the
Administrative Agent or any of its Affiliates incurred by the Administrative
Agent or such Affiliate in connection with the preparation, syndication,
administration or interpretation of the Loan Documents and other instruments
mentioned herein and subject to the limitations contained in the Fee Letter, (d)
all reasonable out-of-pocket expenses (including without limitation reasonable
attorneys’ fees and costs, which attorneys may be employees of any Lender, any
Issuing Lender, the Swing Line Lender or the Administrative Agent, and
reasonable consulting, accounting, appraisal, investment bankruptcy and similar
professional fees and charges) incurred by any Lender, any Issuing Lender, the
Swing Line Lender or the Administrative Agent in connection with (i) the
enforcement of or preservation of rights under any of the Loan Documents against
the Borrower or any of its Subsidiaries or the administration thereof after the
occurrence of a Default or Event of Default and (ii) any litigation, proceeding
or dispute whether arising hereunder or otherwise, in any way related to any
Lender’s, any Issuing Lender’s, the Swing Line Lender’s or the Administrative
Agent’s relationship with the Borrower or any of its Subsidiaries, except, in
each case, to the extent resulting solely from the bad faith, willful misconduct
or gross negligence of such party. The covenants contained in this Section 16.2
shall survive payment or satisfaction in full of all Obligations.

 
63

--------------------------------------------------------------------------------

 
 
16.3       Indemnification.
 
(a)           The Borrower agrees to indemnify and hold harmless the
Administrative Agent, the Arranger, their affiliates, the Issuing Lender(s), the
Swing Line Lender and the Lenders from and against any and all claims, actions
and suits whether groundless or otherwise, and from and against any and all
liabilities, losses, damages and expenses of every nature and character arising
out of this Credit Agreement or any of the other Loan Documents or the
transactions contemplated hereby including, without limitation, (a) any actual
or proposed use by the Borrower or any of its Subsidiaries of the proceeds of
any of the Loans or Letters of Credit, (b) the Borrower or any of its
Subsidiaries entering into or performing this Credit Agreement or any of the
other Loan Documents or (c) with respect to the Borrower and its Subsidiaries
and their respective properties and assets, the violation of any Environmental
Law or laws related to Hazardous Substances or any action, suit, proceeding or
investigation in relation thereto, in each case including, without limitation,
the reasonable fees and disbursements of counsel incurred in connection with any
such investigation, litigation or other proceeding, except to the extent
resulting from the bad faith, willful misconduct or gross negligence of such
indemnified party. In litigation, or the preparation therefor, the Lenders, the
Issuing Lender(s), the Swing Line Lender and the Administrative Agent and its
affiliates shall be entitled to select their own counsel and, in addition to the
foregoing indemnity, the Borrower agrees to pay promptly the reasonable fees and
expenses of such counsel. If, and to the extent that the obligations of the
Borrower under this Section 16.3 are unenforceable for any reason, the Borrower
hereby agrees to make the maximum contribution to the payment in satisfaction of
such obligations which is permissible under applicable law. The covenants
contained in this Section 16.3 shall survive payment or satisfaction in full of
all other Obligations.
 
(b)          To the extent that the Borrower for any reason fails to
indefeasibly pay any amount required under Sections 16.2 or 16.3 to be paid by
it to the Administrative Agent (or any sub-agent thereof), the Issuing Lender or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent), the Issuing Lender or such
Related Party, as the case may be, such Lender’s Commitment Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or the Issuing Lender in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent) or Issuing Lender in connection with such capacity. The
obligations of the Lenders under this section are subject to the provisions of
Section 2.8.

 
64

--------------------------------------------------------------------------------

 

16.4       Treatment of Certain Confidential Information.
 
16.4.1     Confidentiality. Each of the Administrative Agent, the Lenders and
the Issuing Lender agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, advisors and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Credit Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Credit Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.1(b) or (ii)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to the Administrative Agent, any Lender, the Issuing Lender or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.
 
For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Lender on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information shall be presumed to be
confidential unless (A) clearly identified at the time of delivery as public or
(B) deemed to be public pursuant to the conditions set forth in the first
paragraph of this Section 16.4.1 above. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
 
Each of the Administrative Agent, the Lenders and the Issuing Lender
acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable law, including United States Federal and state
securities laws.

 
65

--------------------------------------------------------------------------------

 

16.4.2   Prior Notification. Unless specifically prohibited by applicable law or
court order, each of the Lenders, the Issuing Lender(s), the Swing Line Lender,
the Financial Affiliate(s) and the Administrative Agent shall notify the
Borrower of any request for disclosure of any such non-public information by any
governmental agency or representative thereof (other than any such request in
connection with an examination of the financial condition of such Lender by such
governmental agency) or pursuant to legal process; provided, however, that in
the event such disclosure is required pursuant to such order of a court or the
order, request or demand of any administrative or regulatory agency or
authority, such Lender, such Issuing Lender, the Swing Line Lender, such
Financial Affiliate and the Administrative Agent will provide the Borrower with
notice prior to its disclosure of the same in order to allow (to the extent
practicable) sufficient time for the Borrower to respond to or defend such
order, request or demand.
 
16.4.3   Other. In no event shall any Lender, any Issuing Lender, the Swing Line
Lender or the Administrative Agent be obligated or required to return any
materials furnished to it or any Financial Affiliate by the Borrower or any of
its Subsidiaries. The obligations of each Lender under this Section 16 shall
supersede and replace the obligations of such Lender under any confidentiality
letter in respect of this financing signed and delivered by such Lender to the
Borrower prior to the date hereof and shall be binding upon any assignee of, or
purchaser of any participation in, any interest in any of the Loans or
Reimbursement Obligations from any Lender.
 
16.5       Survival of Covenants, Etc. All covenants, agreements,
representations and warranties made herein, in the Notes, in any of the other
Loan Documents or in any documents or other papers delivered by or on behalf of
the Borrower or any of its Subsidiaries pursuant hereto shall be deemed to have
been relied upon by the Lenders, the Issuing Lender(s), the Swing Line Lender
and the Administrative Agent, notwithstanding any investigation heretofore or
hereafter made by any of them, and shall survive the making by the Lenders of
any of the Loans and the issuance, extension, amendment or renewal of any
Letters of Credit, as herein contemplated, and shall continue in full force and
effect so long as any Letter of Credit or any amount due under this Credit
Agreement or the Notes or any of the other Loan Documents remains outstanding or
any Lender has any obligation to make any Loans or the Issuing Lender has any
obligation to issue, extend, amend or renew any Letter of Credit, and for such
further time as may be otherwise expressly specified in this Credit Agreement.
 
16.6       Notices. (a) Notices Generally. Except as otherwise expressly
provided in this Credit Agreement, all notices and other communications made or
required to be given pursuant to this Credit Agreement or the Notes or any
Letter of Credit Applications shall be in writing and shall be delivered in
hand, mailed by United States registered or certified first class mail, postage
prepaid, sent by overnight courier, or sent by telegraph, telecopy, facsimile or
telex and confirmed by delivery via courier or postal service, addressed as
follows:
 
If to the Borrower, at 516 West 34th Street, New York, New York 10001,
Attention: Nancy Walsh, Treasurer, with a copy to the General Counsel of the
Borrower, or at such other address for notice as the Borrower shall last have
furnished in writing to the Person giving the notice;
 
If to (i) the Administrative Agent for payments or any credit extension request,
at 2001 Clayton RD, Concord, CA 94520, (925) 675-8144 phone, (888) 969-9145,
Attn: Marti J. Egner or (ii) the Administrative Agent for all other notices, at
335 Madison Avenue, Mail Code: NY1-503-04-03, New York, NY 10017, (212)
503-8328, (212) 901-7842, Attn: Steven Gazzillo or, in each case, such other
address for notice as the Administrative Agent shall last have furnished in
writing to the Person giving the notice; and

 
66

--------------------------------------------------------------------------------

 

If to any Lender, at such Lender's address set forth on Schedule 1 hereto, or
such other address for notice as such Lender shall have last furnished in
writing to the Person giving the notice.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
 
(b)          Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or the Issuing Lender
pursuant to Section 4 if such Lender or the Issuing Lender, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Section by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c)          The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the Issuing
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender, the
Issuing Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 
67

--------------------------------------------------------------------------------

 

(d)          Change of Address, Etc. Each of the Borrower, the Administrative
Agent, the Issuing Lender and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, the Issuing Lender and the
Swing Line Lender. In addition, each Lender agrees to notify the Administrative
Agent from time to time to ensure that the Administrative Agent has on record
(i) an effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.
 
(e)          Reliance by Administrative Agent, Issuing Lender and Lenders. The
Administrative Agent, the Issuing Lender and the Lenders shall be entitled to
rely and act upon any notices purportedly given by or on behalf of the Borrower
made in a manner specified herein. The Borrower shall indemnify the
Administrative Agent, the Issuing Lender, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower, except to the extent that such losses, costs, expenses and liabilities
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Person. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.
 
16.7       Governing Law. THIS CREDIT AGREEMENT AND, EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED THEREIN, EACH OF THE OTHER LOAN DOCUMENTS ARE CONTRACTS
UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL FOR ALL PURPOSES BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF SAID STATE OF NEW YORK (EXCLUDING
THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW OTHER THAN GENERAL OBLIGATIONS
LAW §5-1401 AND §5-1402). THE BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT
OF THIS CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN
THE COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT SITTING THEREIN AND
CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURT AND SERVICE OF PROCESS
IN ANY SUCH SUIT BEING MADE UPON THE BORROWER BY MAIL AT THE ADDRESS SPECIFIED
IN SECTION 16.6. THE BORROWER HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT
IS BROUGHT IN AN INCONVENIENT COURT.

 
68

--------------------------------------------------------------------------------

 

16.8       Headings. The captions in this Credit Agreement are for convenience
of reference only and shall not define or limit the provisions hereof.
 
16.9       Counterparts. This Credit Agreement and any amendment hereof may be
executed in several counterparts and by each party on a separate counterpart,
each of which when executed and delivered shall be an original, and all of which
together shall constitute one instrument. In proving this Credit Agreement it
shall not be necessary to produce or account for more than one such counterpart
signed by the party against whom enforcement is sought. Delivery by facsimile by
any of the parties hereto of an executed counterpart hereof or of any amendment
or waiver hereto shall be as effective as an original executed counterpart
hereof or of such amendment or waiver and shall be considered a representation
that an original executed counterpart hereof or such amendment or waiver, as the
case may be, will be delivered.
 
16.10    Entire Agreement, Etc. The Loan Documents and any other documents
executed in connection herewith or therewith express the entire understanding of
the parties with respect to the transactions contemplated hereby. Neither this
Credit Agreement nor any term hereof may be changed, waived, discharged or
terminated, except as provided in Section 16.12.
 
16.11    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Except as prohibited by law, each party hereto hereby waives any right it may
have to claim or recover in any litigation referred to in the preceding sentence
any special, exemplary, punitive or consequential damages or any damages other
than, or in addition to, actual damages. The Borrower acknowledges and agrees
that the Administrative Agent, the Issuing Lender(s), the Swing Line Lender and
the Lenders have been induced to enter into this Credit Agreement and the other
Loan Documents to which it is a party by, among other things, the waivers and
certifications contained herein and that no representative, agent or attorney of
any such party has represented to the Borrower that such party would not, in the
event of litigation, seek to enforce the foregoing waivers.
 
16.12    Consents, Amendments, Waivers, Etc. Any consent or approval required or
permitted by this Credit Agreement to be given by the Lenders may be given, and
any term of this Credit Agreement, the other Loan Documents or any other
instrument related hereto or mentioned herein may be amended, and the
performance or observance by the Borrower or any of its Subsidiaries of any
terms of this Credit Agreement, the other Loan Documents or such other
instrument or the continuance of any Default or Event of Default may be waived
(either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Borrower and the
written consent of the Required Lenders. Notwithstanding the foregoing, no
amendment, modification or waiver shall:

 
69

--------------------------------------------------------------------------------

 

(a)          without the written consent of the Borrower and each Lender
directly affected thereby:
 
(i)            reduce or forgive the principal amount of any Loans or
Reimbursement Obligations, or reduce the rate of interest on the Notes or the
amount of the Commitment Fee or Letter of Credit Fees, including, for purposes
of calculation of the Applicable Margin, as a result of a change in the
definition of Fixed Charge Ratio or any of the components thereof or the method
of calculation thereto (it being understood that any change to the definition of
Fixed Charge Ratio or any of the components thereof or the method of calculation
thereto for purposes of calculating the covenant in Section 10 hereof shall only
require the written consent of the Borrower and the Required Lenders), but
excluding interest accruing pursuant to Section 5.11.2 following the effective
date of any waiver by the Required Lenders of the Default or Event of Default
relating thereto;
 
(ii)           increase the amount of such Lender's Commitment or extend the
expiration date of such Lender's Commitment; and
 
(iii)           postpone or extend the Revolving Credit Loan Maturity Date
(subject to Section 2.1(c)) or any other regularly scheduled dates for payments
of principal of, or interest on, the Loans or Reimbursement Obligations or any
Fees or other amounts payable to such Lender (it being understood that (A) a
waiver of the application of the default rate of interest pursuant to Section
5.11.2, (B) any vote to rescind any acceleration made pursuant to Section 13.1
of amounts owing with respect to the Loans and other Obligations and (C) any
modifications of the provisions relating to amounts, timing or application of
prepayments of Loans and other Obligations shall require only the approval of
the Required Lenders);
 
(b)          without the written consent of all of the Lenders, amend or waive
this Section 16.12 or the definition of Required Lenders;
 
(c)          without the written consent of the Administrative Agent, amend or
waive Section 14, the amount or time of payment of the Administrative Agent's
Fee payable for the Administrative Agent's account or any other provision
applicable to the Administrative Agent; and
 
(d)          without the written consent of the Swing Line Lender, amend or
waive Section 2.6.2, the amount or time of payment of the Swing Line Loans or
any other provision applicable to the Swing Line Lender; and
 
(e)          without the written consent of the Issuing Lender, amend or waive
any Letter of Credit Fees payable for the Issuing Lender's account or any other
provision applicable to the Issuing Lender.
 
No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon. No course of dealing or delay or omission
on the part of the Administrative Agent, any Issuing Lender, the Swing Line
Lender or any Lender in exercising any right shall operate as a waiver thereof
or otherwise be prejudicial thereto. No notice to or demand upon the Borrower
shall entitle the Borrower to other or further notice or demand in similar or
other circumstances.

 
70

--------------------------------------------------------------------------------

 

16.13    Severability. The provisions of this Credit Agreement are severable and
if any one clause or provision hereof shall be held invalid or unenforceable in
whole or in part in any jurisdiction, then such invalidity or unenforceability
shall affect only such clause or provision, or part thereof, in such
jurisdiction, and shall not in any manner affect such clause or provision in any
other jurisdiction, or any other clause or provision of this Credit Agreement in
any jurisdiction.
 
16.14    USA Patriot Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.
 
16.15    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Credit Agreement provided by the Administrative Agent, the Arranger and the
Lenders are arm’s-length commercial transactions between the Borrower and its
respective Affiliates, on the one hand, and the Administrative Agent, the
Arranger and the Lenders, on the other hand, (B) the Borrower has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent, the Arranger
and each Lender each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its respective Affiliates, or any other Person and (B) neither the
Administrative Agent, the Arranger nor any Lender has any obligation to the
Borrower or any of its respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Arranger and
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its respective Affiliates, and neither the Administrative Agent, the Arranger
nor any Lender has any obligation to disclose any of such interests to the
Borrower or any of its respective Affiliates. To the fullest extent permitted by
law, the Borrower hereby waives and releases any claims that it may have against
the Administrative Agent, the Arranger and the Lenders with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 
71

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have duly executed this Credit Agreement as
of the date first set forth above.
 
COACH, INC.
 
By: 
   
Name: Nancy Walsh
 
Title: Vice President and Treasurer

 
Signature Page to Revolving Credit Agreement

 
72

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., individually and as
Administrative Agent
 
By:
 
 
Name:
 
Title:

 
Signature Page to Revolving Credit Agreement

 
73

--------------------------------------------------------------------------------

 

HSBC BANK USA, NATIONAL ASSOCIATION
 
By: 
 
 
Name:
 
Title:

 
Signature Page to Revolving Credit Agreement

 
74

--------------------------------------------------------------------------------

 

THE NORTHERN TRUST COMPANY
 
By: 
   
Name:
 
Title:

 
Signature Page to Revolving Credit Agreement

 
75

--------------------------------------------------------------------------------

 

US BANK, NATIONAL ASSOCIATION
 
By: 
 
 
Name:
 
Title:

 
Signature Page to Revolving Credit Agreement

 
76

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.
 
By: 
 
 
Name:
 
Title:

 
Signature Page to Revolving Credit Agreement

 
77

--------------------------------------------------------------------------------

 

NATIONAL CITY BANK
 
By: 
   
Name:
 
Title:


 
78

--------------------------------------------------------------------------------

 

EXHIBIT A

 
FORM OF REVOLVING CREDIT NOTE
 
$[_____]
__________ __, ____

 
FOR VALUE RECEIVED, the undersigned COACH, INC., a Maryland corporation (the
"Borrower"), hereby promises to pay to the order of [INSERT LENDER], a [INSERT
ENTITY] (the "Lender"), at the Administrative Agent's Office (as defined in the
Credit Agreement referred to below):
 
(a)           prior to or on the Revolving Credit Loan Maturity Date the
principal amount of [INSERT AMOUNT] DOLLARS ($______) or, if less, the aggregate
unpaid principal amount of Revolving Credit Loans advanced by the Lender to the
Borrower pursuant to the Revolving Credit Agreement dated as of July 26, 2007
(as amended, restated, supplemented or otherwise modified and in effect from
time to time, the "Credit Agreement"), by and among the Borrower, Bank of
America, N.A., a national banking association (“Bank of America”), the other
lending institutions listed on Schedule 1 thereto and Bank of America, as
administrative agent (the “Administrative Agent”) for itself and such other
lending institutions, and in the principal amounts outstanding hereunder from
time to time at the times provided in the Credit Agreement; and
 
(b)           interest on the principal balance hereof from time to time
outstanding from the Closing Date under the Credit Agreement through and
including the maturity date hereof at the times and at the rate provided in the
Credit Agreement.
 
This Note evidences borrowings under and has been issued by the Borrower in
accordance with the terms of the Credit Agreement. The Lender and any holder
hereof is entitled to the benefits of the Credit Agreement and the other Loan
Documents, and may enforce the agreements of the Borrower contained therein, and
any holder hereof may exercise the respective remedies provided for thereby or
otherwise available in respect thereof, all in accordance with the respective
terms thereof. All capitalized terms used in this Note and not otherwise defined
herein shall have the same meanings herein as in the Credit Agreement.
 
The Borrower irrevocably authorizes the Lender to make or cause to be made, at
or about the time of the Drawdown Date of any Revolving Credit Loan or at the
time of receipt of any payment of principal of this Note, an appropriate
notation on the grid attached to this Note, or the continuation of such grid, or
any other similar record, including computer records, reflecting the making of
such Revolving Credit Loan or (as the case may be) the receipt of such payment.
The outstanding amount of the Revolving Credit Loans set forth on the grid
attached to this Note, or the continuation of such grid, or any other similar
record, including computer records, maintained by the Lender with respect to any
Revolving Credit Loans shall be prima facie evidence (absent manifest error) of
the principal amount thereof owing and unpaid to the Lender, but the failure to
record, or any error in so recording, any such amount on any such grid,
continuation or other record shall not limit or otherwise affect the obligation
of the Borrower hereunder or under the Credit Agreement to make payments of
principal of and interest on this Note when due.
 
 
 

--------------------------------------------------------------------------------

 

The Borrower has the right in certain circumstances and the obligation under
certain other circumstances to prepay the whole or part of the principal of this
Note on the terms and conditions specified in the Credit Agreement.
 
If any one or more of the Events of Default shall occur, the entire unpaid
principal amount of this Note and all of the unpaid interest accrued thereon may
become or be declared due and payable in the manner and with the effect provided
in the Credit Agreement.
 
No delay or omission on the part of the Lender or any holder hereof in
exercising any right hereunder shall operate as a waiver of such right or of any
other rights of the Lender or such holder, nor shall any delay, omission or
waiver on any one occasion be deemed a bar or waiver of the same or any other
right on any further occasion.
 
The Borrower and every endorser and guarantor of this Note or the obligation
represented hereby waives presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance,
default or enforcement of this Note, and assents to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of cash collateral for Letters of Credit
described in Section 4.1.7 of the Credit Agreement and to the addition or
release of any other party or person primarily or secondarily liable.
 
THIS NOTE AND THE OBLIGATIONS OF THE BORROWER HEREUNDER SHALL FOR ALL PURPOSES
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK
(EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW OTHER THAN GENERAL
OBLIGATIONS LAW §5-1401 AND §5-1402). THE BORROWER AGREES THAT ANY SUIT FOR THE
ENFORCEMENT OF THIS NOTE MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
OR ANY FEDERAL COURT SITTING THEREIN AND THE CONSENT TO THE NONEXCLUSIVE
JURISDICTION OF SUCH COURT AND THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING
MADE UPON THE BORROWER BY MAIL AT THE ADDRESS SPECIFIED IN SECTION 16.6 OF THE
CREDIT AGREEMENT. THE BORROWER HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT
IS BROUGHT IN AN INCONVENIENT COURT.
 
This Note shall be deemed to take effect under the laws of the State of New
York.

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has caused this Revolving Credit Note to be
signed in its corporate name by its duly authorized officer as of the day and
year first above written.

 
COACH, INC.
 
By:
   
Name:
 
Title:

 
 
 

--------------------------------------------------------------------------------

 
 

       
Amount of
 
Balance of
       
Amount
 
Principal Paid
 
Principal
 
Notation
Date
 
of Loan
 
or Prepaid
 
Unpaid
 
Made By:
                                                                               
                                                                               
                                                                               
                                                                               
                       
  
 
  
 
  
 
  
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
FORM OF
 
LOAN REQUEST
 
COACH, INC.
516 West 34th Street
New York, NY 10001

 
Dated: as of _______ ___, _____
Bank of America, N.A,, as Administrative Agent
2001 Clayton RD
Concord, CA 94520
 
Attention: Marti J. Egner

 
 
Re:
Revolving Credit Loan Request Under

 
 
Revolving Credit Agreement, dated as of July 26, 2007

 
Ladies and Gentlemen:
 
Reference is hereby made to that certain Revolving Credit Agreement, dated as of
July 26, 2007 (as amended, restated, supplemented or otherwise modified and in
effect from time to time, the "Credit Agreement"), by and among COACH, INC. (the
“Borrower”), BANK OF AMERICA, N.A., and the other lending institutions listed on
Schedule 1 thereto (collectively, the "Lenders"), and BANK OF AMERICA, N.A., as
administrative agent, for the Lenders (in such capacity, the “Administrative
Agent”). Capitalized terms which are used herein and not otherwise defined shall
have the same meanings assigned to such terms in the Credit Agreement.

 
Pursuant to Section 2.6.1 of the Credit Agreement, we hereby request a Revolving
Credit Loan as follows:
 
Principal Amount
  $    
Proposed Drawdown Date
       
Loan Type
       
Interest Period (if a Eurodollar Rate Loan)
       


 
 

--------------------------------------------------------------------------------

 

We understand that this request is irrevocable and binding on us and obligates
us to accept the requested Revolving Credit Loan on such date.
 
We hereby certify (a) that we will use the proceeds of the requested Revolving
Credit Loan in accordance with the provisions of the Credit Agreement, (b) that
each of the representations and warranties contained in the Credit Agreement or
any of the other Loan Documents delivered pursuant to or in connection with the
Credit Agreement was true as of the date as of which they were made and each of
the representations and warranties contained in the Credit Agreement are true at
and as of the date hereof, with the same effect as if made at and as of the date
hereof except, in each case, (i) to the extent of changes resulting from
transactions contemplated or permitted by the Credit Agreement and the other
Loan Documents, (ii) to the extent of changes that singly or in the aggregate
have not or are not reasonably expected to have a Material Adverse Effect, and
(iii) to the extent that such representations and warranties relate expressly to
an earlier date, and (c) that no Default or Event of Default has occurred and is
continuing.
 

 
Very truly yours,
     
COACH, INC.
     
By: 
 
 
Name:
 
Title:

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
FORM OF
COMPLIANCE CERTIFICATE

 
_______, 200_
 
Bank of America, N.A., as Administrative Agent
335 Madison Avenue
Mail Code: NY1-503-04-03
New York, NY 10017
Attention: Steven Gazzillo

 
Ladies and Gentlemen:

 
Reference is hereby made to that certain Revolving Credit Agreement, dated as of
July 26, 2007 (as amended, restated, supplemented or otherwise modified and in
effect from time to time, the "Credit Agreement"), by and among COACH, INC. (the
“Borrower”), BANK OF AMERICA, N.A., and the other lending institutions listed on
Schedule 1 thereto (collectively, the "Lenders"), and BANK OF AMERICA, N.A., as
administrative agent, for the Lenders (in such capacity, the “Administrative
Agent”). Capitalized terms which are used herein and not otherwise defined shall
have the same meanings assigned to such terms in the Credit Agreement.
 
Pursuant to Section 8.3 (c) of the Credit Agreement, the undersigned [Chief
Financial Officer/ Treasurer] of the Borrower hereby certifies to you as
follows: (a) the information furnished in the calculations attached hereto was
true and correct as of the last day of the fiscal quarter ended ______________,
200__; (b) as of the date of this certificate, there exists no Default or Event
of Default or condition which would, with either or both the giving of notice or
the lapse of time, result in a Default or an Event of Default; and (c) the
financial statements delivered herewith were prepared in accordance with
generally accepted accounting principles.
 
IN WITNESS WHEREOF, the undersigned officer has duly executed this Compliance
Certificate as of the date first written above.

 

 
COACH, INC.
     
By: 
  
 
Name:
 
Title:

 
 
 

--------------------------------------------------------------------------------

 

COMPLIANCE CERTIFICATE

 
COACH, INC.

 
As of _____________________

 
1.
Section 10.1 – Fixed Charge Ratio
             
(a)
Consolidated EBITDAR for the Reference Period ending as of such date equals:
               
(i)
Consolidated EBIT equal to:
                 
(A)
Consolidated Net Income
$__________
     
(B)
plus consolidated income taxes
$__________
     
(C)
plus Consolidated Total Interest Expense
$__________
     
(D)
Consolidated EBIT (sum of (A), (B) and (C))
$__________
               
(ii)
Consolidated EBITDA equal to:
                   
(A)
Consolidated EBIT (from line 1(a)(i)(D))
$__________
     
(B)
plus consolidated depreciation
$__________
     
(C)
plus consolidated amortization
$__________
     
(D)
Consolidated EBITDA (sum of (A), (B) and (C))
$__________
               
(iii)
Consolidated EBITDAR equal to:
                   
(A)
Consolidated EBITDA (from line 1(a)(ii)(D))
$__________
     
(B)
plus Rental Expense
$__________
     
(C)
Consolidated EBITDAR (sum of (A) and (B))
$__________
             
(b)
Capital Expenditures
$__________
             
(c)
Consolidated EBITDAR minus Capital Expenditures equals
     
((a)(iii)(C) minus (b))
$__________
             
(d)
Consolidated Total Interest Expense plus Rental Expense
     
(sum of line 1(a)(i)(C) and line 1(a)(iii)(B)) $___________
$___________
             
(e)
ratio of line 1(c) to line 1(d) equals                _____:______
           
(f)
ratio set forth on line (e) not to be less than:  2.50:1.00
                     
Compliance                                 ______ yes/no
 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
FORM OF
 
ASSIGNMENT AND ACCEPTANCE

 
This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Acceptance as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (a) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any letters of credit,
guarantees, and swingline loans included in such facilities) and (b) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (a) above (the rights and obligations sold and assigned pursuant to
clauses (a) and (b) above being referred to herein collectively as, the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Acceptance,
without representation or warranty by the Assignor.
 
1.
Assignor:
 
         
2.
Assignee:
 
             
[and is an Affiliate/Approved Fund of [identify Lender]1]

 

--------------------------------------------------------------------------------

 
1 Select as applicable.

 
 

--------------------------------------------------------------------------------

 
 
3.
Borrower:
Coach, Inc.
     
4.
Administrative Agent:
Bank of America, N.A.,
         
as the Administrative Agent for the Lenders under the Credit Agreement and the
other Loan Documents
     
5.
Credit Agreement:
The Revolving Credit Agreement dated as of July 26, 2007, among Coach, Inc., the
Lenders parties thereto, and Bank of America, N.A., as Administrative Agent
     
6.
Assigned Interest:
 

 
Aggregate Amount of
Commitment for all Lenders
 
Amount of Commitment
Assigned
 
Percentage Assigned of Commitment
$
 
$
 
%
$
 
$
 
%
$
  
$
  
%

 
[7.
Trade Date:
______________]2

 
Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
 
The terms set forth in this Assignment and Acceptance are hereby agreed to:
 

 
ASSIGNOR
 
[NAME OF ASSIGNOR]
     
By: 
  
   
Title:
     
ASSIGNEE




--------------------------------------------------------------------------------

2 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 
 

--------------------------------------------------------------------------------

 
 

 
[NAME OF ASSIGNEE]
     
By: 
  
   
Title:



Consented to and Accepted:
 
BANK OF AMERICA, N.A., as
Administrative Agent
 
By: 
 
 
Title:

 
[Consented to:]3
 
COACH, INC.
 
By:  
 
 
Title:




--------------------------------------------------------------------------------

 
3 Not required if an Event of Default has occurred and is continuing.

 
 

--------------------------------------------------------------------------------

 

ANNEX 1
 
The Revolving Credit Agreement dated as of July 26, 2007 among Coach, Inc., the
Lenders
parties thereto, and Bank of America, N.A., as Administrative Agent
 
STANDARD TERMS AND CONDITIONS FOR
 
ASSIGNMENT AND ACCEPTANCE
 
1.           Representations and Warranties.
 
1.1         Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Acceptance and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.
 
1.2.         Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
and(iv) it has received a copy of the Credit Agreement, together with copies of
the most recent financial statements delivered pursuant to §§7.4 and 8.3
thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender,; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 
 

--------------------------------------------------------------------------------

 

2.           Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignee whether
such amounts have accrued prior to, on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.
 
3.           General Provisions. This Assignment and Acceptance shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Acceptance may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Acceptance
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the laws of the State of New York
(excluding the laws applicable to conflicts or choice of law other than General
Obligations Law §5-1401 and §5-1402).

 
 

--------------------------------------------------------------------------------

 

EXHIBIT E
 
FORM OF
 
GUARANTY
 
GUARANTY (this “Guaranty”), dated as of [_________], is made by the Guarantors
identified as such on the signature pages herof (each individually, a
“Guarantor” and collectively, the "Guarantors") in favor of (i) Bank of America,
N.A., as administrative agent (hereinafter, in such capacity, the
"Administrative Agent") for itself and the other lending institutions
(hereinafter, collectively, the "Lenders") which are or may become parties to a
Revolving Credit Agreement dated as of July 26, 2007 (as amended and in effect
from time to time, the "Credit Agreement"), among Coach, Inc., a Maryland
corporation (the "Borrower"), the Lenders and the Administrative Agent and (ii)
each of the Lenders.
 
WHEREAS, the Borrower and the Guarantors are members of a group of related
corporations, the success of any one of which is dependent in part on the
success of the other members of such group;
 
WHEREAS, each Guarantor expects to receive substantial direct and indirect
benefits from the extensions of credit to the Borrower by the Lenders pursuant
to the Credit Agreement (which benefits are hereby acknowledged);
 
WHEREAS, it is a condition precedent to the Lenders' making any loans or
otherwise extending credit to the Borrower under the Credit Agreement that each
Guarantor execute and deliver to the Administrative Agent, for the benefit of
the Lenders and the Administrative Agent, a guaranty substantially in the form
hereof; and
 
WHEREAS, each Guarantor wishes to guaranty the Borrower's obligations to the
Lenders and the Administrative Agent under or in respect of the Credit Agreement
as provided herein;
 
NOW, THEREFORE, the Guarantor hereby agrees with the Lenders and the
Administrative Agent as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
1. Definitions.  The term "Obligations" and all other capitalized terms used
herein without definition shall have the respective meanings provided therefor
in the Credit Agreement.
 
2. Guaranty of Payment and Performance. Each Guarantor hereby jointly and
severally unconditionally guarantees to the Lenders and the Administrative Agent
the full and punctual payment when due (whether at stated maturity, by required
pre-payment, by acceleration or otherwise), as well as the performance, of all
of the Obligations including all such which would become due but for the
operation of the automatic stay pursuant to §362(a) of the Federal Bankruptcy
Code and the operation of §§502(b) and 506(b) of the Federal Bankruptcy Code.
This Guaranty is an absolute, unconditional and continuing guaranty of the full
and punctual payment and performance of all of the Obligations and not of their
collectibility only and is in no way conditioned upon any requirement that the
Administrative Agent or any Lender first attempt to collect any of the
Obligations from the Borrower or resort to any cash collateral for Reimbursement
Obligations as contemplated by Section 4.1.7 of the Credit Agreement or other
means of obtaining payment. Should the Borrower default in the payment or
performance of any of the Obligations, the obligations of each Guarantor
hereunder with respect to such Obligations in default shall, upon demand by the
Administrative Agent, become immediately due and payable to the Administrative
Agent, for the benefit of the Lenders and the Administrative Agent, without
demand or notice of any nature, all of which are expressly waived by each
Guarantor. Payments by any Guarantor hereunder may be required by the
Administrative Agent on any number of occasions. All payments by any Guarantor
hereunder shall be made to the Administrative Agent, in the manner and at the
place of payment specified therefor in the Credit Agreement, for the account of
the Lenders and the Administrative Agent.
 
3. Guarantors’ Agreement to Pay Enforcement Costs, etc. Each Guarantor further
agrees, as a principal obligor and not as a guarantor only, to pay to the
Administrative Agent, on demand, all costs and expenses (including court costs
and legal expenses) incurred or expended by the Administrative Agent or any
Lender in connection with the Obligations, this Guaranty and the enforcement
thereof, together with interest on amounts recoverable under this §3 from the
time when such amounts become due until payment, whether before or after
judgment, at the rate of interest for overdue principal set forth in the Credit
Agreement, provided that if such interest exceeds the maximum amount permitted
to be paid under applicable law, then such interest shall be reduced to such
maximum permitted amount.

 
 

--------------------------------------------------------------------------------

 

4. Waivers by Guarantors; Lender's Freedom to Act.  Each Guarantor agrees that
the Obligations will be paid and performed strictly in accordance with their
respective terms, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or any Lender with respect thereto. Each Guarantor waives
promptness, diligences, presentment, demand, protest, notice of acceptance,
notice of any Obligations incurred and all other notices of any kind, all
defenses which may be available by virtue of any valuation, stay, moratorium law
or other similar law now or hereafter in effect, any right to require the
marshalling of assets of the Borrower or any other entity or other person
primarily or secondarily liable with respect to any of the Obligations, and all
suretyship defenses generally. Without limiting the generality of the foregoing,
each Guarantor agrees to the provisions of any instrument evidencing, securing
(with respect to cash collateral for Reimbursement Obligations as contemplated
by Section 4.1.7 of the Credit Agreement) or otherwise executed in connection
with any Obligation and agrees that the obligations of each Guarantor hereunder
shall not be released or discharged (except as otherwise provided herein), in
whole or in part, or otherwise affected by (i) the failure of the Administrative
Agent or any Lender to assert any claim or demand or to enforce any right or
remedy against the Borrower or any other entity or other person primarily or
secondarily liable with respect to any of the Obligations; (ii) any extensions,
compromise, refinancing, consolidation or renewals of any Obligation; (iii) any
change in the time, place or manner of payment of any of the Obligations or any
rescissions, waivers, compromise, refinancing, consolidation or other amendments
or modifications of any of the terms or provisions of the Credit Agreement, the
Notes, the other Loan Documents or any other agreement evidencing, securing
(with respect to cash collateral for Reimbursement Obligations as contemplated
by Section 4.1.7 of the Credit Agreement) or otherwise executed in connection
with any of the Obligations, (iv) the addition, substitution or release of any
entity or other person primarily or secondarily liable for any Obligation; (v)
the adequacy of any rights which the Administrative Agent or any Lender may have
against any cash collateral for Reimbursement Obligations as contemplated by
Section 4.1.7 of the Credit Agreement or other means of obtaining repayment of
any of the Obligations; (vi) the impairment of any cash collateral for
Reimbursement Obligations as contemplated by Section 4.1.7 of the Credit
Agreement, including without limitation the failure to preserve any rights which
the Administrative Agent or any Lender might have in such cash collateral or the
substitution, exchange, surrender, release, loss or destruction of any such cash
collateral; or (vii) any other act or omission which might in any manner or to
any extent vary the risk of any Guarantor or otherwise operate as a release or
discharge of such Guarantor, all of which may be done without notice to such
Guarantor. To the fullest extent permitted by law, each Guarantor hereby
expressly waives any and all rights or defenses arising by reason of (A) any
"one action" or "anti-deficiency" law which would otherwise prevent the
Administrative Agent or any Lender from bringing any action, including any claim
for a deficiency, or exercising any other right or remedy (including any right
of set-off), against such Guarantor before or after the Administrative Agent's
or such Lender's commencement or completion of any foreclosure action, whether
judicially, by exercise of power of sale or otherwise, or (B) any other law
which in any other way would otherwise require any election of remedies by the
Administrative Agent or any Lender.

 
 

--------------------------------------------------------------------------------

 

5. Unenforceability of Obligations Against Borrower. If for any reason the
Borrower has no legal existence or is under no legal obligation to discharge any
of the Obligations, or if any of the Obligations have become irrecoverable from
the Borrower by reason of the Borrower's insolvency, bankruptcy or
reorganization or by other operation of law or for any other reason, this
Guaranty shall nevertheless be binding on each Guarantor to the same extent as
if such Guarantor at all times had been the principal obligor on all such
Obligations. In the event that acceleration of the time for payment of any of
the Obligations is stayed upon the insolvency, bankruptcy or reorganization of
the Borrower, or for any other reason, all such amounts otherwise subject to
acceleration under the terms of the Credit Agreement, the Notes, the other Loan
Documents or any other agreement evidencing, securing (with respect to cash
collateral for Reimbursement Obligations as contemplated by Section 4.1.7 of the
Credit Agreement) or otherwise executed in connection with any Obligation shall
be immediately due and payable by the Guarantors.
 
6. Subrogation; Subordination.
 
6.1. Waiver of Rights Against Borrower. Until the final payment and performance
in full of all of the Obligations, (a) each Guarantor shall not exercise and
hereby waives any rights against the Borrower arising as a result of payment by
such Guarantor hereunder, by way of subrogation, reimbursement, restitution,
contribution or otherwise, and will not prove any claim in competition with the
Administrative Agent or any Lender in respect of any payment hereunder in any
bankruptcy, insolvency or reorganization case or proceedings of any nature, (b)
each Guarantor will not claim any setoff, recoupment or counterclaim against the
Borrower in respect of any liability of such Guarantor to the Borrower, and (c)
each Guarantor waives any benefit of and any right to participate in any cash
collateral for Reimbursement Obligations as contemplated by Section 4.1.7 of the
Credit Agreement which may be held by the Administrative Agent or any Lender.

 
 

--------------------------------------------------------------------------------

 

6.2. Subordination. The payment of any amounts due with respect to any
indebtedness of the Borrower for money borrowed or credit received now or
hereafter owed to any Guarantor is hereby subordinated to the prior payment in
full of all of the Obligations. Each Guarantor agrees that, after the occurrence
of any default in the payment or performance of any of the Obligations, such
Guarantor will not demand, sue for or otherwise attempt to collect any such
indebtedness of the Borrower to such Guarantor until all of the Obligations
shall have been paid in full. If, notwithstanding the foregoing sentence, any
Guarantor shall collect, enforce or receive any amounts in respect of such
indebtedness while any Obligations are still outstanding, such amounts shall be
collected, enforced and received by such Guarantor as trustee for the Lenders
and the Administrative Agent and be paid over to the Administrative Agent, for
the benefit of the Lenders and the Administrative Agent, on account of the
Obligations without affecting in any manner the liability of such Guarantor
under the other provisions of this Guaranty.
 
6.3. Provisions Supplemental. The provisions of this §6 shall be supplemental to
and not in derogation of any rights and remedies of the Lenders and the
Administrative Agent under any separate subordination agreement which the
Administrative Agent may at any time and from time to time enter into with any
Guarantor for the benefit of the Lenders and the Administrative Agent.
 
7.      Conditions Precedent. Concurrently with the execution and delivery of
this Guaranty, each Guarantor shall deliver to the Administrative Agent all such
evidence of corporate or other entity authorization of this Guaranty, certified
copies of organizational documents, incumbency certificates, good standing
certificates, legal opinions with respect to this Guaranty (including local
counsel opinions where applicable) and other documentation as the Administrative
Agent may reasonably request in connection with the authorization, execution,
delivery and performance of this Guaranty, in form and substance satisfactory to
the Administrative Agent. Each Guarantor agrees to deliver to the Administrative
Agent fully executed copies of this Guaranty in sufficient quantities to deliver
one (1) fully executed original of each such document to each Lender and the
Administrative Agent.
 
8.      Setoff.  Regardless of the adequacy of any cash collateral for
Reimbursement Obligations as contemplated by Section 4.1.7 of the Credit
Agreement or other means of obtaining payment of any of the Obligations, each of
the Administrative Agent and the Lenders is hereby authorized at any time and
from time to time, without notice to each Guarantor (any such notice being
expressly waived by such Guarantor) and to the fullest extent permitted by law,
to set off and apply such deposits and other sums against the obligations of
such Guarantor under this Guaranty, whether or not the Administrative Agent or
such Lender shall have made any demand under this Guaranty and although such
obligations may be contingent or unmatured.
 
 
 

--------------------------------------------------------------------------------

 

9. Further Assurances. Each Guarantor agrees that it will from time to time, at
the request of the Administrative Agent, do all such things and execute all such
documents as the Administrative Agent may consider necessary or desirable to
give full effect to this Guaranty and to preserve the rights and powers of the
Lenders and the Administrative Agent hereunder. Each Guarantor acknowledges and
confirms that such Guarantor itself has established its own adequate means of
obtaining from the Borrower on a continuing basis all information desired by
such Guarantor concerning the financial condition of the Borrower and that such
Guarantor will look to the Borrower and not to the Administrative Agent or any
Lender in order for such Guarantor to keep adequately informed of changes in the
Borrower's financial condition.
 
10. Termination; Reinstatement. This Guaranty shall remain in full force and
effect until the Administrative Agent is given written notice of each
Guarantor's intention to discontinue this Guaranty, notwithstanding any
intermediate or temporary payment or settlement of the whole or any part of the
Obligations. No such notice shall be effective unless received and acknowledged
by an officer of the Administrative Agent at the address of the Administrative
Agent for notices set forth in Section 16.6 of the Credit Agreement. No such
notice shall affect any rights of the Administrative Agent or any Lender
hereunder, including without limitation the rights set forth in §§4 and 6, with
respect to any Obligations incurred or accrued prior to the receipt of such
notice or any Obligations incurred or accrued pursuant to any contract or
commitment in existence prior to such receipt. This Guaranty shall continue to
be effective or be reinstated, notwithstanding any such notice, if at any time
any payment made or value received with respect to any Obligation is rescinded
or must otherwise be returned by the Administrative Agent or any Lender upon the
insolvency, bankruptcy or reorganization of the Borrower, or otherwise, all as
though such payment had not been made or value received.

 
 

--------------------------------------------------------------------------------

 

11. Successors and Assigns. This Guaranty shall be binding upon each Guarantor,
its successors and assigns, and shall inure to the benefit of the Administrative
Agent and the Lenders and their respective successors, transferees and assigns.
Without limiting the generality of the foregoing sentence, each Lender may
assign or otherwise transfer the Credit Agreement, the Notes, the other Loan
Documents or any other agreement or note held by it evidencing, securing (with
respect to cash collateral for Reimbursement Obligations as contemplated by
Section 4.1.7 of the Credit Agreement) or otherwise executed in connection with
the Obligations, or sell participations in any interest therein, to any other
entity or other person, and such other entity or other person shall thereupon
become vested, to the extent set forth in the agreement evidencing such
assignment, transfer or participation, with all the rights in respect thereof
granted to such Lender herein, all in accordance with Section 15 of the Credit
Agreement. No Guarantor may assign any of its obligations hereunder.
 
12. Amendments and Waivers. No amendment or waiver of any provision of this
Guaranty nor consent to any departure by any Guarantor therefrom shall be
effective unless the same shall be in writing and signed by the Administrative
Agent with the written consent of the Required Lenders. No failure on the part
of the Administrative Agent or any Lender to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right.
 
13. Notices. All notices and other communications called for hereunder shall be
made in writing and, unless otherwise specifically provided herein, shall be
deemed to have been duly made or given when delivered by hand or mailed first
class, postage prepaid, or, in the case of telegraphic or telexed notice, when
transmitted, answer back received, addressed as follows: if to any Guarantor, at
the address set forth beneath its signature hereto, and if to the Administrative
Agent, at the address for notices to the Administrative Agent set forth in
Section 16.6 of the Credit Agreement, or at such address as either party may
designate in writing to the other.

 
 

--------------------------------------------------------------------------------

 

14. Governing Law; Consent to Jurisdiction. THIS GUARANTY IS A CONTRACT UNDER
THE LAWS OF THE STATE OF NEW YORK AND SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (EXCLUDING THE LAWS
APPLICABLE TO CONFLICTS OR CHOICE OF LAW OTHER THAN GENERAL OBLIGATIONS LAW
§5-1401 AND §5-1402). Each Guarantor agrees that any suit for the enforcement of
this Guaranty may be brought in the courts of the State of New York or any
federal court sitting therein and consents to the nonexclusive jurisdiction of
such court and to service of process in any such suit being made upon such
Guarantor by mail at the address specified by reference in §12. Each Guarantor
hereby waives any objection that it may now or hereafter have to the venue of
any such suit or any such court or that such suit was brought in an inconvenient
court.
 
15. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES ITS RIGHT TO A JURY
TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS GUARANTY, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THE
PERFORMANCE OF ANY OF SUCH RIGHTS OR OBLIGATIONS. Except as prohibited by law,
each party hereto hereby waives any right which it may have to claim or recover
in any litigation referred to in the preceding sentence any special, exemplary,
punitive or consequential damages or any damages other than, or in addition to,
actual damages. Each Guarantor (i) certifies that neither the Administrative
Agent or any Lender nor any representative, agent or attorney of the
Administrative Agent or any Lender has represented, expressly or otherwise, that
the Administrative Agent or any Lender would not, in the event of litigation,
seek to enforce the foregoing waivers and (ii) acknowledges that, in entering
into the Credit Agreement and the other Loan Documents to which the
Administrative Agent or any Lender is a party, the Administrative Agent and the
Lenders are relying upon, among other things, the waivers and certifications
contained in this §14.
 
16. Miscellaneous. This Guaranty constitutes the entire agreement of each
Guarantor with respect to the matters set forth herein. The rights and remedies
herein provided are cumulative and not exclusive of any remedies provided by law
or any other agreement, and this Guaranty shall be in addition to any other
guaranty of any of the Obligations or cash collateral for Reimbursement
Obligations as contemplated by Section 4.1.7 of the Credit Agreement. The
invalidity or unenforceability of any one or more sections of this Guaranty
shall not affect the validity or enforceability of its remaining provisions.
Captions are for the ease of reference only and shall not affect the meaning of
the relevant provisions. The meanings of all defined terms used in this Guaranty
shall be equally applicable to the singular and plural forms of the terms
defined.

 
 

--------------------------------------------------------------------------------

 

17. Contribution. To the extent any Guarantor makes a payment hereunder in
excess of the aggregate amount of the benefit received by such Guarantor in
respect of the extensions of credit under the Credit Agreement (the "Benefit
Amount"), then such Guarantor, after the payment in full, in cash, of all of the
Obligations, shall be entitled to recover from each other guarantor of the
Obligations such excess payment, pro rata, in accordance with the ratio of the
Benefit Amount received by each such other guarantor to the total Benefit Amount
received by all guarantors of the Obligations, and the right to such recovery
shall be deemed to be an asset and property of such Guarantor so funding;
provided, that all such rights to recovery shall be subordinated and junior in
right of payment to the final and undefeasible payment in full in cash of all of
the Obligations.
 
[Remainder of Page Intentionally Left Blank]

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.

 
[NAME OF GUARANTOR]
   
By: 
   
Name:
 
Title:

 
Address:
               
Telex: 
 

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT F
 
SUBSIDIARY LETTER OF CREDIT REIMBURSEMENT AGREEMENT
 
This Subsidiary Letter of Credit Reimbursement Agreement (this “Reimbursement
Agreement”) dated as of _____ __, 20__ is among Coach, Inc. (the “Borrower”),
[______] (the “L/C Subsidiaries”) and Bank of America, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) for the Lenders (as defined
below).

 
WHEREAS, Coach, Inc. is a Borrower under that certain Revolving Credit
Agreement, dated as of July 26, 2007 (as amended, restated, supplemented or
otherwise modified, the “Credit Agreement”) among the Borrower, the financial
institutions party thereto (the “Lenders”) and the Administrative Agent; and

 
WHEREAS, the Borrower has requested that the Lenders issue Letters of Credit on
behalf of the L/C Subsidiaries pursuant to Section 4 of the Credit Agreement;

 
WHEREAS, the issuance of Letters of Credit by the Lenders on behalf of the L/C
Subsidiaries are conditioned on, among other things, the execution and delivery
by the Borrower, the L/C Subsidiaries and the Administrative Agent of this
agreement; and

 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 
1.           Capitalized terms used herein without definition shall have the
same meanings as in the Credit Agreement.

 
2.           Any Letters of Credit issued by the Issuing Lender for the account
of a L/C Subsidiary (herein a “Subsidiary L/C”) shall be “Letters of Credit”
under the Credit Agreement and shall be governed by Section 4 of the Credit
Agreement, and the Reimbursement Obligations with respect to Subsidiary L/Cs
shall be “Reimbursement Obligations” under the Credit Agreement.

 
3.           The Borrower and the applicable L/C Subsidiary shall be jointly and
severally liable for the Reimbursement Obligations with respect to any
Subsidiary L/C issued by an Issuing Lender for the account of such L/C
Subsidiary, and with respect to fees and expenses related thereto as set forth
in Section 4 of the Credit Agreement.

 
4.           To induce the Issuing Lender to issue Subsidiary L/Cs, each L/C
Subsidiary hereby warrants and represents as follows:

 
 
a.
Such L/C Subsidiary is a corporation or other legal entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
formation and is authorized to do business in the jurisdictions in which its
ownership of property or conduct of business legally requires such
authorization.

 
 
 

--------------------------------------------------------------------------------

 

 
b.
The execution, delivery and performance by each L/C Subsidiary of this
Reimbursement Agreement:

 
 
(i)
has been duly authorized by all necessary corporate or other applicable actions;

 
 
(ii)
does not and will not require any registration with, consent or approval of,
notice to, or any action by, any person or entity; and

 
 
(iii)
will not result in a breach of any of the terms or conditions of or constitute a
default (with due notice or lapse of time or both) or result in the occurrence
of an event for which any holder of indebtedness of the L/C Subsidiary may
declare the same due and payable under any indenture, agreement, order, judgment
or instrument to which the L/C Subsidiary is a party or by which the L/C
Subsidiary may be bound or under the organizational documents of such L/C
Subsidiary.

 
5           On the failure of the Borrower or the applicable L/C Subsidiary to
perform its obligations with respect to any Subsidiary L/Cs, the Administrative
Agent shall be entitled, among other remedies available at law or in equity, to
specifically enforce this Reimbursement Agreement.

 
6           The Borrower and each L/C Subsidiary agrees to pay any and all
reasonable costs or expenses of Administrative Agent and the Issuing Lenders
including, without limitation, their attorney’s fees, incurred in connection
with this Agreement, the Subsidiary L/Cs issued by such Issuing Lender for the
account of such L/C Subsidiary and the enforcement of Administrative Agent or
Issuing Lender’s rights hereunder. The Borrower and each L/C Subsidiary hereby
agree to indemnify the Administrative Agent and any Issuing Lender with respect
to the Subsidiary L/Cs issued by such Issuing Lender for the account of such L/C
Subsidiary, on the terms and to the extent set forth in the Credit Agreement.

 
7           This Reimbursement Agreement shall be governed by and construed in
accordance with the laws of the State of New York (excluding the law applicable
to conflicts or choice of law other than General Obligations Law §5-1401 and
§5-1402). Each party hereto agrees that any suit for the enforcement of this
Reimbursement Agreement may be brought in the courts of the State of New York or
any federal court sitting therein and consents to the nonexclusive jurisdiction
of such court and service of process in any such suit being made upon the
Borrower by mail at the address specified above. Each party hereto hereby waives
any objection that it may now or hereafter have to the venue of any such suit or
any such court or that such suit is brought in an inconvenient court.
 
8           If there is any conflict between this Reimbursement Agreement and
the terms of the Credit Agreement, the terms of the Credit Agreement shall
prevail.
 
[Remainder of Page Intentionally Left Blank]

 
 

--------------------------------------------------------------------------------

 

Executed as of the date first above written.

 
COACH, INC.
 
By:
   
Name:
 
Title:
 
[L/C SUBSIDIARY]
 
By:
   
Name:
 
Title:
 
BANK OF AMERICA, N.A.,
as Administrative Agent and Issuing Lender
 
By:
   
Name:
 
Title:

 
 
 

--------------------------------------------------------------------------------

 

Schedule 1
 
Domestic and Eurodollar Lending
Office
 
Commitment
   
Commitment Percentage
 
Bank of America, N.A.
NY1-503-05-11
335 Madison Avenue
New York, NY 10017
Attn: Tom Kane
  $ 30,000,000       30.00 %                  
HSBC Bank USA, National Association
452 Fifth Avenue, Tower 4
New York, NY 10018
Attn: Richard van der Meer, Vice President
  $ 20,000,000       20.00 %                  
The Northern Trust Company
50 South La Salle Street
Chicago, IL 60675
Attn: Ashish Bhagwat, Vice President
  $ 15,000,000       15.00 %                  
U.S. Bank, National Association
One U.S. Bank Plaza
12th Floor
St. Louis, MO 63101
Attn: Greg Dryden, Vice President
  $ 10,000,000       10.00 %                  
JP Morgan Chase Bank, N.A.
277 Park Avenue, Floor 14
New York, NY 10172
Attn: James A. Knight, Vice President
  $ 15,000,000       15.00 %                  
National City Bank
155 East Broad Street
Columbus, OH 43215
Attn: Brian T. Strayton, Senior Vice President
  $ 10,000,000       10.00 %                  
TOTAL
  $ 100,000,000       100 %

 
 
 

--------------------------------------------------------------------------------

 

COACH, INC.
$100MM SENIOR UNSECURED REVOLVING CREDIT FACILITY
SCHEDULE 4.1.1: EXISTING LETTERS OF CREDIT
7/26/2007
 
Refer to Schedule 9.1

 
 

--------------------------------------------------------------------------------

 

Coach, Inc.
$100M Senior Unsecured Revolving Credit Facility
Schedule 7.3: Title to Properties
07/26/07
 
None

 
 

--------------------------------------------------------------------------------

 

Coach, Inc.
$100M Senior Unsecured Revolving Credit Facility
Schedule 7.7(b): Litigation
7/26/07

 
NONE

 
 

--------------------------------------------------------------------------------

 

Coach, Inc.
$100M Senior Unsecured Revolving Credit Facility
Schedule 7.16: Environmental Compliance
7/26/07

 
NONE

 
 

--------------------------------------------------------------------------------

 

Coach, Inc.
$100M Senior Unsecured Revolving Credit Facility
Schedule 7.17(a): Subsidiaries
07/26/07
 
Wholly-Owned Subsidiaries of Coach, Inc.
 
Coach Services, Inc. (Maryland)
 
Coach Leatherware International, Inc. (Delaware)
 
Coach Stores Puerto Rico, Inc. (Delaware)
 
Coach Japan Holdings, Inc. (Delaware)
 
Coach Japan Investments, Inc. (Delaware)
 
504-514 West 34th Street Corp. (Maryland)
 
Coach Europe Services S.r.l. (Italy)
 
Coach Stores Canada Inc. (Canada)
 
Coach International Holdings, Inc. (Cayman Islands)
 
Coach International Limited (Hong Kong)
 
Coach Manufacturing Limited (Hong Kong)
 
Coach Japan, Inc. (Japan)

 
 

--------------------------------------------------------------------------------

 

Coach, Inc.
$100M Senior Unsecured Revolving Credit Facility
Schedule 7.17(b): Subsidiaries
07/26/07


Significant Subsidiaries of Coach, Inc.
 
Coach Services, Inc. (Maryland)
 
Coach Japan Holdings, Inc. (Delaware)

 
 

--------------------------------------------------------------------------------

 
 
Coach, Inc.
$100MM Senior Unsecured Revolving Credit Facility
Schedule 9.1: Indebtedness
7/26/2007

 
Indebtedness in respect of that certain Development Agreement between the City
of Jacksonville and Coach, Inc. (as successor by merger to Coach Services, Inc).
dated as of October 10,1994, in an aggregate principal amount outstanding as of
the Closing Date of not greater than $3,100,000.
 
Other indebtedness is in the form of Letters of Credit listed below:

 
Bank of America Standby Letters of Credit (Issued under existing $100MM Credit
Facility)

 
Standby LC#
 
Beneficiary
 
Expiration Date
 
Amount
                  1260461  
SARA LEE CORPORATION
 
 10/15/07
    13,236,205                              Total Standby L/C’s   $ 13,236,205  

                                 
 
 

--------------------------------------------------------------------------------

 
 
Coach, Inc.
$100MM Senior Unsecured Revolving Credit Facility
Schedule 9.2: Existing Liens
7/26/2007

 
Miscellaneous liens for copy machines, computers, office equipment and other
miscellaneous equipment.

 
 

--------------------------------------------------------------------------------

 

Coach, Inc
$100MM Senior Unsecured Revolving Credit facility
Schedule 9.3: Existing Investments
7/26/2007
 
Coach, Inc. Investments

 
Goldman Sachs- Money Market Funds                       (AAA Rated)

 
Issuer
 
Maturity Date
 
Amount
 
Putnam Prime Money Market Fund-2134
 
07/27/2007
    144,545,712.00                
Total Goldman Sachs – Money Market Funds
    144,545,712  

 
The Reserve Funds-Money Market Funds                 (AAA Rated)

 
Issuer
 
Maturity Date
 
Amount
 
The Reserve Funds Primary Class 12
 
07/27/2007
    184,916,247                
Total The Reserve Funds – Money Market Funds
    184,916,247  

 
Lehman Brothers-Commercial Paper Holdings       (AAA Rated)

 
Issuer
 
Maturity Date
 
Amount
 
ABN Amro
 
08/13/2007
    24,930,663.00  
ING Group
 
08/20/2007
    24,905,208.00  
Societe Generale NA
 
08/22/2007
    24,898,111.00  
UBS Finacial Services, Inc.
 
08/24/2007
    24,890,417.00  
BNP Paribas US
 
08/29/2007
    24,872,517.00                
Total Lehman Brothers – Commercial Paper Holdings
    124,496,916  



Lehman Brothers- Auction Rate Holdings                (AAA Rated)
 
Issuer
 
Maturity Date
 
Amount
 
Vanguard Funding A7
 
08/01/2007
    12,500,000  
Chelan, WA FGIC
 
08/02/2007
    10,000,000  
Southern California Edison FGIC
 
08/02/2007
    13,000,000  
Preferred Income Fund
 
08/02/2007
    17,000,000  
Tortoise Energy Fund
 
08/08/2007
    11,650,000  
Southern California Edison FGIC
 
08/09/2007
    11,860,000  
Kayne Anderson Energy
 
08/13/2007
    10,275,000  
Bon Secours Health System MBIA
 
08/14/2007
    3,050,000  
New America High Income Fund
 
08/14/2007
    4,950,000  
Solano California MBIA
 
08/16/2007
    11,200,000  
Washington, DC MBIA
 
08/16/2007
    4,250,000  
Preferred Income Fund
 
08/17/2007
    5,000,000  
Vanguard Funding A7
 
08/22/2007
    12,500,000  
George Washington University MBIA
 
08/23/2007
    12,800,000  
Houston, TX AMBAC
 
08/02/2007
    25,000,000                
Total Lehman Brothers - Auction Rate Holdings
    165,035,000  

 
Bank of America, NA- Auction Rate Holdings          (AAA Rated)

 
Issuer
 
Maturity Date
 
Amount
 
New Mexico Education Assistance Funding
 
07/27/2007
    2,800,000  
SLM Student Loan Trust
 
07/31/2007
    11,600,000  
Illinois Student Assistance Commission
 
08/09/2007
    13,800,000  
NELNET Education Loan Funding
 
08/09/2007
    16,400,000  
NC State Education Assistance Authority
 
08/09/2007
    15,000,000  
Collegiate Funding Trust
 
08/14/2007
    11,900,000  
Oklahoma Student Loan Auth 2001
 
08/14/2007
    4,300,000  
Brazos Higher Education Authority
 
08/15/2007
    15,000,000  
Educational Funding of the South
 
08/15/2007
    1,300,000  
Illinois Student Assistance Commission
 
08/16/2007
    6,300,000  


 
 

--------------------------------------------------------------------------------

 

Schedule 9.3: Existing Investments
7/26/2007
 
Panhandle Plains Higher Education Authority
 
08/16/2007
    18,700,000  
Brazos Higher Education Authority
 
08/17/2007
    10,000,000  
Cohen and Steers Premium Income Fund
 
08/17/2007
    4,525,000  
Collegiate Funding Trust
 
08/17/2007
    13,100,000  
NELNET Education Loan Funding
 
08/17/2007
    8,600,000  
SLM Student Loan Trust
 
08/23/2007
    13,400,000  
NC State Education Assistance Authority
 
08/23/2007
    10,000,000  
Panhandle Plains Higher Education Authority
 
08/23/2007
    4,900,000                
Total Bank of America, NA – Auction Rate Holdings
    181,625,000  



USB Financial Services, Inc. – Auction Rate Holdings               (AAA Rated)
 
Issuer
 
Maturity Date
 
Amount
 
Pennsylvania Higher Education Assistance Authority
 
07/30/2007
    15,000,000  
City of Cleveland, OH Airport Series AMBAC
 
07/31/2007
    13,925,000  
Pennsylvania Higher Education Assistance Authority
 
08/06/2007
    10,000,000  
Utah State Board of Regents
 
08/07/2007
    4,250,000  
Access Group, Inc. Student Loan Funding
 
08/09/2007
    8,500,000  
State of Wisconsin
 
08/10/2007
    8,800,000  
The City of New York FGIC
 
08/10/2007
    1,600,000  
State of Wisconsin
 
08/16/2007
    16,200,000  
The City of New York FGIC
 
08/17/2007
    10,675,000  
Kentucky Higher Education Student Loan
 
08/21/2007
    15,700,000  
Utah State Board of Regents
 
08/21/2007
    12,250,000  
Access Group, Inc. Student Loan Funding
 
08/22/2007
    4,600,000  
Iowa Student Loan Liquidity Corporation
 
08/22/2007
    12,800,000  
Iowa Student Loan Liquidity Corporation
 
08/23/2007
    7,900,000  
Indiana Secondary Market for Education Loans
 
08/23/2007
    10,925,000                
Total UBS Financial Services, Inc. – Auction Rate Holdings
  153,125,000  

 
Total Coach, Inc. Investments
    953,743,875  

 
Coach Services, Inc. Investments
Lehman Brothers - Auction Rate Holdings               (AAA Rated)

 
Issuer
 
Maturity Date
 
Amount
 
New America high Income Fund
 
07/31/2007
    8,600,000  
Georgetown University MBIA
 
08/01/2007
    10,450,000  
Sacramento Pension Obligations MBIA
 
08/07/2007
    25,000,000  
Boston University MBIA
 
08/09/2007
    25,000,000  
INC Money Market MBIA
 
08/10/2007
    8,700,000  
New America High Income Fund
 
08/14/2007
    1,300,000  
Tortoise Energy Fund
 
08/15/2007
    13,350,000  
Washington, DC MBIA
 
08/16/2007
    20,750,000  
Preferred Income Fund
 
08/17/2007
    2,975,000  
INC Money Market MBIA
 
08/21/2007
    16,300,000                
Total Lehman Brothers – Auction Rate Holdings
    132,425,000  

 
Total Coach Services, Inc. InvTestments
    132,425,000  

 
 
 

--------------------------------------------------------------------------------

 

Schedule 9.3: Existing Investments
7/26/2007
 
Coach Manufacturing Limited Investments - Hong Kong Subsidiary
 
HSBC Bank – Time Deposits and Savings                (A1+ Rated)
 
Issuer
 
Maturity Date
 
Amount
 
HSBC Bank Hong Kong – Time Deposit
 
07/27/2007
    2,637,309  
HSBC Bank Hong Kong – Savings Deposit
 
07/27/2007
    10,052,237                
Total HSBC Bank – Time Deposits and Savings
    12,689,546  



JP Morgan Chase – Time Deposit Account
 
Issuer
 
Maturity Date
 
Amount
 
JP Morgan Hong Kong
 
07/27/2007
    13,504,022                
Total JP Morgan Chase – Time Deposit Account
    13,504,022  

 
Total Coach Manufacturing Limited Investments
    26,193,568  



Coach Stores Canada, Inc. Investments
(Currency CAD)
 
HSBC Bank – Bankers Acceptances                         R1 High Rated

 
Issuer
 
Maturity Date
  Amount  
TD Bank – Bankers Acceptance
 
08/02/07
  CAD 
2,397,915
 
Scotia Bank – Bankers Acceptance
 
08/24/07
  CAD 
5,181,251
 
TD Banks – Bankers Acceptance
 
08/24/07
  CAD 
8,369,712
 
Royal Bank of Canada – Bankers Acceptance
 
08/31/07
  CAD 
7,964,846
 
Savings Account
 
07/27/07
  CAD 
9,401,325
               
Total Coach Stores Canada, Inc. Investments
  CAD 
33,315,049
 

 
Total Coach Stores Canada, Inc. Investments
  CAD 
33,315,049
 
USD Conversion @1.0429 CAD/USD
    31,944,624  



Coach Japan, Inc.
(Currency JPY)
 
JP Morgan – Money Market Fund                              AAA Rated

 
Issuer
 
Maturity Date
 
Amount
 
JP Morgan JPY Liquidity Fund
 
07/18/07
  JPY
2,400,000,000
               
Total Coach Japan, Inc.
  JPY 
2,400,000,000
 

 
Total Coach Japan, Inc. Investments
  JPY 
2,400,000,000
 
USD Conversion @ 120.57 JPY/USD
             
Grand Total Coach, Inc. and Subsidiaries
  JPY 
1,164,212,516
 

 
 
 

--------------------------------------------------------------------------------

 